 
 
II 
Calendar No. 465 
110th CONGRESS 1st Session 
S. 2294 
IN THE SENATE OF THE UNITED STATES 
 
November 1, 2007 
Mr. Kyl (for himself, Mr. Graham, Mr. Cornyn, Mr. Martinez, Mr. Sessions, Mr. Specter, and Mr. McConnell) introduced the following bill; which was read the first time 
 
 
November 2, 2007 
Read the second time and placed on the calendar 
 
A BILL 
To strengthen immigration enforcement and border security and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Immigration Enforcement and Border Security Act of 2007.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Reference to the Immigration and Nationality Act. 
Sec. 3. Definitions. 
TITLE I—Border Security 
Subtitle A—Assets for Controlling United States Borders 
Sec. 101. Achieving operational control of the borders. 
Sec. 102. Enforcement personnel. 
Sec. 103. Operation jump start. 
Sec. 104. Technological assets. 
Sec. 105. Infrastructure. 
Sec. 106. Ports of entry. 
Subtitle B—Other Border Security Initiatives 
Sec. 112. Unlawful flight from immigration or customs controls. 
Sec. 113. Catch and return. 
Sec. 114. Seizure of conveyance with concealed compartment. 
Subtitle C—Other Measures 
Sec. 121. Secure communication. 
Sec. 122. Unmanned aircraft systems. 
Sec. 123. Biometric data enhancements. 
Sec. 124. US–VISIT System. 
Sec. 125. Listing of immigration violators in the National Crime Information Center database. 
Sec. 126. Document fraud detection. 
Sec. 127. Border relief grant program. 
Sec. 128. Combating human smuggling. 
Sec. 129. Increase of Federal detention space and the utilization of facilities identified for closures as a result of the Defense Base Closure Realignment Act of 1990. 
Sec. 130. Northern border prosecution reimbursement. 
Sec. 131. Limitation on landowner's liability. 
TITLE II—Interior Enforcement 
Subtitle A—Interior Security Measures 
Sec. 201. Additional immigration personnel. 
Sec. 202. Detention and removal of aliens ordered removed or aliens who overstay. 
Sec. 203. Aggravated felony. 
Sec. 204. Inadmissibility and deportability of gang members. 
Sec. 205. Grounds of inadmissibility and deportability relating to removal and firearm offenses. 
Sec. 206. Alien smuggling and related offenses. 
Sec. 207. Illegal entry. 
Sec. 208. Criminal penalties for aliens unlawfully present in the United States. 
Sec. 209. Illegal reentry. 
Sec. 210. Reform of passport, visa, and immigration fraud offenses. 
Sec. 211. Inadmissibility and removal for passport and immigration fraud offenses. 
Sec. 212. Incarceration of criminal aliens. 
Sec. 213. Encouraging aliens to depart voluntarily. 
Sec. 214. Deterring aliens ordered removed from remaining in the United States unlawfully. 
Sec. 215. Prohibition of the sale of firearms to, or the possession of firearms by certain aliens. 
Sec. 216. Uniform statute of limitations for certain immigration, passport, and naturalization offenses. 
Sec. 217. Diplomatic security service. 
Sec. 218. Streamlined processing of background checks conducted for immigration benefits. 
Sec. 219. State criminal alien assistance program. 
Sec. 220. Reducing illegal immigration and alien smuggling on tribal lands. 
Sec. 221. Alternatives to detention. 
Sec. 222. State and local enforcement of Federal immigration laws. 
Sec. 223. Protecting immigrants from convicted sex offenders. 
Sec. 224. Law enforcement authority of States and political subdivisions and transfer to Federal custody. 
Sec. 225. Laundering of monetary instruments. 
Sec. 226. Cooperative enforcement programs. 
Sec. 227. Expansion of the justice prisoner and alien transfer system. 
Sec. 228. Directive to the United States Sentencing Commission. 
Sec. 229. Cancellation of visas. 
Sec. 230. Judicial review of visa revocation. 
Sec. 231. Terrorist bar to good moral character. 
Sec. 232. Precluding admissibility of aliens convicted of aggravated felonies or other serious offenses. 
Sec. 233. Removal and denial of benefits to terrorist aliens. 
Sec. 234. Use of 1986 IRCA legalization information for national security purposes. 
Sec. 235. Definition of racketeering activity. 
Sec. 236. Sanctions for countries that delay or prevent repatriation of their nationals. 
Sec. 237. Appropriate remedies for immigration legislation. 
Sec. 238. Reporting requirements. 
Sec. 239. Withholding of removal. 
Sec. 240. Precluding refugees and asylees who have been convicted of aggravated felonies from adjustment to legal permanent resident status. 
Sec. 241. Judicial review of discretionary determinations and removal orders relating to criminal aliens. 
Sec. 242. Information sharing between Federal and local law enforcement officers. 
Sec. 243. Fraud prevention program. 
Subtitle B—Worksite Enforcement 
Sec. 251. Unlawful employment of aliens. 
Sec. 252. Disclosure of certain taxpayer information to assist in immigration enforcement. 
Sec. 253. Increasing security and integrity of Social Security cards. 
Sec. 254. Increasing security and integrity of identity documents. 
Sec. 255. Voluntary Advanced Verification Program to Combat Identity Theft. 
Sec. 256. Responsibilities of the Social Security Administration. 
Sec. 257. Immigration enforcement support by the Internal Revenue Service and the Social Security Administration. 
Sec. 258. Additional criminal penalties for misuse of social security account numbers. 
Sec. 259. Authorization of appropriations.   
2.Reference to the Immigration and Nationality ActExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).  
3.DefinitionsIn this Act: 
(1)DepartmentThe term Department means the Department of Homeland Security.  
(2)SecretaryThe term Secretary means the Secretary of Homeland Security.  
IBorder Security 
AAssets for Controlling United States Borders 
101.Achieving operational control of the borders 
(a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall work to achieve operational control of 100 percent of the international land and maritime borders of the United States by— 
(1)deploying along such borders physical infrastructure enhancements, including additional checkpoints, all weather access roads, and vehicle barriers to gain operational control over such borders and to facilitate access to such borders by United States Customs and Border Protection;  
(2)installing, along the international land border between the United States and Mexico, at least— 
(A)300 miles of vehicle barriers;  
(B)700 linear miles of fencing as required under the Secure Fence Act of 2006 (Public Law 109–367); and  
(C)105 ground-based radar and camera towers;  
(3)deploying, for use along the international land border between the United States and Mexico, 4 unmanned aerial vehicles, and the supporting systems for such vehicles; and  
(4)conducting systematic surveillance of the international land and maritime borders of the United States through more effective use of personnel and technology, including ground-based sensors, satellites, radar coverage, and cameras.  
(b)Operational control definedIn this section, the term operational control means the successful prevention of all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband.  
102.Enforcement personnel 
(a)Additional personnel 
(1)United states customs and border protection officers 
(A)In generalIn each of the fiscal years 2008 through 2012, the Secretary, subject to the availability of appropriations, shall increase by not less than 500 the number of positions for full-time active duty officers of United States Customs and Border Protection and provide appropriate training, equipment, and support to such additional officers.  
(B)International airportsNot later than September 30, 2008, the Secretary, subject to the availability of appropriations, shall employ not less than an additional 200 officers of United States Customs and Border Protection to address staff shortages at the 20 international airports in the United States with the highest number of foreign visitors arriving annually, as determined pursuant to the most recent data collected by United States Customs and Border Protection before the date of the enactment of this Act.  
(2)Immigration and customs enforcement personnelIn addition to the positions authorized under section 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458), during each of the fiscal years 2008 through 2012, the Secretary shall, subject to the availability of appropriations, increase by not fewer than 200 the number of positions for personnel within the Department assigned to investigate alien smuggling.  
(3)Deputy united states marshalsIn each of the fiscal years 2008 through 2012, the Attorney General shall, subject to the availability of appropriations, increase by not less than 50 the number of positions for full-time active duty Deputy United States Marshals that assist in matters related to immigration.  
(4)Recruitment of former military personnelThe Commissioner of United States Customs and Border Protection, in conjunction with the Secretary of Defense or a designee of the Secretary of Defense, shall establish a program to actively recruit members of the Army, Navy, Air Force, Marine Corps, and Coast Guard who have elected to separate from active duty.  
(b)Authorization of Appropriations 
(1)United states customs and border protection officersThere are authorized to be appropriated to the Secretary such sums as may be necessary for each of the fiscal years 2008 through 2012 to carry out subsection (a)(1).  
(2)Deputy united states marshalsThere are authorized to be appropriated to the Attorney General such sums as may be necessary for each of the fiscal years 2008 through 2012 to carry out subsection (a)(3).  
(3)Border patrol agentsSection 5202 of the Intelligence Reform and Terrorism Prevention Act of 2004 (118 Stat. 3734) is amended to read as follows: 
 
5202.Increase in full-time Border Patrol agents 
(a)In generalThe Secretary of Homeland Security shall acquire sufficient training staff and training facilities to increase the capacity of the Department of Homeland Security to train 2,400 new, full-time, active duty Border Patrol agents per year.  
(b)Northern borderIn each of the fiscal years 2008 through 2012, in addition to the border patrol agents assigned along the northern border of the United States during the previous fiscal year, the Secretary shall assign a number of border patrol agents equal to not less than 20 percent of the net increase in border patrol agents during each such fiscal year.  
(c)Annual increasesThe Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase the number of positions for full-time active duty border patrol agents within the Department of Homeland Security (above the number of such positions for which funds were appropriated for the preceding fiscal year), by not less than— 
(1)2,000 in fiscal year 2007;  
(2)2,400 in fiscal year 2008;  
(3)2,400 in fiscal year 2009;  
(4)2,400 in fiscal year 2010;  
(5)2,400 in fiscal year 2011; and  
(6)2,400 in fiscal year 2012.  
(d)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2008 through 2012 to carry out this section. .  
103.Operation jump start 
(a)In generalThe Secretary of Defense, in conjunction with the Commissioner of United States Customs and Border Protection, shall provide not fewer than 6,000 National Guard members on the southern land border of the United States to assist the United States Border Patrol in gaining operational control of that border.  
(b)Authorization of appropriationsThere are authorized to be appropriated to the Department of Defense such sums as may be necessary for each of the fiscal years 2008 through 2010 to carry out subsection (a).  
104.Technological assets 
(a)AcquisitionSubject to the availability of appropriations for such purpose, the Secretary shall procure additional unmanned aerial vehicles, cameras, poles, sensors, and other technologies necessary to achieve operational control of the borders of the United States.  
(b)Increased availability of equipmentThe Secretary and the Secretary of Defense shall develop and implement a plan to use authorities provided to the Secretary of Defense under chapter 18 of title 10, United States Code, to increase the availability and use of Department of Defense equipment, including unmanned aerial vehicles, tethered aerostat radars, and other surveillance equipment, to assist the Secretary in carrying out surveillance activities conducted at or near the international land borders of the United States to prevent illegal immigration.  
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary for each of the fiscal years 2008 through 2012 to carry out subsection (a).  
105.InfrastructureSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is amended— 
(1)in subsection (a), by striking Attorney General, in consultation with the Commissioner of Immigration and Naturalization, and inserting Secretary of Homeland Security; and  
(2)in subsection (b)— 
(A)by redesignating paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (5), respectively;  
(B)by inserting before paragraph (2), as redesignated, the following: 
 
(1)Fencing near san diego, californiaIn carrying out subsection (a), the Secretary shall provide for the construction of second and third fences, in addition to the existing reinforced fence, along the first 14 miles of the international land border between the United States and Mexico extending east from the Pacific Ocean, and for roads between the fences. ;  
(C)in paragraph (2), as redesignated— 
(i)in the heading, by striking Security features and inserting—Additional fencing along southwest border; and  
(ii)by striking subparagraphs (A) through (C) and inserting the following: 
 
(A)Reinforced fencingIn carrying out subsection (a), the Secretary of Homeland Security shall construct reinforced fencing along not less than 700 miles of the southwest border where fencing would be most practical and effective and provide for the installation of additional physical barriers, roads, lighting, cameras, and sensors to gain operational control of the southwest border.  
(B)Priority areasIn carrying out this section, the Secretary of Homeland Security shall— 
(i)identify the 370 miles along the southwest border where fencing would be most practical and effective in deterring smugglers and aliens attempting to gain illegal entry into the United States; and  
(ii)not later than December 31, 2008, complete construction of reinforced fencing along the 370 miles identified under clause (i) before completing the construction of the remaining 330 miles of fencing.  
(C)Consultation 
(i)In generalIn carrying out this section, the Secretary of Homeland Security shall consult with the Secretary of Interior, the Secretary of Agriculture, States, local governments, Indian tribes, and property owners in the United States to minimize the impact on the environment, culture, commerce, and quality of life for the communities and residents located near the sites at which such fencing is to be constructed.  
(ii)Savings provisionNothing in this subparagraph may be construed to— 
(I)create any right of action for a State, local government, or other person or entity affected by this subsection; or  
(II)affect the eminent domain laws of the United States or of any State. ; and  
(D)in paragraph (5), as redesignated, by striking to carry out this subsection not to exceed $12,000,000 and inserting such sums as may be necessary to carry out this subsection.  
106.Ports of entrySection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Division C of Public Law 104–208, is amended by the addition, at the end of that section, the following: 
 
(e)Construction and ImprovementsThe Secretary is authorized to— 
(1)construct additional ports of entry along the international land borders of the United States, at locations to be determined by the Secretary; and  
(2)make necessary improvements to the ports of entry. .  
BOther Border Security Initiatives 
112.Unlawful flight from immigration or customs controls 
(a)In generalSection 758 of title 18, United States Code, is amended to read as follows: 
 
758.Unlawful flight from immigration or customs controls 
(a)Evading a checkpointAny person who, while operating a motor vehicle or vessel, knowingly flees or evades a checkpoint operated by the Department of Homeland Security or any other Federal law enforcement agency, and knowingly or recklessly disregards or disobeys the lawful command of any law enforcement agent, shall be fined under this title, imprisoned not more than 5 years, or both.  
(b)Failure To stopAny person who, while operating a motor vehicle, aircraft, or vessel, knowingly or recklessly disregards or disobeys the lawful command of an officer of the Department of Homeland Security engaged in the enforcement of the immigration, customs, or maritime laws, or the lawful command of any law enforcement agent assisting such officer, shall be fined under this title, imprisoned not more than 2 years, or both.  
(c)Alternative penaltiesNotwithstanding the penalties provided in subsection (a) or (b), any person who violates such subsection shall— 
(1)be fined under this title, imprisoned not more than 10 years, or both, if the violation involved the operation of a motor vehicle, aircraft, or vessel— 
(A)in excess of the applicable or posted speed limit,  
(B)in excess of the rated capacity of the motor vehicle, aircraft, or vessel, or  
(C)in an otherwise dangerous or reckless manner;  
(2)be fined under this title, imprisoned not more than 20 years, or both, if the violation created a substantial and foreseeable risk of serious bodily injury or death to any person;  
(3)be fined under this title, imprisoned not more than 30 years, or both, if the violation caused serious bodily injury to any person; or  
(4)be fined under this title, imprisoned for any term of years or life, or both, if the violation resulted in the death of any person.  
(d)Attempt and conspiracyAny person who attempts or conspires to commit any offense under this section shall be punished in the same manner as a person who completes the offense.  
(e)ForfeitureAny property, real or personal, constituting or traceable to the gross proceeds of the offense and any property, real or personal, used or intended to be used to commit or facilitate the commission of the offense shall be subject to forfeiture.  
(f)Forfeiture ProceduresSeizures and forfeitures under this section shall be governed by the provisions of chapter 46 of this title, relating to civil forfeitures, including section 981(d) of such title, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in that section shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security or the Attorney General. Nothing in this section shall limit the authority of the Secretary to seize and forfeit motor vehicles, aircraft, or vessels under the Customs laws or any other laws of the United States.  
(g)DefinitionsIn this section: 
(1)CheckpointThe term checkpoint includes any customs or immigration inspection at a port of entry.  
(2)Lawful commandThe term lawful command includes a command to stop, decrease speed, alter course, or land, whether communicated orally, visually, by means of lights or sirens, or by radio, telephone, or other wire communication.  
(3)Law enforcement agentThe term law enforcement agent means any Federal, State, local or tribal official authorized to enforce criminal law, and, when conveying a command covered under subsection (b), an air traffic controller.  
(4)Motor vehicleThe term motor vehicle means any motorized or self-propelled means of terrestrial transportation.  
(5)Serious bodily injuryThe term serious bodily injury has the meaning given in section 2119(2) of this title. .  
(b)Clerical amendmentThe table of sections for chapter 35 of title 18, United States Code, is amended by striking the item relating to section 758 and inserting the following: 
 
 
758. Unlawful flight from immigration or customs controls.  .  
113.Catch and return 
(a)Mandatory detentionTo deter illegal immigration, the Secretary shall detain, until the Secretary has effected the removal of every alien, who— 
(1)is a national of a noncontiguous country;  
(2)has not been admitted or paroled into the United States; and  
(3)was apprehended within 100 miles of the international border of the United States.  
(b)Supervised releaseThe Secretary may, for urgent humanitarian reasons, grant an alien described in subparagraph (a) supervised release with conditions during a pending removal proceeding if the alien— 
(1)does not pose a flight risk;  
(2)does not pose a danger to the community; and  
(3)gives a bond of not less than $5,000, with security approved by, and containing conditions prescribed by, the Secretary.  
114.Seizure of conveyance with concealed compartmentSection 3 of the Act of August 5, 1935 (19 U.S.C. 1703) is amended— 
(1)by amending the section heading to read as follows: 
 
1703.Seizure and forfeiture of vessels, vehicles, other conveyances and instruments of international traffic ;  
(2)in subsection (a), by amending the subsection heading to read as follows: 
 
(a)Vessels, vehicles, other conveyances, and instruments of international traffic subject to seizure and forfeiture ;  
(3)in subsections (a) and (b), by inserting , vehicle, other conveyance, or instrument of international traffic after vessel each place it appears;  
(4)in subsection (b), by amending the subsection heading to read as follows: 
 
(b)Vessels, vehicles, other conveyances, and instruments of international traffic defined ; and  
(5)by amending subsection (c) to read as follows: 
 
(c)Acts constituting prima facie evidence of vessel, vehicle, or other conveyance or instrument of international traffic engaged in smugglingFor the purposes of this section, prima facie evidence that a conveyance is being, has been, or is attempted to be employed in smuggling or to defraud the revenue of the United States shall be— 
(1)in the case of a vessel, the fact that a vessel has become subject to pursuit as provided in section 1581, or is a hovering vessel, or that a vessel fails, at any place within the customs waters of the United States or within a customs-enforcement area, to display light as required by law; and  
(2)in the case of a vehicle, other conveyance, or instrument of international traffic, the fact that a vehicle, other conveyance or instrument of international traffic has any compartment or equipment that is built or fitted out for smuggling. .  
COther Measures 
121.Secure communicationThe Secretary shall, as expeditiously as practicable, develop and implement a plan to improve the use of satellite communications and other technologies to ensure clear and secure 2-way communication capabilities— 
(1)among all Border Patrol agents conducting operations between ports of entry;  
(2)between Border Patrol agents and their respective Border Patrol stations; and  
(3)between all appropriate border security agencies of the Department and State, local, and tribal law enforcement agencies.  
122.Unmanned aircraft systems 
(a)Unmanned aircraft and associated infrastructureThe Secretary shall acquire and maintain unmanned aircraft systems for use on the border, including related equipment such as— 
(1)additional sensors;  
(2)critical spares;  
(3)satellite command and control; and  
(4)other necessary equipment for operational support.  
(b)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary to carry out subsection (a)— 
(A)$178,400,000 for fiscal year 2008; and  
(B)$276,000,000 for fiscal year 2009.  
(2)Availability of fundsAmounts appropriated pursuant to paragraph (1) shall remain available until expended.  
123.Biometric data enhancementsNot later than October 1, 2008, the Secretary shall— 
(1)in consultation with the Attorney General, enhance connectivity between the Automated Biometric Fingerprint Identification System of the Department and the Integrated Automated Fingerprint Identification System of the Federal Bureau of Investigation to ensure more expeditious data searches; and  
(2)in consultation with the Secretary of State, and the Secretary of State, collect all fingerprints from each alien required to provide fingerprints during the alien’s initial enrollment in the integrated entry and exit data system described in section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a).  
124.US–VISIT System 
(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary, in consultation with the heads of other appropriate Federal agencies, shall submit to Congress a schedule for— 
(1)equipping all ports of entry of the United States with the United States-Visitor and Immigrant Status Indicator Technology system (referred to in this section as US–VISIT) implemented under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a), including all necessary changes to infrastructure at the ports of entry to fully deploy US–VISIT;  
(2)developing and deploying at such ports of entry the exit component of US–VISIT; and  
(3)making interoperable all immigration screening systems operated by the Secretary.  
(b)Visa exit tracking systemIn addition to the requirements under subsection (a), the Secretary shall, not later than 18 months after the date of the enactment of this Act, establish and deploy a system capable of recording the departure, at designated ports of entry, and, in coordination with the Secretary of State, at designated United States consulates, of aliens admitted on temporary nonimmigrant visas under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).  
(c)Prompt removal proceedingsSubject to the availability of appropriations, the Secretary shall promptly identify, investigate, and initiate removal proceedings against every alien admitted into the United States on a temporary nonimmigrant visa under the Immigration and Nationality Act and who exceeds the alien’s period of authorized admission or otherwise violates any terms of the alien’s nonimmigrant status. In conducting such removal proceedings, the Secretary shall give priority to aliens who may pose a threat to the national security, and those convicted of criminal offenses.  
(d)Report to governors 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report to the governor of each State that shares a land border with Mexico and a separate report to the governor of each State that shares a land border with Canada that describes the progress made in establishing, funding, and implementing the border security and other measures set forth under this title.  
(2)Governor's responseNot later than 60 days after receiving a report from the Secretary under paragraph (1), a governor may submit a report to Congress that— 
(A)analyzes the accuracy of the information received by the Secretary;  
(B)indicates whether the governor agrees with the Secretary that the border security and other measures described in this title will be established, funded, and operational; and  
(C)makes recommendations regarding new border enforcement policies, strategies, and additional programs needed to secure the border.  
(e)Biometric entry-exit system 
(1)Collection of biometric data from aliens entering and departing the united statesSection 215 (8 U.S.C. 1185) is amended— 
(A)by redesignating subsection (c) as subsection (g);  
(B)by moving subsection (g), as redesignated by paragraph (1), to the end of the section; and  
(C)by inserting after subsection (b) the following: 
 
(c)The Secretary is authorized to require aliens entering and departing the United States to provide biometric data and other information relating to their immigration status. .  
(2)Inspection of applicants for admissionSection 235(d) (8 U.S.C. 1225(d)) is amended by adding at the end the following: 
 
(5)Authority to collect biometric dataIn conducting inspections under subsections (a) and (b), immigration officers are authorized to collect biometric data from— 
(A)any applicant for admission, including refugees and asylees, or any alien who is paroled under section 212(d)(5), seeking to or permitted to land temporarily as an alien crewman, or seeking to or permitted transit through the United States; or  
(B)any lawful permanent resident who is entering the United States and who is not regarded as seeking admission pursuant to section 101(a)(13)(C). .  
(3)Collection of biometric data from alien crewmenSection 252 (8 U.S.C. 1282) is amended by adding at the end the following: 
 
(d)An immigration officer is authorized to collect biometric data from an alien crewman seeking permission to land temporarily in the United States. .  
(4)Grounds of inadmissibilitySection 212 (8 U.S.C. 1182) is amended— 
(A)in subsection (a)(7), by adding at the end the following: 
 
(C)Withholders of biometric dataExcept as provided under subsection (d)(2), any alien who fails or has failed to comply with a lawful request for biometric data under section 215(c), 235(d), or 252(d) is inadmissible. ; and  
(B)in subsection (d), by inserting after paragraph (1) the following: 
 
(2)The Secretary may waive the application of subsection (a)(7)(C) for an individual alien or class of aliens. .  
(5)ImplementationSection 7208 of the 9/11 Commission Implementation Act of 2004 (8 U.S.C. 1365b) is amended— 
(A)in subsection (c), by adding at the end the following: 
 
(3)ImplementationIn fully implementing the automated biometric entry and exit data system under this section, the Secretary is not required to comply with the requirements of chapter 5 of title 5, United States Code (commonly referred to as the Administrative Procedure Act) or any other law relating to rulemaking, information collection, or publication in the Federal Register. ; and  
(B)in subsection (l)— 
(i)by striking There are authorized and inserting the following: 
 
(1)In generalThere are authorized ; and  
(ii)by adding at the end the following: 
 
(2)Implementation at all ports of entry 
(A)In generalThe Secretary shall ensure that the biometric entry-exit system is operational and ready for use at all border ports of entry not later than December 13, 2013.  
(B)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2008 through 2012 to implement the automated biometric entry and exit data system at all border ports of entry. .  
(f)Collection of departure data from certain nonimmigrants 
(1)In generalThe Secretary shall require an alien who was admitted to the United States on a temporary nonimmigrant visa to record the alien’s departure at a designated port of entry or at a designated United States consulate abroad.  
(2)Failure to record departureIf an alien does not record the alien’s departure as required under paragraph (1), the Secretary, not later than 48 hours after the expiration of the alien’s period of authorized admission, shall enter the name of the alien into the National Crime Information Center database as having overstayed the alien’s period of authorized admission.  
(3)Information sharing with law enforcement agenciesConsistent with the authority of State and local police to assist the Federal Government in the enforcement of Federal immigration laws, the information in the database described in paragraph (2) shall be made available to the Department of State and to State and local law enforcement agencies pursuant to the provisions of section 240D of the Immigration and Nationality Act, as added by section 224 of this Act.  
125.Listing of immigration violators in the National Crime Information Center database 
(1)Provision of information to the national crime information center 
(A)In generalExcept as provided under subparagraph (C), not later than 180 days after the date of the enactment of this Act, the Secretary shall provide to the head of the National Crime Information Center of the Department of Justice, and the head of the National Crime Information Center shall input into the National Crime Information Center Database, the information that the Secretary has or maintains related to any alien— 
(i)against whom a final order of removal has been issued;  
(ii)who enters into a voluntary departure agreement, or is granted voluntary departure by an immigration judge, whose period for departure has expired under subsection (a)(3) of section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c), subsection (b)(2) of such section 240B, or who has violated a condition of a voluntary departure agreement under such section 240B;  
(iii)whom a Federal immigration officer has confirmed to be unlawfully present in the United States or removable from the United States;  
(iv)whose visa has expired; or  
(v)whose visa has been revoked.  
(B)Removal of informationThe head of the National Crime Information Center shall promptly remove any information provided by the Secretary under subparagraph (A) related to an alien who is lawfully admitted to enter or lawfully permitted to remain in the United States.  
(C)Procedure for removal of erroneous information 
(i)In generalThe Secretary, in consultation with the head of the National Crime Information Center, shall develop and implement a procedure by which an alien may petition the Secretary or head of the National Crime Information Center, as appropriate, to remove any erroneous information provided by the Secretary under subparagraph (A) related to such alien.  
(ii)Effect of failure to receive noticeUnder procedures developed under clause (i), failure by the alien to receive notice of a violation of the immigration laws shall not constitute cause for removing information provided by the Secretary under subparagraph (A) related to such alien, unless such information is erroneous.  
(iii)Interim provision of informationNotwithstanding the 180-day period set forth in subparagraph (A), the Secretary may not provide the information required under subparagraph (A) until the procedures required under this paragraph have been developed and implemented.  
(2)Inclusion of information in the national crime information center databaseSection 534(a) of title 28, United States Code, is amended— 
(A)in paragraph (3), by striking and at the end;  
(B)by redesignating paragraph (4) as paragraph (5); and  
(C)by inserting after paragraph (3) the following: 
 
(4)acquire, collect, classify, and preserve records of violations of the immigration laws of the United States; and .  
126.Document fraud detection 
(a)TrainingSubject to the availability of appropriations, the Secretary shall provide all United States Customs and Border Protection officers with training in identifying and detecting fraudulent travel documents. Such training shall be developed in consultation with the head of the Forensic Document Laboratory of United States Immigration and Customs Enforcement.  
(b)Forensic Document LaboratoryThe Secretary shall provide all United States Customs and Border Protection officers with access to the Forensic Document Laboratory.  
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section during each of the fiscal years 2008 through 2012.  
127.Border relief grant program 
(a)Grants authorized 
(1)In generalThe Secretary is authorized to award grants, subject to the availability of appropriations, to an eligible law enforcement agency to provide assistance to such agency to address— 
(A)criminal activity that occurs in the jurisdiction of such agency by virtue of such agency’s proximity to the international border of the United States; and  
(B)the impact of any lack of security along such border.  
(2)DurationGrants may be awarded under this subsection during each of fiscal years 2008 through 2012.  
(3)Competitive basisThe Secretary shall award grants under this subsection on a competitive basis, except that the Secretary shall give priority to applications from any eligible law enforcement agency serving a community— 
(A)with a population of fewer than 50,000 residents; and  
(B)located not farther than 100 miles from a United States border with— 
(i)Canada; or  
(ii)Mexico.  
(b)Use of fundsGrants awarded pursuant to subsection (a) may only be used to provide additional resources for an eligible law enforcement agency to address criminal activity occurring along any such border, including— 
(1)to obtain equipment;  
(2)to hire additional personnel;  
(3)to upgrade and maintain law enforcement technology;  
(4)to cover operational costs, including overtime and transportation costs; and  
(5)such other resources as are available to assist that agency.  
(c)Application 
(1)In generalEach eligible law enforcement agency seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.  
(2)ContentsEach application submitted pursuant to paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; and  
(B)provide such additional assurances as the Secretary determines to be essential to ensure compliance with the requirements of this section.  
(d)DefinitionsIn this section: 
(1)Eligible law enforcement agencyThe term eligible law enforcement agency means a tribal, State, or local law enforcement agency located in a county that— 
(A)is not farther than 100 miles from a United States border with— 
(i)Canada; or  
(ii)Mexico; or  
(B)has been certified by the Secretary as a High Impact Area.  
(2)High impact areaThe term High Impact Area means any county designated by the Secretary as such, taking into consideration— 
(A)whether local law enforcement agencies in that county have the resources to protect the lives, property, safety, or welfare of the residents of that county;  
(B)the relationship between any lack of security along the United States border and the rise, if any, of criminal activity in that county; and  
(C)any other unique challenges that local law enforcement face due to a lack of security along the United States border.  
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated $250,000,000 for each of that fiscal years 2008 through 2012 to carry out the provisions of this section.  
(2)Division of authorized fundsOf the amounts appropriated pursuant to paragraph (1)— 
(A)2/3 shall be set aside for eligible law enforcement agencies located in the 6 States with the largest number of undocumented alien apprehensions; and  
(B)1/3 shall be set aside for areas designated as a High Impact Area under subsection (d).  
(f)Supplement not supplantAmounts appropriated for grants under this section shall be used to supplement and not to supplant other State and local public funds obligated for the purposes provided under this title.  
128.Combating human smuggling 
(a)Requirement for planThe Secretary shall develop and implement a plan to improve coordination between the United States Immigration and Customs Enforcement and the United States Customs and Border Protection of the Department and any other Federal, State, local, or tribal authorities, as determined appropriate by the Secretary, to improve coordination efforts to combat human smuggling.  
(b)ContentIn developing the plan required by subsection (a), the Secretary shall consider— 
(1)the interoperability of databases utilized to prevent human smuggling;  
(2)adequate and effective personnel training;  
(3)methods and programs to effectively target networks that engage in such smuggling;  
(4)effective utilization of— 
(A)visas for victims of trafficking and other crimes; and  
(B)investigatory techniques, equipment, and procedures that prevent, detect, and prosecute international money laundering and other operations that are utilized in smuggling;  
(5)joint measures, with the Secretary of State, to enhance intelligence sharing and cooperation with foreign governments whose citizens are preyed on by human smugglers; and  
(6)other measures that the Secretary considers appropriate to combating human smuggling.  
(c)ReportNot later than 1 year after implementing the plan described in subsection (a), the Secretary shall submit to Congress a report on such plan, including any recommendations for legislative action to improve efforts to combating human smuggling.  
(d)Savings provisionNothing in this section may be construed to provide additional authority to any State or local entity to enforce Federal immigration laws.  
129.Increase of Federal detention space and the utilization of facilities identified for closures as a result of the Defense Base Closure Realignment Act of 1990 
(a)Construction or Acquisition of Detention FacilitiesIn addition to existing facilities for the detention of aliens, the Secretary, subject to available appropriations, shall construct or acquire not fewer than 20 detention facilities in the United States that have the capacity to detain a combined total of not fewer than 45,000 individuals at any time for aliens detained pending removal or a decision on removal of such aliens from the United States.  
(b)Construction or Acquisition of Detention Facilities 
(1)Requirement to construct or acquireSubject to available appropriations, the Secretary shall construct or acquire additional detention facilities in the United States to accommodate the detention beds required under section 5204(a) of the Intelligence Reform and Terrorism Protection Act of 2004 (Public Law 108–458; 118 Stat. 3734).  
(2)Use of alternate detention facilitiesSubject to the availability of appropriations, the Secretary shall fully utilize all possible options to cost effectively increase available detention capacities, and shall utilize detention facilities that are owned and operated by the Federal Government if the use of such facilities is cost effective.  
(3)Use of installations under base closure lawsIn acquiring additional detention facilities under this subsection, the Secretary shall consider the transfer of appropriate portions of military installations approved for closure or realignment under the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note) for use in accordance with subsection (a).  
(4)Determination of locationThe location of any detention facility constructed or acquired in accordance with this subsection shall be determined, with the concurrence of the Secretary, by the senior officer responsible for Detention and Removal Operations in the Department. The detention facilities shall be located so as to enable the officers and employees of the Department to increase to the maximum extent practicable the annual rate and level of removals of illegal aliens from the United States.  
(c)Annual report to CongressNot later than 1 year after the date of the enactment of this Act, and annually thereafter, in consultation with the heads of other appropriate Federal agencies, the Secretary shall submit to Congress an assessment of the additional detention facilities and bed space needed to detain unlawful aliens apprehended at the United States ports of entry or along the international land borders of the United States.  
(d)Technical and conforming amendmentSection 241(g)(1) (8 U.S.C. 1231(g)(1)) is amended by striking may expend and inserting shall expend.  
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.  
130.Northern border prosecution reimbursement 
(a)Short titleThis section may be cited as the Northern Border Prosecution Initiative Reimbursement Act.  
(b)Northern Border Prosecution Initiative 
(1)Initiative requiredFrom amounts made available to carry out this section, the Attorney General, acting through the Director of the Bureau of Justice Assistance of the Office of Justice Programs, shall carry out a program, to be known as the Northern Border Prosecution Initiative, to provide funds to reimburse eligible northern border entities for costs incurred by those entities for handling case dispositions of criminal cases that are federally initiated but federally declined-referred. This program shall be modeled after the Southwestern Border Prosecution Initiative and shall serve as a partner program to that initiative to reimburse local jurisdictions for processing Federal cases.  
(2)Provision and allocation of fundsFunds provided under the program shall be provided in the form of direct reimbursements and shall be allocated in a manner consistent with the manner under which funds are allocated under the Southwestern Border Prosecution Initiative.  
(3)Use of fundsFunds provided to an eligible northern border entity may be used by the entity for any lawful purpose, including— 
(A)prosecution and related costs;  
(B)court costs;  
(C)costs of courtroom technology;  
(D)costs of constructing holding spaces;  
(E)costs of administrative staff; and  
(F)detention costs, including pre-trial and post-trial detention.  
(4)DefinitionsIn this section: 
(A)Case dispositionThe term case disposition, for purposes of the Northern Border Prosecution Initiative— 
(i)refers to the time between a suspect’s arrest and the resolution of the criminal charges through a county or State judicial or prosecutorial process; and  
(ii)does not include incarceration time for sentenced offenders, or time spent by prosecutors on judicial appeals.  
(B)Eligible northern border entityThe term eligible northern border entity means— 
(i)Alaska, Idaho, Maine, Michigan, Minnesota, Montana, New Hampshire, New York, North Dakota, Ohio, Pennsylvania, Vermont, Washington, and Wisconsin; or  
(ii)any unit of local government within a State referred to in clause (i).  
(C)Federally declined-referredThe term federally declined-referred— 
(i)means, with respect to a criminal case, that a decision has been made in that case by a United States Attorney or a Federal law enforcement agency during a Federal investigation to no longer pursue Federal criminal charges against a defendant and to refer the investigation to a State or local jurisdiction for possible prosecution; and  
(ii)includes a decision made on an individualized case-by-case basis and a decision made pursuant to a general policy or practice or prosecutorial discretion.  
(D)Federally initiatedThe term federally initiated means, with respect to a criminal case, that the case results from a criminal investigation or an arrest involving Federal law enforcement authorities for a potential violation of Federal criminal law, including investigations resulting from multi-jurisdictional task forces.  
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$28,000,000 for fiscal year 2008; and  
(2)such sums as may be necessary for each succeeding fiscal year.  
131.Limitation on landowner's liabilitySection 287 (8 U.S.C. 1357) is amended by adding at the end the following: 
 
(i)Indemnity for actions of law enforcement officers 
(1)In generalNotwithstanding any other provision of law and subject to appropriations, an owner of land located within 100 miles of the international land border of the United States may seek reimbursement from the Department of Homeland Security for any adverse final tort judgment for negligence (excluding attorneys’ fees and costs) authorized under the Federal or State tort law, arising directly from such border security activity if— 
(A)such owner has been found negligent by a Federal or State court in any tort litigation;  
(B)such owner has not already been reimbursed for the final tort judgment, including outstanding attorney’s fees and costs;  
(C)such owner did not have or does not have sufficient property insurance to cover the judgment and have had an insurance claim for such coverage denied; and  
(D)such tort action was brought as a direct result of activity of law enforcement officers of the Department of Homeland Security, acting in their official capacity, on the owner’s land.  
(2)DefinitionsIn this subsection— 
(A)the term land includes roads, water, watercourses, and private ways, and buildings, structures, machinery and equipment that is attached to real property; and  
(B)the term owner includes the possessor of a fee interest, a tenant, lessee, occupant, the possessor of any other interest in land, or any person having a right to grant permission to use the land.  
(3)ExceptionsNothing in this subsection may be construed to limit landowner liability which would otherwise exist for— 
(A)willful or malicious failure to guard or warn against a known dangerous condition, use, structure, or activity likely to cause harm;  
(B)maintaining an attractive nuisance;  
(C)gross negligence; or  
(D)direct interference with, or hindrance of, any agent or officer of the Federal Government who is authorized to enforce the immigration laws of the United States during— 
(i)a patrol of such landowner’s land; or  
(ii)any action taken to apprehend or detain any alien attempting to enter the United States illegally or evade execution of an arrest warrant for a violation of any immigration law.  
(4)Savings provisionNothing in this subsection may be construed to affect any right or remedy available pursuant to the Federal Tort Claims Act. .  
IIInterior Enforcement 
AInterior Security Measures 
201.Additional immigration personnel 
(a)Department of Homeland Security 
(1)Trial attorneysIn each of the fiscal years 2008 through 2012, the Secretary, subject to the availability of appropriations for such purpose, shall increase the number of positions for attorneys in the Office of General Counsel of the Department who represent the Department in immigration matters in removal proceedings before immigration judges and in Federal district courts or circuit courts of appeals as Special Assistant United States Attorneys by not fewer than 100 compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(2)Attorney advisorsIn each of the fiscal years 2008 through 2012, the Secretary, subject to the availability of appropriations for such purpose, shall increase the number of positions for attorneys in the Office of the Chief Counsel of United States Citizenship and Immigration Services who advise and provide litigation support to components of United States Citizenship and Immigration Services, the Office of Immigration Litigation of the Department of Justice, and United States Attorney offices, on litigation involving the adjudication of immigration benefits under the Immigration and Nationality Act (8 U.S.C. 1101 et. seq.) or other matters involving United States Citizenship and Immigration Services, by not less than 100 compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(3)USCIS adjudicatorsIn each of the fiscal years 2008 through 2012, the Secretary, subject to the availability of appropriations for such purpose, shall increase the number of positions for adjudicators in the United States Citizenship and Immigration Service by not fewer than 100 compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(4)Forensics document laboratory personnelIn each of the fiscal years 2008 through 2012, the Secretary, subject to the availability of appropriations for such purpose, shall increase the number of positions for forensic auditors in the Forensic Document Laboratory of the United States Immigration and Customs Enforcement by not fewer than 25 compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(5)Increase in full-time ICE and CIS personnelIn each of the fiscal years 2008 through 2012, the Secretary, subject to the availability of appropriations, shall increase by not fewer than 2,000 the number of positions for full-time active duty intelligence research specialists, agents, officers, and investigators in United States Immigration and Customs Enforcement and the Fraud Detection and National Security Division of United States Citizenship and Immigration Services— 
(A)to carry out the removal of aliens who are not admissible to, or are subject to removal from, the United States;  
(B)to investigate immigration fraud; and  
(C)to enforce workplace violations.  
(6)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for each of the fiscal years 2008 through 2012 such sums as may be necessary to carry out paragraphs (1) through (5).  
(7)Conforming amendmentSection 5203 of the Intelligence Reform and Terrorism Protection Act of 2004 (Public Law 108–458; 118 Stat. 3734) is repealed.  
(b)Department of Justice 
(1)Litigation attorneysIn each of the fiscal years 2008 through 2012, the Attorney General, subject to the availability of appropriations for such purpose, shall increase the number of positions for attorneys in the Office of Immigration Litigation by not fewer than 50 compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(2)United states attorneysIn each of the fiscal years 2008 through 2012, the Attorney General, subject to the availability of appropriations for such purpose, shall increase the number of attorneys in the United States Attorneys’ office assigned to litigate and prosecute immigration cases in the Federal courts by not fewer than 100 compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(3)Criminal division attorneysThe Attorney General shall increase the number of attorneys in the Criminal Division assigned to prosecute immigration cases in the Federal courts, as appropriate.  
(4)Judicial clerksThe Attorney General, subject to the availability of appropriations for such purpose, shall appoint necessary law clerks for immigration judges and Board of Immigration Appeals members of not fewer than 1 per judge and member. A law clerk appointed under this section shall be exempt from the provisions of subchapter I of chapter 63 of title 5, United States Code.  
(5)Immigration judgesIn each of the fiscal years 2008 through 2012, the Attorney General, subject to the availability of appropriations for such purpose, shall— 
(A)increase by not fewer than 20 the number of full-time immigration judges compared to the number of such positions for which funds were made available during the preceding fiscal year; and  
(B)increase by not fewer than 80 the number of positions for personnel to support the immigration judges described in subparagraph (A) compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(6)Staff attorneysIn each of the fiscal years 2008 through 2012, the Attorney General, subject to the availability of appropriations for such purpose, shall— 
(A)increase the number of positions for full-time staff attorneys in the Board of Immigration Appeals by not fewer than 20 compared to the number of such positions for which funds were made available during the preceding fiscal year; and  
(B)increase the number of positions for personnel to support the staff attorneys described in subparagraph (A) by not fewer than 10 compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(7)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General for each of the fiscal years 2008 through 2012 such sums as may be necessary to carry out this subsection, including the hiring of necessary support staff.  
(c)Administrative Office of the United States CourtsIn each of the fiscal years 2008 through 2012, the Director of the Administrative Office of the United States Courts, subject to the availability of appropriations, shall increase the number of attorneys in the Federal Defenders Program who litigate criminal immigration cases in the Federal courts by not fewer than 50 compared to the number of such positions for which funds were made available during the preceding fiscal year.  
(d)District judges for the district courts in border States 
(1)In generalThe President shall appoint, by and with the advice and consent of the Senate— 
(A)4 additional district judges for the district of Arizona;  
(B)4 additional district judges for the central district of California;  
(C)4 additional district judges for the eastern of California;  
(D)2 additional district judges for the northern district of California;  
(E)4 additional district judges for the middle district of Florida;  
(F)2 additional district judges for the southern district of Florida;  
(G)1 additional district judge for the district of Minnesota;  
(H)1 additional district judge for the district of New Mexico;  
(I)3 additional district judges for the eastern district of New York;  
(J)1 additional district judge for the western district of New York;  
(K)1 additional district judge for the eastern district of Texas;  
(L)2 additional district judges for the southern district of Texas;  
(M)1 additional district judge for the western district of Texas; and  
(N)1 additional district judge for the western district of Washington.  
(2)Temporary judgeshipsThe President shall appoint, by and with the advice and consent of the Senate— 
(A)1 additional district judge for the district of Arizona;  
(B)1 additional district judge for the central district of California;  
(C)1 additional district judge for the northern district of California;  
(D)1 additional district judge for the middle district of Florida;  
(E)1 additional district judge for the southern district of Florida;  
(F)1 additional district judge for the district of Idaho; and  
(G)1 additional district judge for the district of New Mexico.  
(3)VacanciesFor each of the judicial districts named in paragraph (2), the first vacancy arising on the district court 10 years or more after a judge is first confirmed to fill the temporary district judgeship created in that district by paragraph (2) shall not be filled.  
(4)Existing judgeshipsThe existing judgeships for the district of Arizona and the district of New Mexico authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273, 116 Stat. 1758), as of the effective date of this Act, shall be authorized under section 133 of title 28, United States Code, and the incumbents in those offices shall hold the office under section 133 of title 28, United States Code, as amended by this Act.  
(5)TablesThe table contained in section 133 of title 28, United States Code, is amended to read as follows: 



DistrictsJudges

Alabama:
Northern7
Middle3
Southern3
Alaska3
Arizona17
Arkansas:
Eastern5
Western3
California:
Northern16
Eastern10
Central31
Southern13
Colorado7
Connecticut8
Delaware4
District of Columbia15
Florida:
Northern4
Middle19
Southern19
Georgia:
Northern11
Middle4
Southern3
Hawaii3
Idaho2
Illinois:
Northern22
Central4
Southern4
Indiana:
Northern5
Southern5
Iowa:
Northern2
Southern3
Kansas5
Kentucky:
Eastern5
Western4
Eastern and Western1
Louisiana:
Eastern12
Middle3
Western7
Maine3
Maryland10
Massachusetts13
Michigan:
Eastern15
Western4
Minnesota8
Mississippi:
Northern3
Southern6
Missouri:
Eastern6
Western5
Eastern and Western2
Montana3
Nebraska3
Nevada7
New Hampshire3
New Jersey17
New Mexico8
New York:
Northern5
Southern28
Eastern18
Western5
North Carolina:
Eastern4
Middle4
Western4
North Dakota2
Ohio:
Northern11
Southern8
Oklahoma:
Northern3
Eastern1
Western6
Northern, Eastern, and Western1
Oregon6
Pennsylvania:
Eastern22
Middle6
Western10
Puerto Rico7
Rhode Island3
South Carolina10
South Dakota3
Tennessee:
Eastern5
Middle4
Western5
Texas:
Northern12
Southern21
Eastern8
Western14
Utah5
Vermont2
Virginia:
Eastern11
Western4
Washington:
Eastern4
Western8
West Virginia:
Northern3
Southern5
Wisconsin:
Eastern5
Western2
Wyoming3..  
(e)Legal Orientation Program 
(1)Continued operationThe Director of the Executive Office for Immigration Review shall continue to operate a legal orientation program to provide basic information about immigration court procedures for immigration detainees and shall expand the legal orientation program to provide such information on a nationwide basis.  
(2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the legal orientation program authorized under paragraph (1).  
202.Detention and removal of aliens ordered removed or aliens who overstay 
(a)In generalSection 241(a) (8 U.S.C. 1231(a)) is amended— 
(1)by striking Attorney General each place it appears, except for the first reference in paragraph (4)(B)(i), and inserting Secretary of Homeland Security;  
(2)in paragraph (1)— 
(A)by amending clause (ii) of subparagraph (B) to read as follows: 
 
(ii)If a court, the Board of Immigration Appeals, or an immigration judge orders a stay of the removal of the alien, the date the stay of removal is no longer in effect. ;  
(B)by adding at the end of subparagraph (B), the following: If, at the beginning of the removal period, as determined under this subparagraph, the alien is not in the custody of the Secretary of Homeland Security (under the authority of this Act), the Secretary shall take the alien into custody for removal, and the removal period shall not begin until the alien is taken into such custody. If the Secretary transfers custody of the alien during the removal period pursuant to law to another Federal agency or a State or local government agency in connection with the official duties of such agency, the removal period shall be tolled, and shall begin anew on the date of the alien’s return to the custody of the Secretary subject to clause (ii).; and  
(C)by amending subparagraph (C) to read as follows: 
 
(C)Suspension of periodThe removal period shall be extended beyond a period of 90 days and the alien may remain in detention during such extended period if the alien— 
(i)fails or refuses to make all reasonable efforts to comply with the removal order, or to fully cooperate with the efforts of the Secretary to establish the identity of the alien and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the departure of the alien; or  
(ii)conspires or acts to prevent the alien’s removal. ;  
(3)in paragraph (2)— 
(A)by striking During and inserting the following: 
 
(A)In generalDuring ; and  
(B)by adding at the end the following new subparagraph: 
 
(B)Effect of stay of removalIf a court, the Board of Immigration Appeals, or an immigration judge orders a stay of removal of an alien who is subject to an administratively final order of removal, the Secretary of Homeland Security in the exercise of discretion may detain the alien during the pendency of such stay of removal. ;  
(4)in paragraph (3), by amending subparagraph (D) to read as follows: 
 
(D)to obey reasonable restrictions on the alien’s conduct or activities or to perform affirmative acts that the Secretary of Homeland Security prescribes for the alien, in order to prevent the alien from absconding, for the protection of the community, or for other purposes related to the enforcement of the immigration laws. ;  
(5)in paragraph (6), by striking removal period and, if released, and inserting removal period, in the discretion of the Secretary of Homeland Security, without any limitations other than those specified in this section, until the alien is removed. If the alien is released, the alien;  
(6)by redesignating paragraph (7) as paragraph (10); and  
(7)by inserting after paragraph (6) the following: 
 
(7)ParoleIf an alien detained pursuant to paragraph (6) is an applicant for admission, the Secretary of Homeland Security, in the Secretary’s discretion, may parole the alien under section 212(d)(5) and may provide, notwithstanding section 212(d)(5), that the alien shall not be returned to custody unless either the alien violates the conditions of the parole or the removal of the alien becomes reasonably foreseeable. In no circumstance shall such alien be considered admitted.  
(8)Additional rules for detention or release of certain aliens who have made an entryThe following procedures apply only to an alien who has effected an entry into the United States and do not apply to any other alien detained pursuant to paragraph (6): 
(A)Establishment of a detention review process for aliens who fully cooperate with removalFor an alien who has made all reasonable efforts to comply with a removal order and to cooperate fully with the Secretary of Homeland Security’s efforts to establish the alien’s identity and carry out the removal order, including making timely application in good faith for travel or other documents necessary to the alien’s departure, and has not conspired or acted to prevent removal, the Secretary of Homeland Security shall establish an administrative review process to determine whether an alien will be detained or released on conditions. The Secretary shall make a determination whether to release an alien after the removal period in accordance with paragraph (1)(B). The determination shall include consideration of any evidence submitted by the alien, and may include consideration of any other evidence, including any information or assistance provided by the Department of State or other Federal agency and any other information available to the Secretary pertaining to the ability to remove the alien.  
(B)Additional 90-day periodThe Secretary of Homeland Security, in the exercise of discretion, without any limitations other than those specified in this section, may continue to detain an alien for 90 days beyond the removal period (including any extension of the removal period as provided in paragraph (1)(D)).  
(C)Further detentionThe Secretary of Homeland Security, in the exercise of discretion, without any limitations other than those specified in this section, may continue to detain an alien beyond the removal period and the 90-day period authorized by subparagraph (B)— 
(i)until the alien is removed, if the Secretary determines that there is a significant likelihood that the alien— 
(I)will be removed in the reasonably foreseeable future; or  
(II)would be removed in the reasonably foreseeable future, or would have been removed, but for the failure or refusal of the alien to make all reasonable efforts to comply with the removal order, or to cooperate fully with the efforts of the Secretary to establish the identity of the alien and to carry out the removal order, including making timely application in good faith for travel or other documents necessary to the departure of the alien, or conspiracies or acts to prevent the alien’s removal;  
(ii)until the alien is removed, if the Secretary certifies in writing— 
(I)in consultation with the Secretary of Health and Human Services, that the alien has a highly contagious disease that poses a threat to public safety;  
(II)after receipt of a written recommendation from the Secretary of State, that release of the alien is likely to have serious adverse foreign policy consequences for the United States;  
(III)based on information available to the Secretary of Homeland Security (including classified, sensitive, or national security information, and without regard to the grounds upon which the alien was ordered removed), that there is reason to believe that the release of the alien would threaten the national security of the United States; or  
(IV)that the release of the alien will threaten the safety of the community or any person, conditions of release cannot reasonably be expected to ensure the safety of the community or any person, and— 
(aa)the alien has been convicted of one or more aggravated felonies as defined in section 101(a)(43)(A), one or more crimes identified by the Secretary of Homeland Security by regulation, or one or more attempts or conspiracies to commit any such aggravated felonies or such identified crimes, provided that the aggregate term of imprisonment for such attempts or conspiracies is at least 5 years; or  
(bb)the alien has committed one or more crimes of violence (as defined in section 16 of title 18, United States Code, but not including a purely political offense) and, because of a mental condition or personality disorder and behavior associated with that condition or disorder, the alien is likely to engage in acts of violence in the future; or  
(V)that the release of the alien will threaten the safety of the community or any person, conditions of release cannot reasonably be expected to ensure the safety of the community or any person, and the alien has been convicted of at least one aggravated felony as defined in section 101(a)(43); or  
(iii)pending a certification under clause (ii), if the Secretary has initiated the administrative review process under subparagraph (C) not later than 30 days after the expiration of the alien’s removal period (including any extension of the removal period as provided in paragraph (1)(D)).  
(D)Renewal and delegation of certification 
(i)RenewalThe Secretary of Homeland Security may renew a certification under subparagraph (C)(ii) every 180 days without limitation, after providing an opportunity for the alien to request reconsideration of the certification and to submit documents or other evidence in support of that request. If the Secretary does not renew such a certification, the Secretary may not continue to detain the alien under subparagraph (C)(ii).  
(ii)DelegationNotwithstanding section 103, the Secretary of Homeland Security may not delegate the authority to make or renew a certification described in subclause (II), (III), or (V) of subparagraph (C)(ii) to an official below the level of the Assistant Secretary for Immigration and Customs Enforcement.  
(iii)HearingThe Secretary of Homeland Security may request that the Attorney General, or a designee of the Attorney General, provide for a hearing to make the determination described in item (bb) of subparagraph (C)(ii)(IV).  
(E)Release on conditionsIf it is determined that an alien should be released from detention under this paragraph, the Secretary of Homeland Security, in the exercise of discretion, may impose conditions on release as provided in paragraph (3).  
(F)Redetention 
(i)In generalThe Secretary of Homeland Security, in the exercise of discretion, without any limitations other than those specified in this section, may again detain any alien subject to a final removal order who is released from custody if— 
(I)the alien fails to comply with the conditions of release;  
(II)the alien fails to continue to satisfy the conditions described in subparagraph (A); or  
(III)upon reconsideration, the Secretary determines that the alien may be detained under subparagraph (B) or (C).  
(ii)Applicability of custody provisionsThis paragraph and paragraph (6) shall apply to any alien returned to custody pursuant to this subparagraph, as if the removal period terminated on the day that the alien was so returned to custody.  
(G)Certain aliens who effected entryThe Secretary of Homeland Security may waive the provisions of subparagraph (A) through (F) and detain an alien without any limitations, except those which the Secretary shall adopt by regulation, if— 
(i)the alien has effected an entry;  
(ii)the alien has not been lawfully admitted into the United States; and  
(iii)the alien has not been physically present in the United States continuously for the 2-year period immediately prior to the commencement of removal proceedings under this Act or deportation proceedings against the alien.  
(9)Judicial reviewWithout regard to the place of confinement, judicial review of any action or decision pursuant to paragraph (6), (7), or (8) shall be available exclusively in a habeas corpus proceeding instituted in the United States District Court for the District of Columbia, and only if the alien has exhausted all administrative remedies available to the alien as of right. .  
(b)Detention of aliens during removal proceedings 
(1)In generalSection 235 (8 U.S.C. 1225) is amended by adding at the end the following: 
 
(e)Length of detention 
(1)In generalAn alien may be detained under this section, without limitation, until the alien is subject to an administratively final order of removal.  
(2)Effect on detention under section 241The length of detention under this section shall not affect the validity of any detention under section 241.  
(3)Judicial reviewWithout regard to the place of confinement, judicial review of any action or decision made pursuant to paragraph (1) or (2) shall be available exclusively in a habeas corpus proceeding instituted in the United States District Court for the District of Columbia and only if the alien has exhausted all administrative remedies available to the alien as of right. .  
(2)Conforming amendmentsSection 236 (8 U.S.C. 1226) is amended— 
(A)in subsection (e)— 
(i)by striking The and inserting the following: 
 
(1)In generalThe ; and  
(ii)by adding at the end the following new paragraph: 
 
(2)Limitation on reviewWithout regard to the place of confinement, judicial review of any action or decision made pursuant to subsection (f) shall be available exclusively in a habeas corpus proceeding instituted in the United States District Court for the District of Columbia, and only if the alien has exhausted all administrative remedies (statutory and nonstatutory) available to the alien as of right. ; and  
(B)by adding at the end the following: 
 
(f)Length of detention 
(1)In generalWith regard to the length of detention, an alien may be detained under this section, without limitation, until the alien is subject to an administratively final order of removal.  
(2)Effect on detention under section 241The length of detention under this section shall not affect the validity of any detention under section 241. .  
(c)Effective dates 
(1)Amendments made by subsection (a)The amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and section 241 of the Immigration and Nationality Act, as amended, shall apply to— 
(A)all aliens subject to a final administrative removal, deportation, or exclusion order that was issued before, on, or after the date of the enactment of this Act; and  
(B)acts and conditions occurring or existing before, on, or after the date of the enactment of this Act.  
(2)Amendments made by subsection (b)The amendments made by subsection (b) shall take effect on the date of the enactment of this Act, and sections 235 and 236 of the Immigration and Nationality Act, as amended, shall apply to any alien in detention under provisions of such sections on or after the date of the enactment of this Act.  
(d)Detention of aliens who exceed authorized admission period 
(1)AmendmentSection 236 (8 U.S.C. 1226) is amended— 
(A)by redesignating subsection (e) as subsection (f); and  
(B)by inserting after subsection (d) the following: 
 
(e)Detention of aliens who exceed authorized admission period 
(1)CustodyAn alien shall be arrested and detained by the Secretary of Homeland Security pending a decision on whether the alien is to be removed from the United States if the alien knowingly, or with reason to know, exceeded, by 30 days or more, the period of the alien’s authorized admission into the United States. An alien shall be deemed to have reason to know that they exceeded the period of authorized admission if— 
(A)the alien's passport is stamped with the expected departure date; or  
(B)the provision of law under which the alien applied for a visa contains a length of time for which the visa may be issued.  
(2)Waiver 
(A)In generalThe Secretary of Homeland Security may waive the application of paragraph (1) if the Secretary determines that— 
(i)the alien exceeded the alien’s period of authorized admission or parole as a result of exceptional circumstances beyond the control of the alien; or  
(ii)a waiver is necessary for humanitarian purposes.  
(B)Defined termIn this paragraph, the term exceptional circumstances shall have the meaning given such term in section 240(e)(1). .  
(2)Effective dateThe amendments made by paragraph (1) shall apply to all aliens granted or issued a nonimmigrant visa on or after the date of the enactment of this Act.  
(e)Criminal detention of aliensSection 3142 of title 18, United States Code, is amended— 
(1)by amending subsection (e) to read as follows: 
 
(e)Detention 
(1)In generalIf, after a hearing pursuant to subsection (f), the judicial officer finds that no condition or combination of conditions will reasonably assure the appearance of the person as required and the safety of any other person and the community, such judicial officer shall order the detention of the person before trial.  
(2)Effect of recent convictionIn a case described in subsection (f)(1), a rebuttable presumption arises that no condition or combination of conditions will reasonably assure the safety of any other person and the community if such judicial officer finds that— 
(A)the person has been convicted of a Federal offense that is described in subsection (f)(1), or of a State or local offense that would have been an offense described in subsection (f)(1) if a circumstance giving rise to Federal jurisdiction had existed;  
(B)the offense described in subparagraph (A) was committed while the person was on release pending trial for a Federal, State, or local offense; and  
(C)a period of not more than 5 years has elapsed since the date of conviction, or the release of the person from imprisonment, for the offense described in subparagraph (A), whichever is later.  
(3)Effect of serious offensesSubject to rebuttal by the person, it shall be presumed that no condition or combination of conditions will reasonably assure the appearance of the person as required and the safety of the community if the judicial officer finds that there is probable cause to believe that the person committed— 
(A)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46;  
(B)an offense under section 924(c), 956(a), or 2332b of this title;  
(C)an offense listed in section 2332b(g)(5)(B) of this title for which a maximum term of imprisonment of 10 years or more is prescribed; or  
(D)an offense involving a minor victim under section 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of this title.  
(4)Other presumptionsSubject to rebuttal by the person, it shall be presumed that no condition or combination of conditions will reasonably assure the appearance of the person as required if the judicial officer finds that there is probable cause to believe that the person is an alien and that the person— 
(A)has no lawful immigration status in the United States;  
(B)is the subject of a final order of removal; or  
(C)has committed a felony offense under section 842(i)(5), 911, 922(g)(5), 1015, 1028, 1028A, 1425, or 1426 of this title, chapter 75 or 77 of this title, or section 243, 274, 275, 276, 277, or 278 of the Immigration and Nationality Act. ; and  
(2)in subsection (g)(3)— 
(A)in subparagraph (A), by striking and at the end; and  
(B)by adding at the end the following: 
 
(C)the person’s immigration status; and .  
203.Aggravated felony 
(a)Definition of aggravated felonySection 101(a)(43) (8 U.S.C. 1101(a)(43)) is amended— 
(1)by striking The term aggravated felony means— and inserting Notwithstanding any other provision of law, the term aggravated felony applies to an offense described in this paragraph, whether in violation of Federal or State law, and to such an offense in violation of the law of a foreign country for which the term of imprisonment was completed within the previous 15 years, even if the term of imprisonment for the offense is based on recidivist or other enhancements, and regardless of whether the conviction was entered before, on, or after September 30, 1996, as established by evidence contained in the record of conviction or by evidence extrinsic to the record of conviction (or as a matter of fact), and means—;  
(2)in subparagraph (A), by striking murder, rape, or sexual abuse of a minor; and inserting murder, manslaughter, homicide, rape, or an offense of a sexual nature involving a victim under the age of 18 (whether or not the age of the victim is established by evidence contained in the record of conviction or by evidence extrinsic to the record of conviction) or the failure of an individual to register as a sex offender as required under section 2250 of title 18, United States Code;;  
(3)by amending subparagraph (F) to read as follows: 
 
(F) 
(i)a crime of violence (as defined in section 16 of title 18, United States Code, but not including a purely political offense) for which the term of imprisonment is at least 1 year; or  
(ii)a second conviction for driving while intoxicated (including a second conviction for driving while intoxicated or impaired by alcohol or drugs) under Federal or State law, without regard to whether the conviction is classified as a felony or misdemeanor under Federal or State law, for which the term of imprisonment is at least 1 year. ;  
(4)in subparagraph (N), by striking paragraph (1)(A) or (2) of;  
(5)in subparagraph (O), by striking section 275(a) or 276 committed by an alien who was previously deported on the basis of a conviction for an offense described in another subparagraph of this paragraph and inserting section 275 or 276 for which the term of imprisonment is at least 1 year;  
(6)in subparagraph (U), by striking an attempt or conspiracy to commit an offense described in this paragraph and inserting attempting or conspiring to commit an offense described in this paragraph, or aiding, abetting, counseling, procuring, commanding, inducing, or soliciting the commission of such an offense; and  
(7)by striking the undesignated matter following subparagraph (U).  
(b)Definition of ConvictionSection 101(a)(48) (8 U.S.C. 1101(a)(48)) is amended by inserting after clause (B) the following: 
 
(C)Any reversal, vacatur, expungement, or modification to a conviction, sentence, or conviction record that was granted to ameliorate the consequences of the conviction, sentence, or conviction record, or was granted for rehabilitative purposes, or for failure to advise the alien of the immigration consequences of a guilty plea or a determination of guilt, shall have no effect on the immigration consequences resulting from the original conviction. The alien shall have the burden of demonstrating that any reversal, vacatur, expungement, or modification was not granted to ameliorate the consequences of the conviction, sentence, or conviction record, for rehabilitative purposes, or for failure to advise the alien of the immigration consequences of a guilty plea or a determination of guilt. Nothing in this paragraph affects the consequences of any reversal, vacatur, expungement, or modification of a conviction for any other reason, including legal error or constitutional defect. .  
(c)Effective date and applicationThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any act or offense that occurred before, on, or after the date of the enactment of this Act.  
204.Inadmissibility and deportability of gang members 
(a)Definition of criminal gangSection 101(a) (8 U.S.C. 1101(a)) is amended by inserting after paragraph (51) the following: 
 
(52) 
(A)The term criminal gang means an ongoing group, club, organization, or association of 5 or more persons— 
(i)that has, as 1 of its primary purposes, the commission of 1 or more of the criminal offenses described in subparagraph (B); and  
(ii)the members of which engage, or have engaged within the past 5 years, in a continuing series of offenses described in subparagraph (B).  
(B)Offenses described in this subparagraph, whether in violation of Federal or State law or in violation of the law of a foreign country, regardless of whether charged, and regardless of whether the conduct occurred before, on, or after the date of the enactment of this paragraph, are— 
(i)a felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802));  
(ii)a felony offense involving firearms or explosives, including a violation of section 924(c), 924(h), or 931 of title 18 (relating to purchase, ownership, or possession of body armor by violent felons);  
(iii)an offense under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to the importation of an alien for immoral purpose);  
(iv)a felony crime of violence (as defined in section 16 of title 18, United States Code);  
(v)a crime involving obstruction of justice; tampering with or retaliating against a witness, victim, or informant; or burglary;  
(vi)any conduct punishable under sections 1028 and 1029 of title 18, United States Code (relating to fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery and trafficking in persons), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property); and  
(vii)a conspiracy to commit an offense described in clause (i) through (vi). .  
(b)InadmissibilitySection 212(a)(2) (8 U.S.C. 1182(a)(2)) is amended by striking subparagraph (F) and inserting the following: 
 
(F)Aliens associated with criminal gangs 
(i)In generalAny alien whom— 
(I)a consular officer, the Attorney General, or the Secretary of Homeland Security knows or has reason to believe to be or have been a member of a criminal gang; or  
(II)a consular officer, the Attorney General, or the Secretary of Homeland Security knows or has reason to believe to have participated in the activities of a criminal gang, knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang, is inadmissible. 
(ii)WaiverThe Secretary of Homeland Security or the Attorney General may waive the application of subclauses (I) and (II) of clause (i) for any alien who is the parent, spouse, or child of a United States citizen and who establishes that his or her removal from the United States would result in extreme hardship to such parent, spouse, or child. .  
(c)DeportabilitySection 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following: 
 
(F)Aliens associated with criminal gangs 
(i)In generalAny alien whom— 
(I)there is reasonable ground to believe is or has been a member of a criminal gang; or  
(II)there is reasonable ground to believe has participated in the activities of a criminal gang, knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang, is deportable. 
(ii)WaiverThe Secretary of Homeland Security or the Attorney General may waive the application of subclauses (I) and (II) of clause (i) for any alien who is the parent, spouse, or child of a United States citizen and who establishes that his or her removal from the United States would result in extreme hardship to such parent, spouse, or child. .  
(d)Temporary Protected StatusSection 244 (8 U.S.C. 1254a) is amended— 
(1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security;  
(2)in subparagraph (c)(2)(B)— 
(A)in clause (i), by striking or and inserting a semicolon;  
(B)in clause (ii), by striking the period at the end and inserting a semicolon; and  
(C)by adding at the end the following: 
 
(iii)the alien participates in, or at any time after admission has participated in, knowing or having reason to know that such participation promoted, furthered, aided, or supported the illegal activity of the gang, the activities of a criminal gang; or  
(iv)the alien is a member of a criminal gang. ; and  
(3)in subsection (d)— 
(A)in paragraph (2)— 
(i)by striking Subject to paragraph (3), such and inserting Such; and  
(ii)by striking (under paragraph (3));  
(B)by striking paragraph (3);  
(C)by redesignating paragraph (4) as paragraph (3); and  
(D)in paragraph (3), as redesignated, by adding at the end the following: The Secretary of Homeland Security may detain an alien provided temporary protected status under this section whenever appropriate under any other provision..  
(e)Effective dateNotwithstanding any other provision of this Act, the amendments made by subsections (b), (c), and (d) of this section shall apply to— 
(1)all aliens required to establish admissibility on or after the date of the enactment of this Act; and  
(2)all aliens in removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date of enactment.  
(f)Precluding Admissibility of Aliens Convicted of Serious Criminal Offenses and Domestic Violence, Stalking, Child Abuse and Violation of Protection Orders 
(1)Inadmissibility on criminal and related grounds; waiversSection 212 (8 U.S.C. 1182) is amended— 
(A)in subsection (a)(2), by adding at the end the following: 
 
(J)Crimes of domestic violence, stalking, or violation of protection orders; crimes against children 
(i)Domestic violence, stalking, and child abuse 
(I)In generalAny alien who is convicted of, or who admits committing or having committed acts which constitute the essential elements of, a crime of domestic violence, stalking, child abuse, child neglect, or child abandonment is inadmissible.  
(II)Defined termIn this clause, the term crime of domestic violence means any crime of violence (as defined in section 16 of title 18, United States Code) against a person committed by a current or former spouse of the person, by an individual with whom the person shares a child in common, by an individual who is cohabiting with or has cohabited with the person as a spouse, by an individual similarly situated to a spouse of the person under the domestic or family violence laws of the jurisdiction where the offense occurs, or by any other individual against a person who is protected from that individual’s acts under the domestic or family violence laws of the United States or any State, Indian tribal government, or unit of local or foreign government.  
(ii)Violators of protection orders 
(I)In generalAny alien who at any time is enjoined under a protection order issued by a court and whom the court determines has engaged in conduct that violates the portion of a protection order that involves protection against credible threats of violence, repeated harassment, or bodily injury to the person or persons for whom the protection order was issued is inadmissible.  
(II)Defined termIn this clause, the term protection order means any injunction issued for the purpose of preventing violent or threatening acts of domestic violence, including temporary or final orders issued by civil or criminal courts (other than support or child custody orders or provisions) whether obtained by filing an independent action or as an independent order in another proceedings. ; and  
(B)in subsection (h)— 
(i)by inserting or the Secretary of Homeland Security after the Attorney General each place such term appears;  
(ii)in the matter preceding paragraph (1), by striking The Attorney General may, in his discretion, waive the application of subparagraphs (A)(i)(I), (B), (D), and (E) of subsection (a)(2) and inserting The Attorney General or the Secretary of Homeland Security may waive the application of subparagraphs (A)(i)(I), (B), (D), (E), and (M) of subsection (a)(2); and  
(iii)in the matter following paragraph (2)— 
(I)by striking torture. and inserting torture, or has been convicted of an aggravated felony.; and  
(II)by striking if either since the date of such admission the alien has been convicted of an aggravated felony or the alien and inserting if since the date of such admission the alien.  
(2)ConstructionThe amendment made by paragraph (1) may not be construed to create eligibility for relief from removal under the former section 212(c) of the Immigration and Nationality Act if such eligibility did not exist before the amendment became effective.  
205.Grounds of inadmissibility and deportability relating to removal and firearm offenses 
(a)Penalties related to removalSection 243 (8 U.S.C. 1253) is amended— 
(1)in subsection (a)(1)— 
(A)in the matter preceding subparagraph (A), by inserting 212(a) or after section; and  
(B)in the matter following subparagraph (D), by striking or imprisoned not more than four years and inserting and imprisoned for not more than 5 years; and  
(2)in subsection (b), by striking not more than $1,000 or imprisoned for not more than one year, or both and inserting under title 18, United States Code, and imprisoned for not more than 5 years (or for not more than 10 years if the alien is a member of any of the classes described in paragraphs (1)(E), (2), (3), and (4) of section 237(a))..  
(b)Prohibiting carrying or using a firearm during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A)— 
(i)by inserting , alien smuggling crime, after any crime of violence; and  
(ii)by inserting , alien smuggling crime, after such crime of violence; and  
(B)in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence; and  
(2)by adding at the end the following: 
 
(6)In this subsection, the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1324(a), 1327, and 1328). .  
(c)Inadmissibility for firearms offensesSection 212(a)(2) (8 U.S.C. 1182(a)(2)), as amended by this Act, is further amended by adding at the end the following: 
 
(L)Certain firearm offensesAny alien who at any time has been convicted under any law of, or who admits having committed or admits committing acts which constitute the essential elements of, purchasing, selling, offering for sale, exchanging, using, owning, possessing, or carrying, or of attempting or conspiring to purchase, sell, offer for sale, exchange, use, own, possess, or carry, any weapon, part, or accessory which is a firearm or destructive device (as defined in section 921(a) of title 18, United States Code) in violation of any law is inadmissible. .  
(d)ConstructionThe amendments made by this section may not be construed to create eligibility for relief from removal under former section 212(c) of the Immigration and Nationality Act if such eligibility did not exist before the amendments became effective.  
206.Alien smuggling and related offenses 
(a)In generalSection 274 (8 U.S.C. 1324), is amended to read as follows: 
 
274.Alien smuggling and related offenses 
(a)Criminal offenses and penalties 
(1)Prohibited activitiesExcept as provided under paragraph (3), a person shall be punished as provided under paragraph (2), if the person— 
(A)facilitates, encourages, directs, or induces a person to come to or enter the United States, or to cross the border to the United States, knowing or in reckless disregard of the fact that such person is an alien who lacks lawful authority to come to, enter, or cross the border to the United States;  
(B)facilitates, encourages, directs, or induces a person to come to or enter the United States, or to cross the border to the United States, at a place other than a designated port of entry or place other than as designated by the Secretary of Homeland Security, knowing or in reckless disregard of the fact that such person is an alien and regardless of whether such alien has official permission or lawful authority to be in the United States;  
(C)transports, moves, harbors, conceals, or shields from detection a person outside of the United States knowing or in reckless disregard of the fact that such person is an alien in unlawful transit from 1 country to another or on the high seas, under circumstances in which the alien is seeking to enter the United States without official permission or legal authority;  
(D)encourages or induces a person to reside in the United States, knowing or in reckless disregard of the fact that such person is an alien who lacks lawful authority to reside in the United States;  
(E)transports or moves a person in the United States, knowing or in reckless disregard of the fact that such person is an alien who lacks lawful authority to enter or be in the United States, if the transportation or movement will further the alien’s illegal entry into or illegal presence in the United States;  
(F)harbors, conceals, or shields from detection a person in the United States, knowing or in reckless disregard of the fact that such person is an alien who lacks lawful authority to be in the United States; or  
(G)conspires or attempts to commit any of the acts described in subparagraphs (A) through (F).  
(2)Criminal penaltiesA person who violates any provision under paragraph (1) shall for each alien in respect to whom a violation of paragraph (1) occurs— 
(A)except as provided in subparagraphs (C) through (G), if the violation was not committed for commercial advantage, profit, or private financial gain, shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both;  
(B)except as provided in subparagraphs (C) through (G), if the violation was committed for commercial advantage, profit, or private financial gain— 
(i)be fined under such title, imprisoned for not less than 3 years or more than 15 years, or both, if the violation is the offender’s first violation under this subparagraph; or  
(ii)be fined under such title, imprisoned for not less than 5 years or more than 20 years, or both, if the violation is the offender’s second or subsequent violation of this subparagraph;  
(C)if the violation furthered or aided the commission of any other offense against the United States or any State that is punishable by imprisonment for more than 1 year, shall be fined under such title, imprisoned for not less than 5 years or more than 20 years, or both;  
(D)shall be fined under such title, imprisoned not less than 5 years or more than 25 years, or both, if the violation created a substantial and foreseeable risk of death, a substantial and foreseeable risk of serious bodily injury (as defined in section 2119(2) of title 18, United States Code), or inhumane conditions to another person, including— 
(i)transporting the person in an engine compartment, storage compartment, or other confined space;  
(ii)transporting the person at an excessive speed or in excess of the rated capacity of the means of transportation; or  
(iii)transporting the person in, harboring the person in, or otherwise subjecting the person to crowded or dangerous conditions;  
(E)if the violation caused serious bodily injury (as defined in section 2119(2) of title 18, United States Code) to any person, shall be fined under such title, imprisoned for not less than 7 years or more than 30 years, or both;  
(F)be fined under such title and imprisoned for not less than 10 years or more than 30 years if the violation involved an alien who the offender knew or had reason to believe was— 
(i)engaged in terrorist activity (as defined in section 212(a)(3)(B)); or  
(ii)intending to engage in terrorist activity;  
(G)if the offense caused or resulted in the death of any person, shall be punished by death or imprisoned for a term of years not less than 15 years and up to life, and fined under title 18, United States Code.  
(3)LimitationIt is not a violation of subparagraph (D), (E), or (F) of paragraph (1)— for a religious denomination having a bona fide nonprofit, religious organization in the United States, or the agents or officers of such denomination or organization, to encourage, invite, call, allow, or enable an alien who is present in the United States to perform the vocation of a minister or missionary for the denomination or organization in the United States as a volunteer who is not compensated as an employee, notwithstanding the provision of room, board, travel, medical assistance, and other basic living expenses, provided the minister or missionary has been a member of the denomination for at least 1 year.  
(4)Extraterritorial jurisdictionThere is extraterritorial Federal jurisdiction over the offenses described in this subsection.  
(b)Seizure and forfeiture 
(1)In generalAny real or personal property used to commit or facilitate the commission of a violation of this section, the gross proceeds of such violation, and any property traceable to such property or proceeds, shall be subject to forfeiture.  
(2)Applicable proceduresSeizures and forfeitures under this subsection shall be governed by the provisions of chapter 46 of title 18, United States Code, relating to civil forfeitures, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers agents, and other person as may be designated for the purpose by the Secretary of Homeland Security.  
(3)Prima facie evidence in determinations of violationsIn determining whether a violation of subsection (a) has occurred, prima facie evidence that an alien involved in the alleged violation lacks lawful authority to come to, enter, reside in, remain in, or be in the United States or that such alien had come to, entered, resided in, remained in, or been present in the United States in violation of law may include— 
(A)any order, finding, or determination concerning the alien’s status or lack of status made by a Federal judge or administrative adjudicator (including an immigration judge or immigration officer) during any judicial or administrative proceeding authorized under Federal immigration law;  
(B)official records of the Department of Homeland Security, the Department of Justice, or the Department of State concerning the alien’s status or lack of status; and  
(C)testimony by an immigration officer having personal knowledge of the facts concerning the alien’s status or lack of status.  
(c)Authority to arrestNo officer or person shall have authority to make any arrests for a violation of any provision of this section except— 
(1)officers and employees designated by the Secretary of Homeland Security, either individually or as a member of a class; and  
(2)other officers responsible for the enforcement of Federal criminal laws.  
(d)Admissibility of videotaped witness testimonyNotwithstanding any provision of the Federal Rules of Evidence, the videotaped or otherwise audiovisually preserved deposition of a witness to a violation of subsection (a) who has been deported or otherwise expelled from the United States, or is otherwise unavailable to testify, may be admitted into evidence in an action brought for that violation if— 
(1)the witness was available for cross examination at the deposition by the party, if any, opposing admission of the testimony; and  
(2)the deposition otherwise complies with the Federal Rules of Evidence.  
(e)DefinitionsIn this section: 
(1)Cross the borderThe term cross the border refers to the physical act of crossing the border into the United States regardless of whether the alien is free from official restraint.  
(2)Lawful authorityThe term lawful authority means permission, authorization, or license that is expressly provided for in the immigration laws of the United States or accompanying regulations. The term does not include any such authority secured by fraud or otherwise obtained in violation of law or authority sought, but not approved. No alien shall be deemed to have lawful authority to come to, enter, reside in, remain in, or be in the United States if such coming to, entry, residence, remaining, or presence was, is, or would be in violation of law.  
(3)ProceedsThe term proceeds includes any property or interest in property obtained or retained as a consequence of an act or omission in violation of this section.  
(4)Unlawful transitThe term unlawful transit means travel, movement, or temporary presence that violates the laws of any country in which the alien is present or any country from which the alien is traveling or moving. .  
(b)Clerical amendmentThe table of contents is amended by striking the item relating to section 274 and inserting the following: 
 
 
Sec. 274. Alien smuggling and related offenses.  .  
207.Illegal entry 
(a)In generalSection 275 (8 U.S.C. 1325) is amended to read as follows: 
 
275.Illegal Entry 
(a)In general 
(1)Criminal offensesAn alien shall be subject to the penalties set forth in paragraph (2) if the alien— 
(A)knowingly enters or crosses the border into the United States at any time or place other than as designated by the Secretary of Homeland Security;  
(B)knowingly eludes examination or inspection by an immigration officer (including failing to stop at the command of such officer), or a customs or agriculture inspection at a port of entry;  
(C)knowingly enters or crosses the border to the United States by means of a knowingly false or misleading representation or the knowing concealment of a material fact (including such representation or concealment in the context of arrival, reporting, entry, or clearance requirements of the customs laws, immigration laws, agriculture laws, or shipping laws);  
(D)knowingly exceeds for a period of 90 days or more the period of the alien’s admission or parole to the United States; or  
(E)is found in the United States after having violated any of subparagraphs (A) through (D).  
(2)Criminal penaltiesAny alien who violates any provision under paragraph (1)— 
(A)shall, for the first violation, be fined under title 18, United States Code, imprisoned not more than 6 months, or both;  
(B)shall, for a second or subsequent violation, or following an order of voluntary departure, be fined under such title, imprisoned not more than 2 years, or both;  
(C)if the violation occurred after the alien had been convicted of 3 or more misdemeanors or for a felony, shall be fined under such title, imprisoned not more than 10 years, or both;  
(D)if the violation occurred after the alien had been convicted of a felony for which the alien received a term of imprisonment of not less than 24 months, shall be fined under such title, imprisoned not more than 15 years, or both; and  
(E)if the violation occurred after the alien had been convicted of a felony for which the alien received a term of imprisonment of not less than 48 months, such alien shall be fined under such title, imprisoned not more than 20 years, or both.  
(3)Prior convictionsThe prior convictions described in subparagraphs (C) through (E) of paragraph (2) are elements of the offenses described in that paragraph and the penalties in such subparagraphs shall apply only in cases in which the conviction or convictions that form the basis for the additional penalty are— 
(A)alleged in the indictment or information; and  
(B)proven beyond a reasonable doubt at trial or admitted by the defendant.  
(4)Duration of offenseAn offense under this subsection continues until the alien is discovered within the United States by an immigration officer.  
(5)AttemptAny person who attempts to commit any offense under this section shall be punished in the same manner as for a completion of such offense.  
(b)Improper time or place; civil penaltiesAny alien who is apprehended while entering, attempting to enter, or knowingly crossing or attempting to cross the border to the United States at a time or place other than as designated by immigration officers shall be subject to a civil penalty, in addition to any criminal or other civil penalties that may be imposed under any other provision of law, in an amount equal to— 
(1)not less than $50 or more than $250 for each such entry, crossing, attempted entry, or attempted crossing; or  
(2)twice the amount specified in paragraph (1) if the alien had previously been subject to a civil penalty under this subsection. .  
(b)Clerical amendmentThe table of contents is amended by striking the item relating to section 275 and inserting the following: 
 
 
Sec. 275. Illegal Entry.  .  
(c)Effective DateSubparagraph (E) of section 275(a)(1) of the Immigration and Nationality Act, as added by this Act, shall apply only to violations of subparagraphs (A) through (D) of such section 275(a)(1) committed on or after the date of enactment of this Act.  
208.Criminal penalties for aliens unlawfully present in the United StatesTitle II (8 U.S.C. 1151 et seq.) is amended by adding after section 275 the following: 
 
275A.Criminal penalties for unlawful presence in the United States 
(a)In generalIn addition to any other violation, an alien present in the United States in violation of this Act shall be guilty of a misdemeanor and shall be fined under title 18, United States Code, imprisoned not more than 1 year, or both.  
(b)Affirmative defenseIt shall be an affirmative defense to a violation under subsection (a) that the alien overstayed the time allotted under the alien’s visa due to an exceptional and extremely unusual hardship or physical illness that prevented the alien from leaving the United States by the required date. .  
209.Illegal reentrySection 276 (8 U.S.C. 1326) is amended to read as follows: 
 
276.Reentry of removed alien 
(a)Reentry after removalAny alien who has been denied admission, excluded, deported, or removed, or who has departed the United States while an order of exclusion, deportation, or removal is outstanding, and subsequently enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in the United States, shall be fined under title 18, United States Code, and imprisoned not less than 60 days and not more than 2 years.  
(b)Reentry of criminal offendersNotwithstanding the penalty provided in subsection (a), if an alien described in that subsection— 
(1)was convicted for 3 or more misdemeanors or a felony before such removal or departure, the alien shall be fined under title 18, United States Code, and imprisoned not more than 10 years, or both;  
(2)was convicted for a felony before such removal or departure for which the alien was sentenced to a term of imprisonment of not less than 24 months, the alien shall be fined under such title, and imprisoned not more than 15 years, or both;  
(3)was convicted for a felony before such removal or departure for which the alien was sentenced to a term of imprisonment of not less than 48 months, the alien shall be fined under such title, and imprisoned not more than 20 years, or both;  
(4)was convicted for 3 felonies before such removal or departure, the alien shall be fined under such title, and imprisoned not more than 20 years, or both; or  
(5)was convicted, before such removal or departure, for murder, rape, kidnaping, or a felony offense described in chapter 77 (relating to peonage and slavery) or 113B (relating to terrorism) of such title, the alien shall be fined under such title, and imprisoned not less than 5 years and not more than 20 years, or both.  
(c)Reentry after repeated removalAny alien who has been denied admission, excluded, deported, or removed 3 or more times and thereafter enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in the United States, shall be fined under title 18, United States Code, and imprisoned not fewer than 2 years and not more than 10 years, or both.  
(d)Proof of prior convictionsThe prior convictions described in subsection (b) are elements of the crimes described in that subsection, and the penalties in that subsection shall apply only in cases in which the conviction or convictions that form the basis for the additional penalty are— 
(1)alleged in the indictment or information; and  
(2)proven beyond a reasonable doubt at trial or admitted by the defendant.  
(e)Affirmative defensesIt shall be an affirmative defense to a violation of this section that— 
(1)prior to the alleged violation, the alien had sought and received the express consent of the Secretary of Homeland Security to reapply for admission into the United States; or  
(2)with respect to an alien previously denied admission and removed, the alien— 
(A)was not required to obtain such advance consent under the Immigration and Nationality Act or any prior Act; and  
(B)had complied with all other laws and regulations governing the alien’s admission into the United States.  
(f)Limitation on Collateral Attack on Underlying Removal OrderIn a criminal proceeding under this section, an alien may not challenge the validity of any prior removal order concerning the alien unless the alien demonstrates by clear and convincing evidence that— 
(1)the alien exhausted all administrative remedies that may have been available to seek relief against the order;  
(2)the removal proceedings at which the order was issued improperly deprived the alien of the opportunity for judicial review; and  
(3)the entry of the order was fundamentally unfair.  
(g)Reentry of Alien Removed Prior to Completion of Term of ImprisonmentAny alien removed pursuant to section 241(a)(4) who enters, attempts to enter, crosses the border to, attempts to cross the border to, or is at any time found in, the United States shall be incarcerated for the remainder of the sentence of imprisonment which was pending at the time of deportation without any reduction for parole or supervised release unless the alien affirmatively demonstrates that the Secretary of Homeland Security has expressly consented to the alien’s reentry. Such alien shall be subject to such other penalties relating to the reentry of removed aliens as may be available under this section or any other provision of law.  
(h)DefinitionsIn this section: 
(1)FelonyThe term felony means any criminal offense punishable by a term of imprisonment of more than 1 year under the laws of the United States, any State, or a foreign government.  
(2)MisdemeanorThe term misdemeanor means any criminal offense punishable by a term of imprisonment of not more than 1 year under the applicable laws of the United States, any State, or a foreign government.  
(3)RemovalThe term removal includes any denial of admission, exclusion, deportation (including self deportation), or removal, or any agreement by which an alien stipulates or agrees to exclusion, deportation, or removal.  
(4)StateThe term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. .  
210.Reform of passport, visa, and immigration fraud offensesChapter 75 of title 18, United States Code, is amended to read as follows: 
 
 
Chapter 75—Passport, Visa, and Immigration Fraud 
Sec. 
1541. Trafficking in passports. 
1542. False statement in an application for a passport. 
1543. Forgery and unlawful production of a passport. 
1544. Misuse of a passport. 
1545. Schemes to defraud aliens. 
1546. Immigration and visa fraud. 
1547. Marriage fraud. 
1548. Attempts and conspiracies. 
1549. Alternative penalties for certain offenses. 
1550. Seizure and forfeiture. 
1551. Additional jurisdiction. 
1552. Definitions. 
1553. Authorized law enforcement activities.  
1541.Trafficking in passports 
(a)Multiple passportsAny person who, during any 3-year period, knowingly— 
(1)and without lawful authority produces, issues, or transfers 10 or more passports;  
(2)forges, counterfeits, alters, or falsely makes 10 or more passports;  
(3)secures, possesses, uses, receives, buys, sells, or distributes 10 or more passports, knowing the passports to be forged, counterfeited, altered, falsely made, stolen, procured by fraud, or produced or issued without lawful authority; or  
(4)completes, mails, prepares, presents, signs, or submits 10 or more applications for a United States passport, knowing the applications to contain any false statement or representation, shall be fined under this title, imprisoned for not less than 2 years and not more than 20 years, or both. 
(b)Passport materialsAny person who knowingly and without lawful authority produces, buys, sells, possesses, or uses any official material (or counterfeit of any official material) used to make a passport, including any distinctive paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall be fined under this title, imprisoned for not less than 2 years and not more than 20 years, or both.  
1542.False statement in an application for a passport 
(a)In generalAny person who knowingly makes any false statement or representation in an application for a United States passport, or mails, prepares, presents, or signs an application for a United States passport knowing the application to contain any false statement or representation, shall be fined under this title, imprisoned for not more than 15 years, or both.  
(b)Venue 
(1)An offense under subsection (a) may be prosecuted in any district, 
(A)in which the false statement or representation was made or the application for a United States passport was prepared or signed, or  
(B)in which or to which the application was mailed or presented.  
(2)An offense under subsection (a) involving an application prepared and adjudicated outside the United States may be prosecuted in the district in which the resultant passport was or would have been produced.  
(c)Savings clauseNothing in this section may be construed to limit the venue otherwise available under sections 3237 and 3238.  
1543.Forgery and unlawful production of a passport 
(a)ForgeryAny person who— 
(1)knowingly forges, counterfeits, alters, or falsely makes any passport; or  
(2)knowingly transfers any passport knowing it to be forged, counterfeited, altered, falsely made, stolen, or to have been produced or issued without lawful authority, shall be fined under this title, imprisoned for not more than 15 years, or both. 
(b)Unlawful productionAny person who knowingly and without lawful authority— 
(1)produces, issues, authorizes, or verifies a passport in violation of the laws, regulations, or rules governing the issuance of the passport;  
(2)produces, issues, authorizes, or verifies a United States passport for or to any person, knowing or in reckless disregard of the fact that such person is not entitled to receive a passport; or  
(3)transfers or furnishes a passport to any person for use by any person other than the person for whom the passport was issued or designed, shall be fined under this title, imprisoned for not more than 15 years, or both. 
1544.Misuse of a passportAny person who knowingly— 
(1)uses any passport issued or designed for the use of another;  
(2)uses any passport in violation of the conditions or restrictions therein contained, or in violation of the laws, regulations, or rules governing the issuance and use of the passport;  
(3)secures, possesses, uses, receives, buys, sells, or distributes any passport knowing it to be forged, counterfeited, altered, falsely made, procured by fraud, or produced or issued without lawful authority; or  
(4)violates the terms and conditions of any safe conduct duly obtained and issued under the authority of the United States, shall be fined under this title, imprisoned for not more than 15 years, or both. 
1545.Schemes to defraud aliens 
(a)In generalAny person who knowingly executes a scheme or artifice, in connection with any matter that is authorized by or arises under Federal immigration laws or any matter the offender claims or represents is authorized by or arises under Federal immigration laws, to— 
(1)defraud any person, or  
(2)obtain or receive money or anything else of value from any person, by means of false or fraudulent pretenses, representations, or promises, shall be fined under this title, imprisoned for not more than 15 years, or both. 
(b)MisrepresentationAny person who knowingly and falsely represents that such person is an attorney or accredited representative (as that term is defined in section 1292.1 of title 8, Code of Federal Regulations (or any successor regulation to such section)) in any matter arising under Federal immigration laws shall be fined under this title, imprisoned for not more than 15 years, or both.  
1546.Immigration and visa fraud 
(a)In generalAny person who knowingly— 
(1)uses any immigration document issued or designed for the use of another;  
(2)forges, counterfeits, alters, or falsely makes any immigration document;  
(3)completes, mails, prepares, presents, signs, or submits any immigration document knowing it to contain any materially false statement or representation;  
(4)secures, possesses, uses, transfers, receives, buys, sells, or distributes any immigration document knowing it to be forged, counterfeited, altered, falsely made, stolen, procured by fraud, or produced or issued without lawful authority;  
(5)adopts or uses a false or fictitious name to evade or to attempt to evade the immigration laws; or  
(6)transfers or furnishes, without lawful authority, an immigration document to another person for use by a person other than the person for whom the immigration document was issued or designed, shall be fined under this title, imprisoned for not more than 15 years, or both. 
(b)Multiple immigration documentsAny person who, during any 3-year period, knowingly— 
(1)and without lawful authority produces, issues, or transfers 10 or more immigration documents;  
(2)forges, counterfeits, alters, or falsely makes 10 or more immigration documents;  
(3)secures, possesses, uses, buys, sells, or distributes 10 or more immigration documents, knowing the immigration documents to be forged, counterfeited, altered, stolen, falsely made, procured by fraud, or produced or issued without lawful authority; or  
(4)completes, mails, prepares, presents, signs, or submits 10 or more immigration documents knowing the documents to contain any materially false statement or representation, shall be fined under this title, imprisoned for not more than 20 years, or both. 
(c)Immigration document materialsAny person who knowingly and without lawful authority produces, buys, sells, or possesses any official material (or counterfeit of any official material) used to make an immigration document, including any distinctive paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall be fined under this title, imprisoned for not more than 20 years, or both.  
(d)Employment documentsAny person who, for the purpose of satisfying a requirement of section 274A(b) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)), uses— 
(1)an identification document, knowing or having reason to know that the document was not issued lawfully for the use of the possessor;  
(2)an identification document knowing or having reason to know that the document is false; or  
(3)a false attestation, shall be fined under this title, imprisoned for not more than 5 years, or both. 
1547.Marriage fraud 
(a)Evasion or misrepresentationAny person who— 
(1)knowingly enters into a marriage for the purpose of evading any provision of the immigration laws; or  
(2)knowingly misrepresents the existence or circumstances of a marriage— 
(A)in an application or document authorized by the immigration laws; or  
(B)during any immigration proceeding conducted by an administrative adjudicator (including an immigration officer or examiner, a consular officer, an immigration judge, or a member of the Board of Immigration Appeals), shall be fined under this title, imprisoned for not more than 10 years, or both. 
(b)Multiple marriagesAny person who— 
(1)knowingly enters into 2 or more marriages for the purpose of evading any immigration law; or  
(2)knowingly arranges, supports, or facilitates 2 or more marriages designed or intended to evade any immigration law, shall be fined under this title, imprisoned for not less than 2 years and not more than 20 years, or both. 
(c)Commercial enterpriseAny person who knowingly establishes a commercial enterprise for the purpose of evading any provision of the immigration laws shall be fined under this title, imprisoned for not less than 2 years and not more than 10 years, or both.  
(d)Duration of offense 
(1)In generalAn offense under subsection (a) or (b) continues until the fraudulent nature of the marriage or marriages is discovered by an immigration officer.  
(2)Commercial enterpriseAn offense under subsection (c) continues until the fraudulent nature of the commercial enterprise is discovered by an immigration officer or other law enforcement officer.  
1548.Attempts and conspiraciesAny person who attempts or conspires to violate any section of this chapter shall be punished in the same manner as a person who completed a violation of that section.  
1549.Alternative penalties for certain offenses 
(a)TerrorismAny person who violates any section in this chapter— 
(1)knowing that such violation will facilitate an act of international terrorism or domestic terrorism (as those terms are defined in section 2331), or  
(2)with the intent to facilitate an act of international terrorism or domestic terrorism, shall be fined under this title, imprisoned for not less than 7 years and not more than 25 years, or both. 
(b)Offense against governmentAny person who violates any section in this chapter: 
(1)knowing that such violation will facilitate the commission of any offense against the United States (other than an offense in this chapter) or against any State, which offense is punishable by imprisonment for more than 1 year; or  
(2)with the intent to facilitate the commission of any offense against the United States (other than an offense in this chapter) or against any State, which offense is punishable by imprisonment for more than 1 year, shall be fined under this title, imprisoned for not less than 3 years and not more than 20 years, or both. 
1550.Seizure and forfeiture 
(a)ForfeitureAny property, real or personal, used to commit or facilitate the commission of a violation of any section of this chapter, the gross proceeds of such violation, and any property traceable to such property or proceeds, shall be subject to forfeiture.  
(b)Applicable lawSeizures and forfeitures under this section shall be governed by the provisions of chapter 46 relating to civil forfeitures, except that such duties as are imposed upon the Secretary of the Treasury under the customs laws described in section 981(d) shall be performed by such officers, agents, and other persons as may be designated for that purpose by the Secretary of Homeland Security, the Secretary of State, or the Attorney General.  
1551.Additional jurisdiction 
(a)In generalAny person who commits an offense under this chapter within the special maritime and territorial jurisdiction of the United States shall be punished as provided under this chapter.  
(b)Extraterritorial jurisdictionAny person who commits an offense under this chapter outside the United States shall be punished as provided under this chapter if— 
(1)the offense involves a United States passport or immigration document (or any document purporting to be such a document) or any matter, right, or benefit arising under or authorized by Federal immigration laws;  
(2)the offense is in or affects foreign commerce;  
(3)the offense affects, jeopardizes, or poses a significant risk to the lawful administration of Federal immigration laws, or the national security of the United States;  
(4)the offense is committed to facilitate an act of international terrorism (as defined in section 2331) or a drug trafficking crime (as defined in section 929(a)(2)) that affects or would affect the national security of the United States;  
(5)the offender is a national of the United States or an alien lawfully admitted for permanent residence in the United States (as such terms are defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))); or  
(6)the offender is a stateless person whose habitual residence is in the United States.  
1552.DefinitionsAs used in this chapter— 
(1)the term application for a United States passport includes any document, photograph, or other piece of evidence attached to or submitted in support of the application;  
(2)the term false statement or representation includes a personation or an omission;  
(3)the term falsely make means to prepare or complete an immigration document with knowledge or in reckless disregard of the fact that the document— 
(A)contains a statement or representation that is false, fictitious, or fraudulent;  
(B)has no basis in fact or law; or  
(C)otherwise fails to state a fact which is material to the purpose for which the document was created, designed, or submitted;  
(4)the term immigration document— 
(A)means any application, petition, affidavit, declaration, attestation, form, visa, identification card, alien registration document, employment authorization document, border crossing card, certificate, permit, order, license, stamp, authorization, grant of authority, or other official document, arising under or authorized by the immigration laws of the United States; and  
(B)includes any document, photograph, or other piece of evidence attached to or submitted in support of an immigration document;  
(5)the term immigration laws includes— 
(A)the laws described in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17));  
(B)the laws relating to the issuance and use of passports; and  
(C)the regulations prescribed under the authority of any law described in paragraphs (A) and (B);  
(6)the term immigration proceeding includes an adjudication, interview, hearing, or review;  
(7)a person does not exercise lawful authority if the person abuses or improperly exercises lawful authority the person otherwise holds;  
(8)the term passport means— 
(A)a travel document attesting to the identity and nationality of the bearer that is issued under the authority of the Secretary of State, a foreign government, or an international organization; or  
(B)any instrument purporting to be a document described in subparagraph (A);  
(9)the term present means to offer or submit for official processing, examination, or adjudication. Any such presentation continues until the official processing, examination, or adjudication is complete;  
(10)the term proceeds includes any property or interest in property obtained or retained as a consequence of an act or omission in violation of this section;  
(11)the term produce means to make, prepare, assemble, issue, print, authenticate, or alter;  
(12)the term State means a State of the United States, the District of Columbia, or any commonwealth, territory, or possession of the United States;  
(13)the use of a passport or an immigration document referred to in sections 1541(a), 1543(b), 1544, 1546(a), and 1546(b) includes— 
(A)any officially authorized use;  
(B)use to travel;  
(C)use to demonstrate identity, residence, nationality, citizenship, or immigration status;  
(D)use to seek or maintain employment; or  
(E)use in any matter within the jurisdiction of the Federal government or of a State government.  
1553.Authorized law enforcement activities 
(a)Savings provisionNothing in this chapter may be construed to prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency of the United States, a State, or a political subdivision of a State, or an intelligence agency of the United States, or any activity authorized under title V of the Organized Crime Control Act of 1970 (Public Law 91–452; 84 Stat. 933).  
(b)Protection for Legitimate Refugees and Asylum Seekers 
(1)Prosecution guidelinesThe Attorney General, in consultation with the Secretary of Homeland Security, shall develop binding prosecution guidelines for federal prosecutors to ensure that any prosecution of an alien seeking entry into the United States by fraud is consistent with the obligations of the United States under Article 31(1) of the Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223)).  
(2)No private right of actionThe guidelines required under paragraph (1), and any internal office procedures adopted pursuant to such guidelines, are intended solely for the guidance of attorneys for the United States. This section, the guidelines required under paragraph (1), and the process for determining such guidelines are not intended to, do not, and may not be relied upon to create any right or benefit, substantive or procedural, enforceable at law by any party in any administrative, civil, or criminal matter. .  
211.Inadmissibility and removal for passport and immigration fraud offenses 
(a)InadmissibilitySection 212(a)(2)(A)(i) (8 U.S.C. 1182(a)(2)(A)(i)), as amended by this Act, is further amended by inserting after subclause (III) the following: 
 
(IV)a violation of any section of chapter 75 of title 18, United States Code, .  
(b)RemovalSection 237(a)(3)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(3)(B)(iii)) is amended to read as follows: 
 
(iii)of a violation of any section of chapter 75 of title 18, United States Code, .  
(c)Effective dateThe amendments made by this section shall apply to proceedings, applications and adjudications pending on or after the date of the enactment of this Act.  
212.Incarceration of criminal aliens 
(a)Institutional removal program 
(1)Technological improvement and expansionThe Secretary shall improve the Institutional Removal Program (referred to in this section as the Program) to— 
(A)identify the total criminal alien population in Federal, State, and local correctional facilities by making use of analytical information technology tools that systematically use updated nationwide jail-booking databases;  
(B)ensure that such aliens are not released into the community; and  
(C)remove such aliens from the United States after the completion of their sentences.  
(2)ExpansionThe Secretary may extend the scope of the Program to all States.  
(b)Technology usageTechnology, such as videoconferencing, shall be used to the maximum extent practicable to make the Program available in remote locations. Mobile access to Federal databases of aliens, such as IDENT, and live scan technology shall be used to the maximum extent practicable to make these resources available to State and local law enforcement agencies in remote locations.  
(c)Report to CongressNot later than 6 months after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to Congress on the participation of States in the Program and in any other program authorized under subsection (a).  
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary in each of the fiscal years 2008 through 2012 to carry out the Program.  
(e)Criminal Alien Program Pilot Project 
(1)In generalThe Secretary shall reserve $300,000 of the funds appropriated to United States Immigration and Customs Enforcement for the Criminal Alien Program to implement a pilot project to evaluate technology that can— 
(A)effectively analyze information on jail and prison populations; and  
(B)automatically identify incarcerated illegal aliens in a timely manner before their release from detention.  
(2)Minimum requirementsThe pilot project implemented under subsection (a) shall involve not fewer than 2 States and shall provide for the daily collection of data from not fewer than 15 jails or prisons.  
(3)ReportNot later than July 1, 2008, the Secretary shall submit a report to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives that describes— 
(A)the status of the pilot project implemented under subsection (a);  
(B)the impact of the pilot project on illegal alien management; and  
(C)the Secretary's plans to integrate the technology evaluated under the pilot project into future enforcement budgets and operating procedures.  
213.Encouraging aliens to depart voluntarily 
(a)In generalSection 240B (8 U.S.C. 1229c) is amended— 
(1)in subsection (a)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)Instead of removal proceedingsIf an alien is not described in paragraph (2)(A)(iii) or (4) of section 237(a), the Secretary of Homeland Security may permit the alien to voluntarily depart the United States at the alien’s own expense under this subsection instead of being subject to proceedings under section 240. ;  
(B)by striking paragraph (3);  
(C)by redesignating paragraph (2) as paragraph (3);  
(D)by inserting after paragraph (1) the following: 
 
(2)Before the conclusion of removal proceedingsIf an alien is not described in paragraph (2)(A)(iii) or (4) of section 237(a), the Attorney General may permit the alien to voluntarily depart the United States at the alien’s own expense under this subsection after the initiation of removal proceedings under section 240 and before the conclusion of such proceedings before an immigration judge. ;  
(E)in paragraph (3), as redesignated— 
(i)by amending subparagraph (A) to read as follows: 
 
(A)Instead of removalSubject to subparagraph (C), permission to voluntarily depart under paragraph (1) shall not be valid for any period in excess of 120 days. The Secretary may require an alien permitted to voluntarily depart under paragraph (1) to post a voluntary departure bond, to be surrendered upon proof that the alien has departed the United States within the time specified. ;  
(ii)by redesignating subparagraphs (B), (C), and (D) as paragraphs (C), (D), and (E), respectively;  
(iii)by inserting after subparagraph (A) the following: 
 
(B)Before the conclusion of removal proceedingsPermission to voluntarily depart under paragraph (2) shall not be valid for any period longer than 60 days, and may be granted only after a finding that the alien has the means to depart the United States and intends to depart the United States. An alien permitted to voluntarily depart under paragraph (2) shall post a voluntary departure bond, in an amount necessary to ensure that the alien will depart, which shall be surrendered upon proof that the alien has departed the United States within the time specified. An immigration judge may waive the requirement to post a voluntary departure bond in individual cases upon a finding that the alien has presented compelling evidence that the posting of a bond will pose a serious financial hardship and the alien has presented credible evidence that such a bond is unnecessary to guarantee timely departure. ;  
(iv)in subparagraph (C), as redesignated, by striking subparagraphs (C) and(D)(ii) and inserting subparagraphs (D) and (E)(ii);  
(v)in subparagraph (D), as redesignated, by striking subparagraph (B) each place that term appears and inserting subparagraph (C); and  
(vi)in subparagraph (E), as redesignated, by striking subparagraph (B) each place that term appears and inserting subparagraph (C); and  
(F)in paragraph (4), by striking paragraph (1) and inserting paragraphs (1) and (2);  
(2)in subsection (b)(2), by striking a period exceeding 60 days and inserting any period longer than 45 days;  
(3)by striking subsection (c) through (e) and inserting the following: 
 
(c)Conditions on voluntary departure 
(1)Voluntary departure agreementVoluntary departure may only be granted as part of an affirmative agreement by the alien. A voluntary departure agreement under subsection (b) shall include a waiver of the right to any further motion, appeal, application, petition, or petition for review relating to removal or relief or protection from removal.  
(2)Concessions by the secretaryIn connection with the alien’s agreement to depart voluntarily under paragraph (1), the Secretary of Homeland Security may agree to a reduction in the period of inadmissibility under subparagraph (A) or (B)(i) of section 212(a)(9).  
(3)AdvisalsAgreements relating to voluntary departure granted during removal proceedings under section 240, or at the conclusion of such proceedings, shall be presented on the record before the immigration judge. The immigration judge shall advise the alien of the consequences of a voluntary departure agreement before accepting such agreement.  
(4)Failure to comply with agreement 
(A)In generalIf an alien agrees to voluntary departure under this section and fails to depart the United States within the time allowed for voluntary departure or fails to comply with any other terms of the agreement (including failure to timely post any required bond), the alien is— 
(i)ineligible for the benefits of the agreement;  
(ii)subject to the penalties described in subsection (d); and  
(iii)subject to an alternate order of removal if voluntary departure was granted under subsection (a)(2) or (b).  
(B)Effect of filing timely appealIf, after agreeing to voluntary departure, the alien files a timely appeal of the immigration judges decision granting voluntary departure, the alien may pursue the appeal instead of the voluntary departure agreement. Such appeal operates to void the aliens voluntary departure agreement and the consequences of such agreement, but precludes the alien from another grant of voluntary departure while the alien remains in the United States.  
(5)Voluntary departure period not affectedExcept as expressly agreed to by the Secretary in writing in the exercise of the Secretarys discretion before the expiration of the period allowed for voluntary departure, no motion, appeal, application, petition, or petition for review shall affect, reinstate, enjoin, delay, stay, or toll the aliens obligation to depart from the United States during the period agreed to by the alien and the Secretary.  
(d)Penalties for Failure To DepartIf an alien is permitted to voluntarily depart under this section and fails to voluntarily depart from the United States within the time period specified or otherwise violates the terms of a voluntary departure agreement, the alien will be subject to the following penalties: 
(1)Civil penaltyThe alien shall be liable for a civil penalty of $3,000. The order allowing voluntary departure shall specify the amount of the penalty, which shall be acknowledged by the alien on the record. If the Secretary thereafter establishes that the alien failed to depart voluntarily within the time allowed, no further procedure will be necessary to establish the amount of the penalty, and the Secretary may collect the civil penalty at any time thereafter and by whatever means provided by law. An alien will be ineligible for any benefits under this chapter until this civil penalty is paid.  
(2)Ineligibility for reliefThe alien shall be ineligible during the time the alien remains in the United States and for a period of 10 years after the alien’s departure for any further relief under this section and sections 240A, 245, 248, and 249. The order permitting the alien to depart voluntarily shall inform the alien of the penalties under this subsection.  
(3)ReopeningThe alien shall be ineligible to reopen the final order of removal that took effect upon the alien’s failure to depart, or upon the alien’s other violations of the conditions for voluntary departure, during the period described in paragraph (2). This paragraph does not preclude a motion to reopen to seek withholding of removal under section 241(b)(3) or protection against torture, if the motion— 
(A)presents material evidence of changed country conditions arising after the date of the order granting voluntary departure in the country to which the alien would be removed; and  
(B)makes a sufficient showing to the satisfaction of the Attorney General that the alien is otherwise eligible for such protection.  
(e)Eligibility 
(1)Prior grant of voluntary departureAn alien shall not be permitted to voluntarily depart under this section if the Secretary of Homeland Security or the Attorney General previously permitted the alien to depart voluntarily.  
(2)RulemakingThe Secretary may promulgate regulations to limit eligibility or impose additional conditions for voluntary departure under subsection (a)(1) for any class of aliens. The Secretary or Attorney General may by regulation limit eligibility or impose additional conditions for voluntary departure under subsections (a)(2) or (b) of this section for any class or classes of aliens. ; and  
(4)in subsection (f), by adding at the end the following: Notwithstanding section 242(a)(2)(D), sections 1361, 1651, and 2241 of title 28, United States Code, any other habeas corpus provision, and any other provision of law (statutory or nonstatutory), no court shall have jurisdiction to affect, reinstate, enjoin, delay, stay, or toll the period allowed for voluntary departure under this section..  
(b)RulemakingThe Secretary shall promulgate regulations to provide for the imposition and collection of penalties for failure to depart under section 240B(d) of the Immigration and Nationality Act (8 U.S.C. 1229c(d)).  
(c)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply with respect to all orders granting voluntary departure under section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c) made on or after the date that is 180 days after the enactment of this Act.  
(2)ExceptionThe amendment made by subsection (a)(4) shall take effect on the date of the enactment of this Act and shall apply with respect to any petition for review which is filed on or after such date.  
214.Deterring aliens ordered removed from remaining in the United States unlawfully 
(a)Inadmissible aliensSection 212(a)(9)(A) (8 U.S.C. 1182(a)(9)(A)) is amended— 
(1)in clause (i), by striking seeks admission within 5 years of the date of such removal (or within 20 years and inserting seeks admission not later than 5 years after the date of the alien’s removal (or not later than 20 years after the alien’s removal; and  
(2)in clause (ii), by striking seeks admission within 10 years of the date of such alien’s departure or removal (or within 20 years of  and inserting seeks admission not later than 10 years after the date of the alien’s departure or removal (or not later than 20 years after.  
(b)Bar on discretionary reliefSection 274D (8 U.S.C. 1324d) is amended— 
(1)in subsection (a), by striking Commissioner and inserting Secretary of Homeland Security; and  
(2)by adding at the end the following: 
 
(c)Ineligibility for relief 
(1)In generalAbsent the granting of a timely motion to reconsider under section 240(c)(6) or a timely motion to reopen under section 240(c)(7), an alien described in subsection (a) shall be ineligible for any discretionary relief from removal (including cancellation of removal and adjustment of status) during the time the alien remains in the United States and for a period of 10 years after the alien’s departure from the United States.  
(2)Savings provisionNothing in paragraph (1) may be construed to preclude a motion to reopen to seek withholding of removal under section 241(b)(3) or protection against torture, if the motion— 
(A)presents material evidence of changed country conditions arising after the date of the final order of removal in the country to which the alien would be removed; and  
(B)makes a sufficient showing to the satisfaction of the Attorney General that the alien is otherwise eligible for such protection. .  
(c)Effective datesThe amendments made by this section shall take effect on the date of the enactment of this Act with respect to aliens who are subject to a final order of removal entered on or after such date.  
215.Prohibition of the sale of firearms to, or the possession of firearms by certain aliensSection 922 of title 18, United States Code, is amended— 
(1)in subsection (d)(5)(B), by striking (y)(2) and all that follows and inserting (y), is in the United States not as an alien lawfully admitted for permanent residence;  
(2)in subsection (g)(5)(B), by striking (y)(2) and all that follows and inserting (y), is in the United States not as an alien lawfully admitted for permanent residence; and  
(3)in subsection (y)— 
(A)in the subsection heading, by striking admitted under nonimmigrant visas and inserting not lawfully admitted for permanent residence;  
(B)in paragraph (1), by amending subparagraph (B) to read as follows: 
 
(B)the term lawfully admitted for permanent residence has the meaning given such term in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)). ;  
(C)in paragraph (2), by striking under a nonimmigrant visa and inserting and has not been lawfully admitted for permanent residence; and  
(D)in paragraph (3)(A), by striking admitted to the United States under a nonimmigrant visa and inserting lawfully admitted to the United States and has not been lawfully admitted for permanent residence.  
216.Uniform statute of limitations for certain immigration, passport, and naturalization offenses 
(a)In generalSection 3291 of title 18, United States Code, is amended to read as follows: 
 
3291.Immigration, passport, and naturalization offensesNo person shall be prosecuted, tried, or punished for a violation of any section of chapters 69 (relating to nationality and citizenship offenses), 75 (relating to passport, visa, and immigration offenses), or for a violation of any criminal provision under section 243, 266, 274, 275, 276, 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1253, 1306, 1324, 1325, 1326, 1327, and 1328), or for an attempt or conspiracy to violate any such section, unless the indictment is returned or the information filed not later than 10 years after the commission of the offense. .  
(b)Clerical amendmentThe table of sections for chapter 213 of title 18, United States Code, is amended by striking the item relating to section 3291 and inserting the following: 
 
 
3291. Immigration, passport, and naturalization offenses.  .  
217.Diplomatic security service 
(a)In generalSection 37(a)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2709(a)(1)) is amended to read as follows: 
 
(1)conduct investigations concerning— 
(A)illegal passport or visa issuance or use;  
(B)identity theft or document fraud affecting or relating to the programs, functions, and authorities of the Department of State;  
(C)violations of chapter 77 of title 18, United States Code; and  
(D)Federal offenses committed within the special maritime and territorial jurisdiction defined in section 7(9) of title 18, United States Code, except as that jurisdiction relates to the premises of United States military missions and related residences; .  
(b)ConstructionNothing in the amendment may be subsection (a) may be construed to limit the investigative authority of any Federal department or agency other than the Department of State.  
218.Streamlined processing of background checks conducted for immigration benefits 
(a)Information sharing; interagency task forceSection 105 (8 U.S.C. 1105) is amended by adding at the end the following: 
 
(e)Interagency task force 
(1)In generalThe Secretary of Homeland Security and the Attorney General shall establish an interagency task force to resolve cases in which an application or petition for an immigration benefit conferred under this Act has been delayed due to an outstanding background check investigation for more than 2 years after the date on which such application or petition was initially filed.  
(2)MembershipThe interagency task force established under paragraph (1) shall include representatives from Federal agencies with immigration, law enforcement, or national security responsibilities under this Act. .  
(b)Authorization of appropriationsThere are authorized to be appropriated to the Director of the Federal Bureau of Investigation such sums as are necessary for each fiscal year, 2008 through 2012 for enhancements to existing systems for conducting background and security checks necessary to support immigration security and orderly processing of applications.  
(c)Report on background and security checks 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the background and security checks conducted by the Federal Bureau of Investigation on behalf of United States Citizenship and Immigration Services.  
(2)ContentThe report required under paragraph (1) shall include— 
(A)a description of the background and security check program;  
(B)a statistical breakdown of the background and security check delays associated with different types of immigration applications;  
(C)a statistical breakdown of the background and security check delays by applicant country of origin; and  
(D)the steps that the Director of the Federal Bureau of Investigation is taking to expedite background and security checks that have been pending for more than 180 days.  
219.State criminal alien assistance program 
(a)Reimbursement for Costs Associated With Processing Criminal Illegal AliensThe Secretary may reimburse States and units of local government for costs associated with processing undocumented criminal aliens through the criminal justice system, including— 
(1)indigent defense;  
(2)criminal prosecution;  
(3)autopsies;  
(4)translators and interpreters; and  
(5)courts costs.  
(b)Authorization of appropriations 
(1)Processing criminal illegal aliensThere are authorized to be appropriated $400,000,000 for each of the fiscal years 2008 through 2013 to carry out subsection (a).  
(2)Compensation upon requestSection 241(i)(5) (8 U.S.C. 1231(i)) is amended to read as follows: 
 
(5)There are authorized to be appropriated to carry this subsection— 
(A)such sums as may be necessary for fiscal year 2008;  
(B)$750,000,000 for fiscal year 2009;  
(C)$850,000,000 for fiscal year 2010; and  
(D)$950,000,000 for each of the fiscal years 2011 through 2013. .  
(c)Technical amendmentSection 501 of the Immigration Reform and Control Act of 1986 (8 U.S.C. 1365) is amended by striking Attorney General each place it appears and inserting Secretary of Homeland Security.  
220.Reducing illegal immigration and alien smuggling on tribal lands 
(a)Grants authorizedThe Secretary may award grants to Indian tribes with lands adjacent to an international border of the United States that have been adversely affected by illegal immigration.  
(b)Use of grant fundsGrants awarded under subsection (a) may be used for— 
(1)law enforcement activities;  
(2)health care services;  
(3)environmental restoration; and  
(4)the preservation of cultural resources.  
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that— 
(1)describes the level of access of Border Patrol agents on tribal lands;  
(2)describes the extent to which enforcement of immigration laws may be improved by enhanced access to tribal lands;  
(3)contains a strategy for improving such access through cooperation with tribal authorities; and  
(4)identifies grants provided by the Department for Indian tribes, either directly or through State or local grants, relating to border security expenses.  
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2008 through 2012 to carry out this section.  
221.Alternatives to detentionThe Secretary shall conduct a study of— 
(1)the effectiveness of alternatives to detention, including electronic monitoring devices and intensive supervision programs, in ensuring alien appearance at court and compliance with removal orders;  
(2)the effectiveness of the Intensive Supervision Appearance Program and the costs and benefits of expanding that program to all States; and  
(3)other alternatives to detention, including— 
(A)release on an order of recognizance;  
(B)appearance bonds; and  
(C)electronic monitoring devices.  
222.State and local enforcement of Federal immigration laws 
(a)In generalSection 287(g) (8 U.S.C. 1357(g)) is amended— 
(1)in paragraph (2), by adding at the end the following: If such training is entered into by the officers of a State or political subdivision of a State as a result of entering into an agreement under this subsection, the costs incurred by the State or political subdivision as a result of such training, including applicable overtime costs, shall be reimbursed by the Secretary of Homeland Security.; and  
(2)in paragraph (4), by adding at the end the following: The cost of any equipment required to be purchased under such written agreement and necessary to perform a function under this subsection shall be reimbursed by the Secretary of Homeland Security..  
(b)Training flexibility 
(1)In generalThe Secretary shall make training of State and local law enforcement officers available through as many means as possible, including— 
(A)residential training at the Center for Domestic Preparedness;  
(B)onsite training held at State or local police agencies or facilities;  
(C)on-line training courses by computer, teleconferencing, and videotape; or  
(D)DVD of a training course or courses.  
(2)On-line trainingThe head of the Distributed Learning Program of the Federal Law Enforcement Training Center shall make training available for State and local law enforcement personnel through the Internet through a secure, encrypted distributed learning system that has all its servers based in the United States, is sealable, survivable, and is capable of having a portal in place within 30 days.  
(3)Federal personnel trainingThe training of State and local law enforcement personnel under this section shall not displace the training of Federal personnel.  
(c)Savings provisionNothing in this Act or any other provision of law may be construed as making any immigration-related training a requirement for, or prerequisite to, any State or local law enforcement officer exercising the inherent authority of the officer to investigate, identify, apprehend, arrest, detain, or transfer to Federal custody illegal aliens during the normal course of carrying out the law enforcement duties of the officer.  
(d)Training limitationSection 287(g) (8 U.S.C. 1357(g)) is amended— 
(1)by striking Attorney General each place that term appears and inserting Secretary of Homeland Security; and  
(2)in paragraph (2), by adding at the end the following: Such training shall not exceed 14 days or 80 hours, whichever is longer..  
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section and the amendments made by this section.  
223.Protecting immigrants from convicted sex offenders 
(a)ImmigrantsSection 204(a)(1) (8 U.S.C. 1154(a)(1)), is amended— 
(1)in subparagraph (A), by amending clause (viii) to read as follows: 
 
(viii)Clause (i) shall not apply to a citizen of the United States who has been convicted of an offense described in subparagraph (A), (I), or (K) of section 101(a)(43), unless the Secretary of Homeland Security, in the Secretary’s sole and unreviewable discretion, determines that the citizen poses no risk to the alien with respect to whom a petition described in clause (i) is filed. ; and  
(2)in subparagraph (B)(i), by amending subclause (II) to read as follows: 
 
(II)Subclause (I) shall not apply to an alien admitted for permanent residence who has been convicted of an offense described in subparagraph (A), (I), or (K) of section 101(a)(43), unless the Secretary of Homeland Security, in the Secretary’s sole and unreviewable discretion, determines that the alien lawfully admitted for permanent residence poses no risk to the alien with respect to whom a petition described in subclause (I) is filed. .  
(b)NonimmigrantsSection 101(a)(15)(K) (8 U.S.C. 1101(a)(15)(K)), is amended by inserting (other than a citizen described in section 204(a)(1)(A)(viii)) after citizen of the United States each place such term appears.  
224.Law enforcement authority of States and political subdivisions and transfer to Federal custody 
(a)In generalTitle II (8 U.S.C. 1151 et. seq.) is amended by adding after section 240C the following: 
 
240D.Law enforcement authority of States and political subdivisions and transfer of aliens to Federal custody 
(a)AuthorityThe authority under section 287(g) of the Immigration and Nationality Act does not limit or replace the existing authority of a State or a political subdivision of a State to investigate, apprehend, arrest, detain, or transfer to Federal custody (including the transportation across State lines to detention centers) an unlawfully present or removable alien for the purpose of assisting in the enforcement of the immigration laws of the United States, including laws related to visa overstay, in the normal course of carrying out the law enforcement duties of such personnel.  
(b)TransferIf the head of a law enforcement entity of a State, or, if appropriate, a political subdivision of the State, exercising authority with respect to the apprehension or arrest of an alien submits a request to the Secretary of Homeland Security that the alien be taken into Federal custody, the Secretary— 
(1)shall— 
(A)deem the request to include the inquiry to verify immigration status described in section 642(c) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(c)), and expeditiously inform the requesting entity whether such individual is an alien lawfully admitted to the United States or is otherwise lawfully present in the United States; and  
(B)if the individual is an alien who is not lawfully admitted to the United States or otherwise is not lawfully present in the United States— 
(i)take the illegal alien into the custody of the Federal Government not later than 72 hours after— 
(I)the conclusion of the State charging process or dismissal process; or  
(II)the illegal alien is apprehended, if no State charging or dismissal process is required; or  
(ii)request that the relevant State or local law enforcement agency temporarily detain or transport the alien to a location for transfer to Federal custody; and  
(2)shall designate at least 1 Federal, State, or local prison or jail or a private contracted prison or detention facility within each State as the central facility for that State to transfer custody of aliens to the Department of Homeland Security.  
(c)Reimbursement 
(1)In generalThe Secretary of Homeland Security shall reimburse a State, or a political subdivision of a State, for expenses, as verified by the Secretary, incurred by the State or political subdivision in the detention and transportation of an alien as described in this section.  
(2)Cost computationCompensation provided for costs incurred under this section shall be the sum of— 
(A)the product of— 
(i)the average daily cost of incarceration of a prisoner in the relevant State, as determined by the chief executive officer of a State (or, as appropriate, a political subdivision of the State); and  
(ii)the number of days that the alien was in the custody of the State or political subdivision;  
(B)the cost of transporting the alien from the point of apprehension or arrest to the location of detention, and if the location of detention and of custody transfer are different, to the custody transfer point; and  
(C)the cost of uncompensated emergency medical care provided to a detained alien during the period between the time of transmittal of the request described in this section and the time of transfer into Federal custody.  
(d)Requirement for appropriate securityThe Secretary of Homeland Security shall ensure that— 
(1)aliens incarcerated in a Federal facility pursuant to this section are held in facilities which provide an appropriate level of security; and  
(2)if practicable, aliens detained solely for civil violations of Federal immigration law are separated within a facility or facilities.  
(e)Requirement for scheduleIn carrying out this section, the Secretary of Homeland Security shall establish a regular circuit and schedule for the prompt transportation of apprehended aliens from the custody of those States, and political subdivisions of States, which routinely submit requests described this section, into Federal custody.  
(f)Authority for contracts 
(1)In generalThe Secretary of Homeland Security may enter into contracts or cooperative agreements with appropriate State and local law enforcement and detention agencies to implement this section.  
(2)Determination by secretaryBefore entering into a contract or cooperative agreement with a State or political subdivision of a State under paragraph (1), the Secretary shall determine whether the State, or if appropriate, the political subdivision in which the agencies are located, has in place any formal or informal policy that violates section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373). The Secretary shall not allocate any of the funds made available under this section to any State or political subdivision that has in place a policy that violates such section. .  
(b)Detention and Transportation to Federal Custody of Aliens Not Lawfully Present 
(1)Authorization of appropriationsThere are authorized to be appropriated $850,000,000 for fiscal year 2008 and for each subsequent fiscal year for the detention and removal of aliens not lawfully present in the United States under the Immigration and Nationality Act.  
(2)Transportation and processing of illegal aliens apprehended by State and local law enforcement 
(A)In generalThe Secretary may provide sufficient transportation and officers to take illegal aliens apprehended by State and local law enforcement officers into custody for processing at a detention facility operated by the Department.  
(B)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of fiscal years 2008 through 2012 to carry out this paragraph.  
(c)Authorization for detention and transportation after completion of State or local prison sentence 
(1)In generalLaw enforcement officers of a State or political subdivision of a State may— 
(A)hold an illegal alien for a period not to exceed 14 days after the completion of the alien’s State prison sentence to effectuate the transfer of the alien to Federal custody if the alien is removable or not lawfully present in the United States;  
(B)issue a detainer that would allow aliens who have served a State prison sentence to be detained by the State prison until authorized employees of the Bureau of Immigration and Customs Enforcement can take the alien into custody; or  
(C)transport the alien (including the transportation across State lines to detention centers) to a location where transfer to Federal custody can be effectuated.  
(2)Authorization of appropriationsThere are authorized to be appropriated $500,000,000 per fiscal year to reimburse the expenses incurred by State, or political subdivisions of a State, in the detention or transportation of criminal aliens to Federal custody.  
225.Laundering of monetary instrumentsSection 1956(c)(7)(D) of title 18, United States Code, is amended— 
(1)by inserting section 1590 (relating to trafficking with respect to peonage, slavery, involuntary servitude, or forced labor), after section 1363 (relating to destruction of property within the special maritime and territorial jurisdiction),; and  
(2)by inserting section 274(a) of the Immigration and Nationality Act (8 U.S.C.1324(a)) (relating to bringing in and harboring certain aliens), after section 590 of the Tariff Act of 1930 (19 U.S.C. 1590) (relating to aviation smuggling),.  
226.Cooperative enforcement programsNot later than 2 years after the date of the enactment of this Act, the Secretary shall negotiate and execute, where practicable, a cooperative enforcement agreement described in section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) with at least 1 law enforcement agency in each State, to train law enforcement officers in the detection and apprehension of individuals engaged in transporting, harboring, sheltering, or encouraging aliens in violation of section 274 of such Act (8 U.S.C. 1324).  
227.Expansion of the justice prisoner and alien transfer systemNot later than 60 days after the date of the enactment of this Act, the Attorney General shall issue a directive to expand the Justice Prisoner and Alien Transfer System (referred to in this section as the System) to provide additional services with respect to aliens who are illegally present in the United States, including— 
(1)increasing the daily operations of the System with buses and air hubs in 3 geographic regions;  
(2)allocating a set number of seats for such aliens for each metropolitan area;  
(3)allowing metropolitan areas to trade or give some of seats allocated to them under the System for such aliens to other areas in their region based on the transportation needs of each area; and  
(4)requiring an annual report that analyzes of the number of seats that each metropolitan area is allocated under the System for such aliens and modifies such allocation if necessary.  
228.Directive to the United States Sentencing Commission 
(a)In generalPursuant to the authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall promulgate or amend the sentencing guidelines, policy statements, and official commentaries related to immigration-related offenses, including the offenses described in chapter 75 of title 18, United States Code, to reflect the serious nature of such offenses and the amendments made by this Act.  
(b)ReportNot later than 1 year after the date of the enactment of this Act, the United States Sentencing Commission shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the implementation of this section.  
229.Cancellation of visasSection 222(g) (8 U.S.C. 1202(g)) is amended— 
(1)in paragraph (1)— 
(A)by striking Attorney General and inserting Secretary;  
(B)by inserting or otherwise violated any of the terms of the nonimmigrant classification in which the alien was admitted, before such visa; and  
(C)by inserting and any other nonimmigrant visa issued by the United States that is in the possession of the alien after such visa; and  
(2)in paragraph (2)(A), by striking (other than the visa described in paragraph (1)) issued in a consular office located in the country of the alien’s nationality and inserting (other than a visa described in paragraph (1)) issued in a consular office located in the country of the alien’s nationality or foreign residence.  
230.Judicial review of visa revocation 
(a)In generalSection 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by striking There shall be no means of judicial review and all that follows and inserting the following: Notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, any other habeas corpus provision, and sections 1361 and 1651 of such title, a revocation under this subsection may not be reviewed by any court, and no court shall have jurisdiction to hear any claim arising from, or any challenge to, such a revocation, provided that the revocation is executed by the Secretary..  
(b)Effective DateThe amendment made by subsection (a) shall— 
(1)take effect on the date of the enactment of this Act; and  
(2)apply to all revocations made on or after such date.  
231.Terrorist bar to good moral character 
(a)Definition of good moral characterSection 101(f) (8 U.S.C. 1101(f)) is amended— 
(1)by inserting after paragraph (1) the following: 
 
(2)one who the Secretary of Homeland Security or the Attorney General determines, in the unreviewable discretion of the Secretary or the Attorney General, to have been an alien described in section 212(a)(3) or 237(a)(4), which determination— 
(A)may be based upon any relevant information or evidence, including classified, sensitive, or national security information; and  
(B)shall be binding upon any court regardless of the applicable standard of review; ;  
(2)in paragraph (8), by striking the period at the end and inserting the following: , regardless whether the crime was classified as an aggravated felony at the time of conviction, provided that, the Secretary of Homeland Security or Attorney General may in the unreviewable discretion of the Secretary or the Attorney General, determine that this paragraph shall not apply in the case of a single aggravated felony conviction (other than murder, manslaughter, rape, or any sex offense when the victim of such sex offense was a minor) for which completion of the term of imprisonment or the sentence (whichever is later) occurred 10 or more years before the date of application; after (as defined in subsection (a)(43)); or;  
(3)by moving paragraph (9) before the undesignated matter following paragraph (8); and  
(4)in the undesignated matter following paragraph (9)— 
(A)by striking the first sentence and inserting the following: The fact that any person is not within any of the foregoing classes shall not preclude a discretionary finding for other reasons that such a person is or was not of good moral character. The Secretary or the Attorney General shall not be limited to the applicant’s conduct during the period for which good moral character is required, but may take into consideration as a basis for determination the applicant’s conduct and acts at any time.; and  
(B)by striking ; or at the end and inserting a period.  
(b)Aggravated felonsSection 509(b) of the Immigration Act of 1990 (8 U.S.C. 1101 note) is amended by striking convictions and all that follows and inserting convictions occurring before, on or after such date..  
(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act, shall apply to any act that occurred before, on, or after such date of enactment, and shall apply to any application for naturalization or any other benefit or relief, or any other case or matter under the immigration laws pending on or filed after such date of enactment.  
(d)Naturalization of persons endangering national security 
(1)In generalSection 316 (8 U.S.C. 1427) is amended by adding at the end the following: 
 
(g)Persons endangering national securityNo person may be naturalized if the Secretary of Homeland Security determines that the person has been an alien described in section 212(a)(3) or 237(a)(4). Such determination may be based upon any relevant information or evidence, including classified, sensitive, or national security information, and shall be binding upon, and unreviewable by, any court exercising jurisdiction, under the immigration laws of the United States, over any application for naturalization, regardless of the applicable standard of review. .  
(2)Concurrent naturalization and removal proceedingsSection 318 (8 U.S.C. 1429) is amended by striking ; and no application and all that follows and inserting the following: No application for naturalization shall be considered by the Secretary of Homeland Security or by any court if there is pending against the applicant any removal proceedings or other proceeding to determine the applicant’s inadmissibility or deportability, or to determine whether the applicant’s lawful permanent resident status should be rescinded, regardless of when such proceedings was commenced. The findings of the Attorney General in terminating removal proceedings or in canceling the removal of an alien under this Act shall not be binding in any way upon the Secretary of Homeland Security with respect to the question of whether such person has established his eligibility for naturalization under this title..  
(3)Pending denaturalization or removal proceedingsSection 240(b) (8 U.S.C. 1154(b)) is amended by adding at the end the following: 
 
(8)Limitation while proceeding is pendingNo petition may be approved under this section if there is any administrative or judicial proceeding pending against the petitioner that could directly or indirectly result in the petitioner’s denaturalization or the loss of the petitioner’s lawful permanent resident status. .  
(4)Conditional permanent residentSections 216(e) and 216A(e) (8 U.S.C. 1186a(e) and 1186b(e)) are each amended by inserting , if the alien has had the conditional basis removed pursuant to this section before the period at the end of each such subsection.  
(5)District court jurisdictionSection 336(b) (8 U.S.C. 1447(b)) is amended to read as follows: 
 
(b)If there is a failure to render a final administrative decision under section 335 before the end of the 180-day period beginning on the date on which the Secretary of Homeland Security completes all examinations and interviews conducted under such section, the applicant may apply to the district court for the district in which the applicants resides for a hearing on the matter. Such court shall only have jurisdiction to review the basis for delay and remand the matter to the Secretary of Homeland Security for the Secretary’s determination on the application. .  
(6)Conforming amendmentSection 310(c) (8 U.S.C. 1421(c)) is amended— 
(A)by inserting , not later than 120 days after the Secretary of Homeland Security’s final determination, before seek; and  
(B)by striking Such review and all that follows and inserting the following: “The petitioner shall have the burden to show that the Secretary’s denial of the application was not supported by facially legitimate and bona fide reasons. Except in a proceeding under section 340, and notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, any other habeas corpus provision, and sections 1361 and 1651 of such title, no court shall have jurisdiction to determine, or to review a determination of the Secretary made at any time regarding, whether, for purposes of an application for naturalization, an alien— 
 
(1)is a person of good moral character;  
(2)understands and is attached to the principles of the Constitution of the United States; or  
(3)is well disposed to the good order and happiness of the United States. .  
(7)Effective dateThe amendments made by this subsection— 
(A)shall take effect on the date of the enactment of this Act;  
(B)shall apply to any act that occurred before, on, or after such date of enactment; and  
(C)shall apply to any application for naturalization or any other case or matter under Federal immigration law that is pending on, or filed after, such date of enactment.  
232.Precluding admissibility of aliens convicted of aggravated felonies or other serious offenses 
(a)Inadmissibility on criminal and related grounds; waiversSection 212(a)(2) (8 U.S.C. 1182(a)(2)) is amended— 
(1)in subparagraph (A)(i), as amended by this title, by inserting after subclause (IV) the following: 
 
(V)a violation of (or a conspiracy or attempt to violate) an offense described in section 208 of the Social Security Act (42 U.S.C. 408) (relating to social security account numbers or social security cards) or section 1028 of title 18, United States Code (relating to fraud and related activity in connection with identification documents, authentication features, and information), ; and  
(2)by adding at the end the following: 
 
(M)Citizenship fraudAny alien convicted of, or who admits having committed, or who admits committing acts which constitute the essential elements of, a violation of, or an attempt or conspiracy to violate, subsection (a) or (b) of section 1425 of title 18, United States Code (relating to the procurement of citizenship or naturalization unlawfully), is inadmissible.  
(N)Aggravated felonsAny alien who has been convicted of an aggravated felony at any time is inadmissible. .  
(b)Deportability; criminal offensesSection 237(a)(3)(B) (8 U.S.C. 1227(a)(3)(B)) is amended— 
(1)in clause (i), by striking the comma at the end and inserting a semicolon;  
(2)in clause (ii), by striking , or at the end and inserting a semicolon;  
(3)in clause (iii), by striking the comma at the end and inserting ; or; and  
(4)by inserting after clause (iii) the following: 
 
(iv)of a violation of, or an attempt or conspiracy to violate, subsection (a) or (b) of section 1425 of title 18 (relating to procurement of citizenship or naturalization unlawfully), .  
(c)Deportability; criminal offensesSection 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following: 
 
(H)Identification fraudAny alien who is convicted of a violation of (or a conspiracy or attempt to violate) an offense described in section 208 of the Social Security Act (42 U.S.C. 408) (relating to social security account numbers or social security cards) or section 1028 of title 18, United States Code (relating to fraud and related activity in connection with identification), is deportable. .  
(d)Effective dateThe amendments made by this section shall apply to— 
(1)any act that occurred before, or, or after the date of the enactment of this Act;  
(2)all aliens who are required to establish admissibility on or after such date; and  
(3)all removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date.  
233.Removal and denial of benefits to terrorist aliens 
(a)AsylumSection 208(b)(2)(A) (8 U.S.C. 1158(b)(2)(A)) is amended— 
(1)by inserting or the Secretary of Homeland Security after if the Attorney General; and  
(2)by amending clause (v) to read as follows: 
 
(v)the alien is described in subparagraph (B)(i) or (F) of section 212(a)(3), unless the alien is described in section 212(a)(3)(B)(i)(IX) and the Attorney General or the Secretary of Homeland Security determines that there are not reasonable grounds for regarding the alien as a danger to the security of the United States; or .  
(b)Conforming amendmentSection 212(a)(3)(B)(ii) (8 U.S.C. 1182(a)(3)(B)(ii)) is amended by striking (VII) of clause (i) does and inserting (IX) of clause (i) shall.  
(c)Cancellation of removalSection 240A(c)(4) (8 U.S.C. 1229b(c)(4)) is amended— 
(1)by striking inadmissible under and inserting described in; and  
(2)by striking deportable under and inserting described in.  
(d)Voluntary departureSection 240B(b)(1)(C) (8 U.S.C. 1229c(b)(1)(C)) is amended by striking deportable under section 237(a)(2)(A)(iii) or section 237(a)(4) and inserting described in paragraph (2)(A)(iii) or (4) of section 237(a).  
(e)Restriction on removalSection 241(b)(3)(B) (8 U.S.C. 1231(b)(3)(B)) is amended— 
(1)by inserting or the Secretary of Homeland Security after Attorney General each place such term appears;  
(2)in clause (iii), by striking or at the end;  
(3)in clause (iv), by striking the period at the end and inserting ; or;  
(4)by inserting after clause (iv) the following: 
 
(v)the alien is described in subparagraph (B)(i) or (F) of section 212(a)(3), unless, in the case of an alien described in section 212(a)(3)(B)(i)(IX), the Secretary of Homeland Security or the Attorney General determines that there are not reasonable grounds for regarding the alien as a danger to the security of the United States. ; and  
(5)in the undesignated matter at the end, by striking For purposes of clause (iv), an alien who is described in section 237(a)(4)(B) shall be considered to be an alien with respect to whom there are reasonable grounds for regarding as a danger to the security of the United States..  
234.Use of 1986 IRCA legalization information for national security purposes 
(a)Special agricultural workersSection 210(b)(6) (8 U.S.C. 1160(b)(6)) is amended— 
(1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;  
(2)in subparagraph (A), by striking Justice and inserting Homeland Security;  
(3)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;  
(4)by inserting after subparagraph (B) the following: 
 
(C)Authorized disclosures 
(i)Census purposeThe Secretary of Homeland Security may provide, in the discretion of the Secretary, or at the request of the Attorney General, information furnished under this section in the same manner and circumstances as census information may be disclosed under section 8 of title 13, United States Code.  
(ii)National security purposeThe Secretary of Homeland Security may, in the discretion of the Secretary, use, publish, or release information furnished under this section to support any investigation, case, or matter, or for any purpose, relating to terrorism, national intelligence, or the national security. ; and  
(5)in subparagraph (D), as redesignated, by striking Service and inserting Department of Homeland Security.  
(b)Adjustment of status under the Immigration Reform and Control Act of 1986Section 245A(c)(5) (8 U.S.C. 1255a(c)(5)) is amended— 
(1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;  
(2)in subparagraph (A), by striking Justice and inserting Homeland Security;  
(3)by amending subparagraph (C) to read as follows: 
 
(C)Authorized disclosures 
(i)Census purposeThe Secretary of Homeland Security may provide, in the discretion of the Secretary, information furnished under this section in the same manner and circumstances as census information may be disclosed under section 8 of title 13, United States Code.  
(ii)National security purposeThe Secretary of Homeland Security may, in the discretion of the Secretary, use, publish, or release information furnished under this section to support any investigation, case, or matter, or for any purpose, relating to terrorism, national intelligence, or the national security. ; and  
(4)in subparagraph (D), by striking Service and inserting Department of Homeland Security.  
235.Definition of racketeering activitySection 1961(1) of title 18, United States Code, is amended by striking section 1542 and all that follows through section 1546 (relating to fraud and misuse of visas, permits, and other documents) and inserting sections 1541 through 1548 (relating to passport, visa, and immigration fraud).  
236.Sanctions for countries that delay or prevent repatriation of their nationalsSection 243(d) (8 U.S.C. 1253(d)) is amended to read as follows: 
 
(d)Discontinuing granting visas to nationals of countries that deny or delay accepting aliensNotwithstanding section 221(c), if the Secretary of Homeland Security determines that the government of a foreign country denies or unreasonably delays accepting aliens who are citizens, subjects, nationals, or residents of that country after the Secretary asks whether the government will accept an alien under this section, or after a determination that the alien is inadmissible under paragraph (6) or (7) of section 212(a)— 
(1)the Secretary of State, upon notification from the Secretary of Homeland Security of such denial or delay to accept aliens under circumstances described in this section, shall order consular officers in that foreign country to discontinue granting immigrant visas, nonimmigrant visas, or both, to citizens, subjects, nationals, and residents of that country until the Secretary of Homeland Security notifies the Secretary of State that the country has accepted the aliens;  
(2)the Secretary of Homeland Security may deny admission to any citizens, subjects, nationals, and residents from that country; and  
(3)the Secretary of Homeland Security may impose limitations, conditions, or additional fees on the issuance of visas or travel from that country and any other sanctions authorized by law. .  
237.Appropriate remedies for immigration legislation 
(a)Limitation on civil actionsNo court may certify a class under Rule 23 of the Federal Rules of Civil Procedure in any civil action pertaining to the administration or enforcement of the immigration laws of the United States that is filed after the date of the enactment of this Act.  
(b)Requirements for an order granting prospective relief against the Government 
(1)In generalIf a court determines that prospective relief should be ordered against the Government in any civil action pertaining to the administration or enforcement of the immigration laws of the United States, the court shall— 
(A)limit the relief to the minimum necessary to correct the violation of law;  
(B)adopt the least intrusive means to correct the violation of law;  
(C)minimize, to the greatest extent practicable, the adverse impact on national security, border security, immigration administration and enforcement, and public safety; and  
(D)provide for the expiration of the relief on a specific date, which allows for the minimum practical time needed to remedy the violation.  
(2)Written explanationThe requirements described in subsection (1) shall be— 
(A)discussed and explained in writing in the order granting prospective relief; and  
(B)sufficiently detailed to allow review by another court.  
(3)Expiration of preliminary injunctive reliefPreliminary injunctive relief shall automatically expire on the date that is 90 days after the date on which such relief is entered, unless the court— 
(A)makes the findings required under paragraph (1) for the entry of permanent prospective relief; and  
(B)makes the order final before expiration of such 90-day period.  
(4)Requirements for order denying motionThis subsection shall apply to any order denying the Government’s motion to vacate, modify, dissolve, or otherwise terminate an order granting prospective relief in any civil action pertaining to the administration or enforcement of the immigration laws of the United States.  
(c)Procedure for motion affecting order granting prospective relief against the Government 
(1)In generalA court shall promptly rule on the Government’s motion to vacate, modify, dissolve, or otherwise terminate an order granting prospective relief in any civil action pertaining to the administration or enforcement of the immigration laws of the United States.  
(2)Automatic stays 
(A)In generalThe Government’s motion to vacate, modify, dissolve, or otherwise terminate an order granting prospective relief made in any civil action pertaining to the administration or enforcement of the immigration laws of the United States shall automatically, and without further order of the court, stay the order granting prospective relief on the date that is 15 days after the date on which such motion is filed unless the court previously has granted or denied the Government’s motion.  
(B)Duration of automatic stayAn automatic stay under subparagraph (A) shall continue until the court enters an order granting or denying the Government’s motion.  
(C)PostponementThe court, for good cause, may postpone an automatic stay under subparagraph (A) for not longer than 15 days.  
(D)Automatic stays during remands from higher courtsIf a higher court remands a decision on a motion subject to this section to a lower court, the order granting prospective relief which is the subject of the motion shall be automatically stayed until the district court enters an order granting or denying the Government’s motion.  
(E)Orders blocking automatic staysAny order staying, suspending, delaying, or otherwise barring the effective date of the automatic stay described in subparagraph (A), other than an order to postpone the effective date of the automatic stays for not longer than 15 days under subparagraph (C), shall be— 
(i)treated as an order refusing to vacate, modify, dissolve or otherwise terminate an injunction; and  
(ii)immediately appealable under section 1292(a)(1) of title 28, United States Code.  
(3)Pending motions 
(A)Not more than 45 daysFor purposes of this subsection, any motion, which has been pending for not more than 45 days on the date of the enactment of this Act, shall be treated as if it had been filed on such date of enactment.  
(B)More than 45 daysEvery motion to vacate, modify, dissolve or otherwise terminate an order granting prospective relief in any civil action pertaining to the administration or enforcement of the immigration laws of the United States, which has been pending for more than 45 days on the date of enactment of this Act, and remains pending on the tenth day after such date of enactment, shall result in an automatic stay, without further order of the court, of the prospective relief that is the subject of any such motion. An automatic stay pursuant to this subsection shall continue until the court enters an order granting or denying the Government’s motion. No further postponement of any such automatic stay pursuant to this subsection shall be available under paragraph (2)(C).  
(d)Additional rules concerning prospective relief affecting expedited removal– 
(1)Judicial reviewExcept as expressly provided under section 242(e) of the Immigration and Nationality Act (8 U.S.C. 1252(e)) and notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, any other habeas provision, and sections 1361 and 1651 of such title, no court has jurisdiction to grant or continue an order or part of an order granting prospective relief if the order or part of the order interferes with, affects, or impacts any determination pursuant to, or implementation of, section 235(b)(1) of such Act (8 U.S.C. 1225(b)(1)).  
(2)Government motionUpon the Government’s filing of a motion to vacate, modify, dissolve, or otherwise terminate an order granting prospective relief in a civil action identified in subsection (b), the court shall promptly— 
(A)decide whether the court continues to have jurisdiction over the matter; and  
(B)vacate any order or part of an order granting prospective relief that is not within the jurisdiction of the court.  
(3)ApplicabilityParagraphs (1) and (2) shall not apply to the extent that an order granting prospective relief was entered before the date of the enactment of this Act and such prospective relief is necessary to remedy the violation of a right guaranteed by the United States Constitution.  
(e)Settlements 
(1)Consent decreesIn any civil action pertaining to the administration or enforcement of the immigration laws of the United States, the court may not enter, approve, or continue a consent decree that does not comply with subsection (b).  
(2)Private settlement agreementsNothing in this section shall preclude parties from entering into a private settlement agreement that does not comply with subsection (b) if the terms of that agreement are not subject to court enforcement other than reinstatement of the civil proceedings that the agreement settled.  
(f)DefinitionsIn this section: 
(1)Consent decreeThe term consent decree— 
(A)means any relief entered by the court that is based in whole or in part on the consent or acquiescence of the parties; and  
(B)does not include private settlements.  
(2)Good causeThe term good cause does not include discovery or congestion of the court’s calendar.  
(3)GovernmentThe term Government means the United States, any Federal department or agency, or any Federal agent or official acting within the scope of official duties.  
(4)Permanent reliefThe term permanent relief means relief issued in connection with a final decision of a court.  
(5)Private settlement agreementThe term private settlement agreement means an agreement entered into among the parties that is not subject to judicial enforcement other than the reinstatement of the civil action that the agreement settled.  
(6)Prospective reliefThe term prospective relief means temporary, preliminary, or permanent relief other than compensatory monetary damages.  
(g)Expedited proceedingsIt shall be the duty of every court to advance on the docket and to expedite the disposition of any civil action or motion considered under this section.  
(h)Application of amendmentThis section shall apply with respect to all orders granting prospective relief in any civil action pertaining to the administration or enforcement of the immigration laws of the United States, whether such relief was ordered before, on, or after the date of the enactment of this Act.  
(i)SeverabilityIf any provision of this section or the application of such provision to any person or circumstance is found to be unconstitutional, the remainder of this section and the application of the provisions of this section to any person or circumstance shall not be affected by such finding.  
238.Reporting requirements 
(a)Clarifying address reporting requirementsSection 265 (8 U.S.C. 1305) is amended— 
(1)in subsection (a)— 
(A)by striking notify the Attorney General in writing and inserting submit written or electronic notification to the Secretary of Homeland Security, in a manner approved by the Secretary,;  
(B)by striking the Attorney General may require by regulation and inserting the Secretary may require; and  
(C)by adding at the end the following: If the alien is involved in a proceeding before an immigration judge or in an administrative appeal of such proceeding, the alien shall submit to the Attorney General the alien’s current address and a telephone number, if any, at which the alien may be contacted.;  
(2)in subsection (b), by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;  
(3)in subsection (c), by striking given to such parent and inserting given by such parent’ and  
(4)by adding at the end the following: 
 
(d) 
(1)Except as otherwise provided by the Secretary under paragraph (2), an address provided by an alien under this section— 
(A)shall be alien’s current residential mailing address; and  
(B)may not be a post office box, another non-residential mailing address, or the address of an attorney, representative, labor organization, or employer.  
(2)The Secretary may provide specific requirements with respect to— 
(A)designated classes of aliens and special circumstances, including aliens who are employed at a remote location; and  
(B)the reporting of address information by aliens who are incarcerated in a Federal, State, or local correctional facility.  
(3)An alien who is being detained by the Secretary under this Act— 
(A)is not required to report the alien’s current address under this section while the alien remains in detention; and  
(B)shall notify the Secretary of the alien’s address under this section at the time of the alien’s release from detention.  
(e) 
(1)Notwithstanding any other provision of law, the Secretary may provide for the appropriate coordination and cross-referencing of address information provided by an alien under this section with other information relating to the alien’s address under other Federal programs, including— 
(A)any information pertaining to the alien, which is submitted in any application, petition, or motion filed under this Act with the Secretary of Homeland Security, the Secretary of State, or the Secretary of Labor;  
(B)any information available to the Attorney General with respect to an alien in a proceeding before an immigration judge or an administrative appeal or judicial review of such proceeding;  
(C)any information collected with respect to nonimmigrant foreign students or exchange program participants under section 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372); and  
(D)any information collected from State or local correctional agencies pursuant to the State Criminal Alien Assistance Program.  
(2)The Secretary may rely on the most recent address provided by the alien under this section or section 264 to send to the alien any notice, form, document, or other matter pertaining to Federal immigration laws, including service of a notice to appear. The Attorney General and the Secretary may rely on the most recent address provided by the alien under section 239(a)(1)(F) to contact the alien about pending removal proceedings.  
(3)The alien’s provision of an address for any other purpose under the Federal immigration laws does not excuse the alien’s obligation to submit timely notice of the alien’s address to the Secretary under this section (or to the Attorney General under section 239(a)(1)(F) with respect to an alien in a proceeding before an immigration judge or an administrative appeal of such proceeding). .  
(b)Conforming changes with respect to registration requirementsChapter 7 of title II (8 U.S.C. 1301 et seq.) is amended— 
(1)in section 262(c), by striking Attorney General and inserting Secretary of Homeland Security;  
(2)in section 263(a), by striking Attorney General and inserting Secretary of Homeland Security; and  
(3)in section 264— 
(A)in subsections (a), (b), (c), and (d), by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and  
(B)in subsection (f)— 
(i)by striking Attorney General is authorized and inserting Secretary of Homeland Security and Attorney General are authorized; and  
(ii)by striking Attorney General or the Service and inserting Secretary or the Attorney General.  
(c)PenaltiesSection 266 (8 U.S.C. 1306) is amended— 
(1)by striking subsection (b) and inserting the following: 
 
(b) 
(1)Any alien or any parent or legal guardian in the United States of a minor alien who fails to notify the Secretary of Homeland Security of the alien’s current address in accordance with section 265 shall be fined under title 18, United States Code, imprisoned for not more than 6 months, or both.  
(2)Any alien who violates section 265 (regardless of whether the alien is punished under paragraph (1)) and does not establish to the satisfaction of the Secretary that such failure was reasonably excusable or was not willful shall be taken into custody in connection with removal of the alien. If the aliens has not been inspected or admitted, or if the alien has failed on more than 1 occasion to submit notice of the alien’s current address as required under section 265, the aliens may be presumed to be flight risk.  
(3)The Secretary or the Attorney General, in considering any form of relief from removal which may be granted in the discretion of the Secretary or the Attorney General, may take into consideration the alien’s failure to comply with section 265 as a separate negative factor. If the aliens failed to comply with the requirements of section 265 after becoming subject to a final order of removal, deportation, or exclusion, the alien’s failure shall be considered as a strongly negative factor with respect to any discretionary motion for reopening or reconsideration filed by the alien. ;  
(2)in subsection (c), by inserting or a notice of current address before containing statements; and  
(3)in subsections (c) and (d), by striking Attorney General each place it appears and inserting Secretary.  
(d)Effective date 
(1)In generalExcept as provided under paragraph (2),the amendments made by this section shall apply to proceedings initiated on or after the date of the enactment of this Act.  
(2)Conforming and technical amendmentsThe amendments made by paragraphs (1)(A), (1)(B), (2), and (3) of subsection (a) are effective as if enacted on March 1, 2003.  
239.Withholding of removal 
(a)In generalSection 241(b)(3) (8 U.S.C. 1231(b)(3)) is amended— 
(1)in subparagraph (A), by adding at the end the following: The alien has the burden of proof to establish that the alien’s life or freedom would be threatened in such country, and that race, religion, nationality, membership in a particular social group, or political opinion would be at least 1 central reason for such threat.; and  
(2)in subparagraph (C), by striking In determining whether an alien has demonstrated that the alien’s life or freedom would be threatened for a reason described in subparagraph (A) and inserting For purposes of this paragraph.  
(b)Effective dateThe amendments made by subsection (a) shall take effect as if enacted on May 11, 2005, and shall apply to applications for withholding of removal made on or after such date.  
240.Precluding refugees and asylees who have been convicted of aggravated felonies from adjustment to legal permanent resident status 
(a)In generalSection 209(c) (8 U.S.C. 1159(c)) is amended— 
(1)by inserting (1) before The provisions; and  
(2)by adding at the end the following: 
 
(2)An alien who is convicted of an aggravated felony is not eligible for a waiver under paragraph (1) or for adjustment of status under this section. .  
(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to— 
(1)any act that occurred before, on, or after the date of the enactment of this Act;  
(2)all aliens who are required to establish admissibility on or after such date; and  
(3)all removal, deportation, or exclusion proceedings that are filed, pending, or reopened, on or after such date.  
241.Judicial review of discretionary determinations and removal orders relating to criminal aliens 
(a)Denial of reliefSection 242(a)(2)(B) (8 U.S.C. 1252(a)(2)(B)) is amended to read as follows: 
 
(B)Denial of discretionary relief and certain other reliefExcept as provided under subparagraph (D), and notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, any other habeas corpus provision, and sections 1361 and 1651 of such title, and regardless of whether the individual determination, decision, or action is made in removal proceedings, no court shall have jurisdiction to review— 
(i)an individual determination regarding the granting of status or relief under section 212(h), 212(i), 240A, 240B, or 245; or  
(ii)any discretionary decision or action of the Attorney General or the Secretary of Homeland Security under this Act or the regulations promulgated under this Act, other than the granting of relief under section 208(a), regardless of whether such decision or action is guided or informed by standards or guidelines, regulatory, statutory, or otherwise. .  
(b)Final order of removalSection 242(a)(2)(C) (8 U.S.C. 1252(a)(2)(C)) is amended to read as follows: 
 
(C)Except as provided under subparagraph (D), and notwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, any other habeas corpus provision, and sections 1361 and 1651 of such title, no court shall have jurisdiction to review any final order of removal (regardless of whether relief or protection was denied on the basis of the alien’s having committed a criminal offense) against an alien who is removable for committing a criminal offense under subparagraph (A)(iii), (B), (C), or (D) of section 237(a)(2) or any offense under section 237(a)(2)(A)(ii) for which both predicate offenses are, without regard to their date of commission, described in section 237(a)(2)(A)(i). .  
242.Information sharing between Federal and local law enforcement officers 
(a)Requirement for information sharingNo person or agency may prohibit a Federal, State, or local government entity from acquiring information regarding the immigration status of any individual if the entity seeking such information has probable cause to believe that the individual is removable or not lawfully present in the United States.  
(b)Rule of constructionNothing in this section may be construed— 
(1)to limit the acquisition of information as otherwise provided by law; or  
(2)to require a person to disclose information regarding an individual’s immigration status before receiving medical services or seeking law enforcement assistance.  
243.Fraud prevention programNotwithstanding any other provision of this Act, the head of each department responsible for the administration of a program or authority to confer an immigration benefit, relief, or status under this Act shall, subject to available appropriations, develop an administrative program to prevent fraud within or upon such program or authority. Such program shall provide for fraud prevention training for the relevant administrative adjudicators within the department and such other measures as the head of the department may provide.  
BWorksite Enforcement 
251.Unlawful employment of aliensSection 274A (8 U.S.C. 1324a) is amended to read as follows: 
 
274A.Unlawful employment of aliens 
(a)Making employment of unauthorized aliens unlawful 
(1)In generalIt is unlawful for an employer— 
(A)to hire, or to recruit or refer for a fee, an alien for employment in the United States knowing or with reckless disregard that the alien is an unauthorized alien with respect to such employment; or  
(B)to hire, or to recruit or refer for a fee, for employment in the United States an individual without complying with the requirements under subsections (c) and (d).  
(2)Continuing employmentIt is unlawful for an employer, after hiring an alien for employment, to continue to employ the alien in the United States knowing or with reckless disregard that the alien is (or has become) an unauthorized alien with respect to such employment.  
(3)Use of labor through contract 
(A)In generalFor purposes of this section, an employer who uses a contract, subcontract, or exchange to obtain the labor of an alien in the United States knowing that the alien is an unauthorized alien (as defined in subsection (b)(3)) with respect to performing such labor, shall be considered to have hired the alien for employment in the United States in violation of paragraph (1)(A).  
(B)RulemakingThe Secretary may promulgate regulations— 
(i)to require, for purposes of ensuring compliance with the immigration laws of the United States, that an employer include in a written contract, subcontract, or exchange an effective and enforceable requirement that the contractor or subcontractor adhere to such immigration laws, including use of EEVS;  
(ii)to establish procedures by which an employer may obtain confirmation from the Secretary that the contractor or subcontractor has registered with EEVS and is utilizing EEVS to verify its employees; and  
(iii)to establish such other requirements for employers using contractors or subcontractors as the Secretary determines to be necessary to prevent knowing violations of this paragraph after rulemaking pursuant to section 553 of title 5, United States Code.  
(C)GuidelinesThe Secretary may issue guidelines to clarify and supplement the regulations issued pursuant to subparagraph (B)(iii) and broadly disseminate such guidelines, in coordination with the Private Sector Office of the Department of Homeland Security.  
(4)Defense 
(A)In generalSubject to subparagraphs (B) through (D), an employer that establishes that it has complied in good faith with the requirements of paragraphs (1) through (4) of subsection (c), pertaining to document verification requirements, and subsection (d) has established an affirmative defense that the employer has not violated paragraph (1)(A) with respect to hiring, recruiting, or referral.  
(B)Limited exceptionA defense is established without a showing of compliance with subsection (d) until such time as the Secretary has required an employer to participate in EEVS or such participation is permitted on a voluntary basis pursuant to subsection (d).  
(C)Additional requirementsThe employer may not establish a defense unless the employer is in compliance with any additional requirements that the Secretary may promulgate by regulation pursuant to subsections (c), (d), and (k).  
(D)Failure to comply with standardsAn employer is presumed to have acted with knowledge or reckless disregard if the employer fails to comply with written standards, procedures or instructions issued by the Secretary. Such standards, procedures or instructions shall be objective and verifiable.  
(5)PreemptionThis section preempts any State or local law that— 
(A)requires the use of EEVS in a manner that— 
(i)conflicts with any Federal policy, procedure, or timetable;  
(ii)requires employers to verify whether or not an individual is authorized to work in the United States; or  
(iii)imposes a civil or criminal sanction (other than through licensing or other similar laws) on a person that employs, or recruits or refers for a fee for employment, any unauthorized alien; and  
(B)requires, as a condition of conducting, continuing, or expanding a business, a business entity— 
(i)provide, build, fund, or maintain a shelter, structure, or designated area at or near the place of business of the entity for use by— 
(I)any individual who is not an employee of the business entity who enters or seeks to enter the property of the entity for the purpose of seeking employment by the entity; or  
(II)any contractor, customer or other person over which the business entity has no authority; or  
(ii)carry out any other activity to facilitate the employment by others of— 
(I)any individual who is not an employee of the business entity who enters or seeks to enter the property of the entity for the purpose of seeking employment by the entity; or  
(II)any contractor, customer, or other person over which the business entity has no authority.  
(b)DefinitionsIn this section: 
(1)Critical infrastructureThe term critical infrastructure means agencies and departments of the United States, States, their suppliers or contractors, and any other employer whose employees have access as part of their jobs to a government building, military base, nuclear energy site, weapon site, airport, or seaport.  
(2)Employer 
(A)In generalThe term employer— 
(i)means any person or entity hiring, recruiting, or referring for a fee an individual for employment in the United States; and  
(ii)includes the Federal Government and State, local, and tribal governments.  
(B)Franchised businessesFranchised businesses that operate independently do not constitute a single employer solely on the basis of sharing a common brand.  
(3)Unauthorized alienThe term unauthorized alien means, with respect to the employment of an alien at a particular time, that the alien is not at that time either— 
(A)an alien lawfully admitted for permanent residence; or  
(B)authorized to be so employed by the Secretary of Homeland Security under this Act.  
(c)Document Verification Requirements 
(1)In generalAny employer hiring, recruiting, or referring for a fee an individual for employment in the United States shall take all reasonable steps to verify that the individual is authorized to work in the United States, including the requirements under this subsection and under subsection (d).  
(2)Attestation after examination of documentation 
(A)In general 
(i)RequirementThe employer shall attest, under penalty of perjury and on a form prescribed by the Secretary, that the employer has verified the identity and work authorization status of the individual by examining— 
(I)a document described in subparagraph (B); or  
(II)a document described in subparagraph (C) and a document described in subparagraph (D).  
(ii)Form of attestationAn attestation under clause (i) may be manifested by a handwritten or electronic signature. An employer has complied with the requirement of this paragraph with respect to examination of documentation if the employer has followed applicable regulations and any written procedures or instructions provided by the Secretary and if a reasonable person would conclude that the documentation is genuine and establishes the employee’s identity and authorization to work, taking into account any information provided to the employer by the Secretary, including photographs.  
(B)Documents establishing both employment authorization and identityA document described in this subparagraph is an individual’s— 
(i)United States passport, or passport card issued pursuant to the Secretary of State’s authority under the first section of the Act of July 3, 1926 (22 U.S.C. 211a);  
(ii)permanent resident card or other document issued by the Secretary or Secretary of State to aliens authorized to work in the United States, if the document— 
(I)contains a photograph of the individual, biometric data, such as fingerprints, or such other personal identifying information relating to the individual as the Secretary finds, by regulation, sufficient for the purposes of this subsection;  
(II)is evidence of authorization for employment in the United States; and  
(III)contains security features to make it resistant to tampering, counterfeiting, and fraudulent use; or  
(iii)social security card (other than a card that specifies on its face that the card is not valid for establishing employment authorization in the United States) that bears a photograph and meets the standards established under the Immigration Enforcement and Border Security Act of 2007, upon the recommendation of the Secretary of Homeland Security, in consultation with the Commissioner of Social Security.  
(C)Documents establishing identity of individualA document described in this subparagraph includes— 
(i)an individual’s driver’s license or identity card issued by a State, the Commonwealth of the Northern Mariana Islands, or an outlying possession of the United States, provided that the issuing State or entity has certified to the Secretary of Homeland Security that it is in compliance with the minimum standards required under section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note) and implementing regulations issued by the Secretary of Homeland Security once those requirements become effective;  
(ii)an individual’s driver’s license or identity card issued by a State, the Commonwealth of the Northern Mariana Islands, or an outlying possession of the United States which is not compliant under section 202 of the REAL ID Act of 2005 if— 
(I)the driver’s license or identity card contains the individual’s photograph as well as the individual’s name, date of birth, gender, height, eye color and address;  
(II)the card has been approved for this purpose by the Secretary in accordance with timetables and procedures established by the Secretary pursuant to subsection (c)(1)(F); and  
(III)the card is presented by the individual and examined by the employer in combination with a U.S. birth certificate, or a Certificate of Naturalization, or a Certificate of Citizenship, or such other documents as may be prescribed by the Secretary;  
(iii)for individuals under 16 years of age who are unable to present a document listed in clause (i) or (ii), documentation of personal identity of such other type as the Secretary finds provides a reliable means of identification, provided it contains security features to make it resistant to tampering, counterfeiting, and fraudulent use; or  
(iv)other documentation evidencing identity as identified by the Secretary in his discretion, with notice to the public provided in the Federal Register, to be acceptable for purposes of this section, provided that the document, including any electronic security measures linked to the document, contains security features that make the document as resistant to tampering, counterfeiting, and fraudulent use as a document described in clause (i) or subparagraph (B)(i) or (B)(ii).  
(D)Documents evidencing employment authorizationThe following documents shall be accepted as evidence of employment authorization: 
(i)A social security account number card issued by the Commissioner of Social Security (other than a card which specifies on its face that the card is not valid for employment in the United States). The Secretary, in consultation with the Commissioner of Social Security, may require by publication of a notice in the Federal Register that only a social security account number card described in section 253 of the Immigration Enforcement and Border Security Act of 2007 be accepted for this purpose.  
(ii)Any other documentation evidencing authorization of employment in the United States which the Secretary declares, by publication in the Federal Register, to be acceptable for purposes of this section, provided that the document, including any electronic security measures linked to the document contains security features to make it resistant to tampering, counterfeiting, and fraudulent use.  
(E)Authority to prohibit use of certain documentsIf the Secretary determines that any document or class of documents described in subparagraph (B), (C), or (D) as establishing employment authorization or identity does not reliably establish such authorization or identity or is being used fraudulently to an unacceptable degree, the Secretary shall, with notice to the public provided in the Federal Register, prohibit or restrict the use of that document or class of documents for purposes of this subsection.  
(3)Individual attestation of employment authorizationThe individual shall attest, under penalty of perjury on the form prescribed by the Secretary, that the individual is a citizen or national of the United States, an alien lawfully admitted for permanent residence, or an alien who is authorized under this Act or by the Secretary to be hired, recruited, or referred for such employment. Such attestation may be manifested by either a handwritten or electronic signature.  
(4)Retention of verification formAfter completing a form under paragraphs (1) and (2), the employer shall retain a paper, microfiche, microfilm, or electronic version of the form and make such version available for inspection by officers of the Department of Homeland Security (or persons designated by the Secretary), the Special Counsel for Immigration-Related Unfair Employment Practices, or the Department of Labor during a period beginning on the date of the hiring, recruiting, or referral of the individual and ending— 
(A)in the case of the recruiting or referral for a fee (without hiring) of an individual, 7 years after the date of the recruiting or referral; and  
(B)in the case of the hiring of an individual— 
(i)7 years after the date of such hiring; or  
(ii)2 years after the date the individual’s employment is terminated, whichever is earlier.  
(5)Copying of documentation and recordkeeping required 
(A)In generalNotwithstanding any other provision of law, the employer shall copy all documents presented by an individual pursuant to this subsection and shall retain a paper, microfiche, microfilm, or electronic copy as prescribed in paragraph (4), but only (except as otherwise permitted under law) for the purposes of complying with the requirements of this subsection. Such copies shall reflect the signatures of the employer and the employee and the date of receipt.  
(B)SSA recordsThe employer shall also maintain records of Social Security Administration correspondence regarding name and number mismatches or no-matches and the steps taken to resolve such issues.  
(C)Resolution of identityThe employer shall maintain records of all actions and copies of any correspondence or action taken by the employer to clarify or resolve any issue that raises reasonable doubt as to the validity of the alien’s identity or work authorization.  
(D)Other recordsThe employer shall maintain such records as prescribed in this subsection. The Secretary may prescribe the manner of recordkeeping and may require that additional records be kept or that additional documents be copied and maintained. The Secretary may require that these documents be transmitted electronically, and may develop automated capabilities to request such documents.  
(6)PenaltiesAn employer that fails to comply with any requirement under this subsection shall be penalized under subsection (e)(4)(B).  
(7)No authorization of national identification cardsNothing in this section shall be construed to authorize, directly or indirectly, the issuance or use of national identification cards or the establishment of a national identification card.  
(8)All employeesThe employer shall use the procedures for document verification set forth in this paragraph for all employees without regard to national origin or citizenship status.  
(d)Employment eligibility verification system 
(1)In generalThe Secretary, in cooperation and consultation with the Secretary of State, the Commissioner of Social Security, and the States, shall implement and specify the procedures for EEVS. The participating employers shall timely register with EEVS and shall use EEVS in accordance with paragraph (5).  
(2)Implementation schedule 
(A)As of the date of enactment of this section, the Secretary, with notice to the public provided in the Federal Register, is authorized to require any employer or industry which the Secretary determines to be part of the critical infrastructure, a Federal contractor, or directly related to the national security or homeland security of the United States to participate in EEVS. This requirement may be applied to both newly hired and current employees. The Secretary shall notify employers not later than 30 days before such employers are required to participate in EEVS pursuant to this subparagraph.  
(B)Not later than 6 months after the date of the enactment of this section, the Secretary shall require additional employers or industries to participate in EEVS. This subparagraph shall apply to new employees hired, and current employees subject to reverification because of expiring work authorization documentation or expiration of immigration status, on or after the date on which the requirement takes effect. The Secretary, by notice in the Federal Register, shall designate these employers or industries, in the discretion of the Secretary, based upon risks to critical infrastructure, national security, immigration enforcement, or homeland security needs.  
(C)Not later than 18 months after the date of the enactment of this section, the Secretary shall require all employers to participate in EEVS with respect to newly hired employees and current employees subject to reverification because of expiring work authorization documentation or expiration of immigration status.  
(D)Not later than 3 years after the date of the enactment of this section, all employers shall participate in EEVS with respect to new employees, all employees whose identity and employment authorization have not been previously verified through EEVS. The Secretary may specify earlier dates for participation in EEVS, in the discretion of the Secretary, for some or all classes of employer or employee.  
(E)The Secretary shall create the necessary systems and processes to monitor the functioning of EEVS, including the volume of the workflow, the speed of processing of queries, and the speed and accuracy of responses. The Comptroller General of the United States shall audit these systems and processes not later than 9 months after the date of the enactment of this section and not later than 24 months after the date of the enactment of this section. The Comptroller General shall report the results of the audits conducted under this subparagraph to Congress.  
(3)Participation in eevsThe Secretary may— 
(A)permit any employer that is not required to participate in EEVS to participate on a voluntary basis; and  
(B)require any employer that is required to participate in EEVS with respect to its newly hired employees also to do so with respect to its current workforce if the Secretary has reasonable cause to believe that the employer has engaged in any violation of the immigration laws.  
(4)Consequence of failure to participateIf an employer fails to comply with the requirements of EEVS with respect to an individual— 
(A)such failure shall be treated as a violation of subsection (a)(1)(B) with respect to that individual; and  
(B)a rebuttable presumption is created that an employer has acted with knowledge or reckless disregard if the employer is shown by clear and convincing evidence to have materially failed to comply with written standards, procedures, or instructions issued by the Secretary, which shall be objective and verifiable.  
(5)Procedures for participants in EEVS 
(A)In generalAn employer participating in EEVS shall register in EEVS and conform to the procedures under this paragraph in the event of hiring, recruiting, or referring any individual for employment in the United States.  
(B)Registration of employersThe Secretary of Homeland Security, through notice in the Federal Register, shall prescribe procedures that employers shall follow to register in EEVS. In prescribing these procedures, the Secretary may require employers to provide— 
(i)the name of the employer;  
(ii)the employer’s employment identification number;  
(iii)the address of the employer;  
(iv)the name, position, and social security number of the employees of the employer for whom EEVS is being accessed; and  
(v)such other information as the Secretary deems necessary to ensure proper use and security of EEVS.  
(C)TrainingThe Secretary shall require employers to undergo such training as the Secretary determines to be necessary to ensure proper use and security of EEVS. Such training shall be made available electronically, if practicable.  
(D)Provision of additional informationEach prospective employee shall provide to the employer, and the employer shall record in such manner as the Secretary may specify— 
(i)the prospective employee’s social security account number;  
(ii)if the prospective employee does not attest to being a national of the United States under subsection (c)(2), such identification or authorization number established by the Department of Homeland Security as the Secretary of Homeland Security shall specify; and  
(iii)such other information as the Secretary may require to determine the identity and work authorization of the prospective employee.  
(E)Presentation of documentationThe employer and each prospective employee shall fulfill the requirements under subsection (c).  
(F)Presentation of biometricsEmployers who are enrolled in the Voluntary Advanced Verification Program to Combat Identity Theft established under section 255 of the Immigration Enforcement and Border Security Act of 2007 shall, in addition to documentary evidence of identity and work eligibility, electronically provide the fingerprints of the prospective employee to the Secretary of Homeland Security.  
(6)Seeking confirmation 
(A)In generalThe employer shall use EEVS to provide the Secretary of Homeland Security with all required information to obtain confirmation of the identity and employment eligibility of any employee before the date on which the individual is employed, recruited, or referred. An employer may not make the starting date of an individual’s employment contingent on the receipt of a confirmation of the identity and employment eligibility.  
(B)Limited work authorizationFor reverification of an employee with a limited period of work authorization, all required verification procedures shall be completed not later than the date the employee’s work authorization expires.  
(C)NotificationThe Secretary shall provide, and the employer shall utilize, as part of EEVS, a method of communicating notices and requests for information or action on the part of the employer with respect to expiring work authorization or status and other matters. The Secretary shall provide a method of notifying employers of a confirmation, nonconfirmation or a notice that further action is required (referred to in this subsection as the further action notice). The employer shall communicate to the prospective employee that is the subject of the verification all information provided to the employer by EEVS for communication to such prospective employee.  
(7)Confirmation or nonconfirmation 
(A)Initial responseEEVS shall provide a confirmation, a nonconfirmation, or a further action notice of an prospective employee’s identity and employment eligibility at the time of the inquiry, unless for technological reasons or due to unforeseen circumstances, EEVS is unable to provide such confirmation or further action notice. In such situations, the system shall provide confirmation or further action notice not later than 2 business days after the initial inquiry. If providing confirmation or further action notice, EEVS shall provide an appropriate code indicating such confirmation or such further action notice.  
(B)Confirmation upon initial inquiryIf the employer receives an appropriate confirmation of an prospective employee’s identity and work eligibility under EEVS, the employer shall record the confirmation in such manner as the Secretary may specify.  
(C)Further action notice upon initial inquiry and secondary verification 
(i)Further action noticeIf the employer receives a further action notice of a prospective employee’s identity or work eligibility under EEVS, the employer shall immediately inform the prospective employee of the further action notice and any procedures specified by the Secretary for addressing the further action notice. The employee shall acknowledge in writing the receipt of the further action notice from the employer.  
(ii)ContestNot later than 5 business days after the date on which a prospective employee is notified under this subparagraph, the employee shall contact the appropriate agency to contest the further action notice and, if required by the Secretary, appear in person at the appropriate Federal or State agency to verify the employee’s identity and employment authorization. The Secretary, in consultation with the Commissioner of Social Security and other appropriate Federal and State officials, shall specify an available secondary verification procedure to confirm the validity of information provided and to provide a final confirmation or nonconfirmation. An employee contesting a further action notice shall attest under penalty of perjury to the employee’s identity and employment authorization.  
(iii)No contestIf the prospective employee does not contest the further action notice within the period specified in clause (ii), a final nonconfirmation shall be issued and the employer shall record the nonconfirmation in such manner as the Secretary may specify.  
(iv)FinalityEEVS shall provide a final confirmation or nonconfirmation not later than 10 business days after a prospective employee contests the further action notice. If the employee is taking the steps required by the Secretary and the agency that the employee has contacted to resolve a further action notice, the Secretary shall extend the period of investigation until the secondary verification procedure allows the Secretary to provide a final confirmation or nonconfirmation. If the employee fails to take the steps required by the Secretary and the appropriate agency, a final nonconfirmation may be issued to that employee.  
(v)ReexaminationNothing in this section may be construed to prevent the Secretary from reexamining a case where a final confirmation has been provided if subsequently received information indicates that the individual may not be work authorized.  
(D)Termination of employmentAn employer may not terminate the employment of an individual solely because of the failure of the individual to have identity and work eligibility confirmed under this section until a nonconfirmation becomes final. When final confirmation or nonconfirmation is provided, the confirmation system shall provide an appropriate code indicating such confirmation or nonconfirmation.  
(8)Consequences of nonconfirmation 
(A)Termination of continued employmentIf the employer has received a final nonconfirmation regarding a prospective employee, the employer shall terminate employment, recruitment, or referral of the employee.  
(B)Continued employment after final nonconfirmationIf the employer violates subparagraph (A), a rebuttable presumption is created that the employer has violated paragraphs (1)(A) and (2) of subsection (a).  
(C)ExceptionSubparagraph (B) shall not apply in any prosecution under section 274A(e)(1).  
(9)Obligation to respond to queries and additional information 
(A)In generalEmployers shall comply with requests from the Secretary through EEVS for information, including queries concerning current and former employees that relate to the functioning of EEVS, the accuracy of the responses provided by EEVS, and any suspected fraud or identity theft in the use of EEVS. Failure to comply with such a request is a violation of subsection (a)(1)(B).  
(B)Further actionIndividuals being verified through EEVS may be required to take further action to address irregularities identified in the documents relied upon for purposes of employment verification. The employer shall communicate to the individual any such requirement for further actions and shall record the date and manner of such communication. The individual shall acknowledge in writing the receipt of this communication from the employer. Failure to communicate such a requirement is a violation of subsection (a)(1)(B).  
(C)Additional requirementsThe Secretary, with notice to the public provided in the Federal Register, may implement, clarify, and supplement the requirements of this paragraph to facilitate the functioning of EEVS or to prevent fraud or identity theft in the use of EEVS.  
(10)Impermissible use of EEVS 
(A)An employer may not use EEVS to verify an individual before extending to the individual an offer of employment.  
(B)An employer may not require an individual to verify the individual’s employment eligibility through EEVS as a condition of extending to that individual an offer of employment. Nothing in this subparagraph may be construed to prevent an employer from encouraging an employee or a prospective employee from verifying the employee’s or a prospective employee’s employment eligibility before obtaining employment pursuant to paragraph (12).  
(C)An employer may not terminate an individual’s employment solely because that individual has been issued a further action notice.  
(D)An employer may not take the following actions solely because an individual has been issued a further action notice: 
(i)Reduce the salary, bonuses, or other compensation due to the employee.  
(ii)Suspend the employee without pay.  
(iii)Reduce the hours that the employee is required to work if such reduction is accompanied by a reduction in salary, bonuses, or other compensation due to the employee. An employer, with the agreement of an employee, may provide the employee with reasonable time off without pay in order to contest and resolve the further action notice received by the employee.  
(iv)Deny the employee the training necessary to perform the employment duties for which the employee has been hired.  
(E)An employer may not, in the course of utilizing the procedures for document verification set forth in subsection (c), require that a prospective employee present additional documents or different documents than those prescribed under that section.  
(F)The Secretary of Homeland Security shall develop the necessary policies and procedures to monitor the use of EEVS by employers and their compliance with the requirements set forth in this section. Employers shall comply with requests from the Secretary for information related to any monitoring, audit or investigation undertaken pursuant to this paragraph.  
(G)The Secretary of Homeland Security, in consultation with the Secretary of Labor, shall establish and maintain a process by which any employee (or any prospective employee who would otherwise have been hired) who has reason to believe that an employer has violated any of subparagraphs (A) through (E) may file a complaint against the employer.  
(H)Any employer found to have violated any of subparagraphs (A) through (E) shall pay a civil penalty in an amount not to exceed $10,000 for each violation.  
(I)This paragraph is not intended to, and does not, create any right, benefit, trust, or responsibility, whether substantive or procedural, enforceable at law or equity by a party against the United States, its departments, agencies, instrumentalities, entities, officers, employees, or agents, or any person, nor does it create any right of review in a judicial proceeding.  
(11)Modification of requirementsIf, based on a regular review of EEVS and the document verification procedures to identify fraudulent use and to assess the security of the documents being used to establish identity or employment authorization, the Secretary determines that modifications are necessary to ensure that EEVS accurately and reliably determines the work authorization of employees while providing protection against fraud and identity theft, the Secretary, in consultation with the Commissioner of Social Security and after publishing a notice the Federal Register, may modify— 
(A)the documents required to be presented to the employer;  
(B)the information required to be provided to EEVS by the employer; and  
(C)the procedures required to be followed by employers with respect to any aspect of EEVS.  
(12)Secure self-verification proceduresSubject to appropriate safeguards to prevent misuse of EEVS, the Secretary, in consultation with the Commissioner of Social Security, shall establish secure procedures to permit an individual, seeking to verify the individual’s employment eligibility before obtaining or changing employment, to contact the appropriate agency and, in a timely manner, correct or update the information used by EEVS.  
(e)Protection from liability for actions taken on the basis of information provided by EEVSNo employer participating in EEVS may be held liable under any law for any employment-related action taken with respect to the employee in good faith reliance on information provided through EEVS.  
(f)Administrative review 
(1)Filing requirement 
(A)In generalAn individual who receives a final nonconfirmation notice may, not later than 15 days after the date that such notice is received, file an administrative appeal of such final notice. An individual who did not timely contest a further action notice may not file an administrative appeal under this paragraph. Unless the Secretary of Homeland Security, in consultation with the Commissioner of Social Security, specifies otherwise, all administrative appeals shall be filed in accordance with this paragraph.  
(B)Nationals of the United StatesAn individual claiming to be a national of the United States shall file the administrative appeal with the Commissioner.  
(C)AliensAn individual claiming to be an alien authorized to work in the United States shall file the administrative appeal with the Secretary.  
(2)Review for errorThe Secretary and the Commissioner shall each develop procedures for resolving administrative appeals regarding final nonconfirmations based upon the information that the individual has provided, including any additional evidence that was not previously considered. Appeals shall be resolved not later than 30 days after the individual submits all evidence relevant to the appeal. The Secretary and the Commissioner may, on a case by case basis for good cause, extend this period in order to ensure accurate resolution of the appeal. Administrative review under this subsection shall be limited to whether the final nonconfirmation notice is supported by the weight of the evidence.  
(3)Administrative reliefRelief available under this subsection is limited to an administrative order upholding, reversing, modifying, amending, or setting aside the final nonconfirmation notice.  
(4)Damages, fees and costsMoney damages, fees, or costs may not be awarded in the administrative review process, and no court shall have jurisdiction to award any damages, fees or costs relating to such administrative review under the Equal Access to Justice Act (Public Law 96–481) or under any other law.  
(g)Judicial Review 
(1)Exclusive procedureNotwithstanding any other provision of law, including sections 1361 and 1651 of title 28, United States Code, no court shall have jurisdiction to consider any claim against the United States, or any of its agencies, officers, or employees, challenging or otherwise relating to a final nonconfirmation notice or to EEVS, except as specifically provided under this subsection.  
(2)Petition for review 
(A)In generalA petition for review of a denial of a final administrative order upholding a final nonconfirmation notice shall be filed with the United States Court of Appeals for the judicial circuit in which the petitioner resided when the final nonconfirmation notice was issued.  
(B)Scope and standard for reviewThe court of appeals shall decide the petition only on the administrative record on which the final nonconfirmation order is based. The burden shall be on the petitioner to show that the administratively final nonconfirmation decision was arbitrary, capricious, not supported by substantial evidence, or otherwise not in accordance with law. Administrative findings of fact are conclusive unless any reasonable adjudicator would be compelled to reach a contrary conclusion.  
(3)Exhaustion of administrative remediesA court may review an administratively final order of a nonconfirmation notice only if the petitioner has exhausted all administrative remedies available to the petitioner as of right.  
(4)Limit on injunctive reliefRegardless of the nature of the action or claim or of the identity of the party or parties bringing the action, no court (other than the Supreme Court) shall have jurisdiction or authority to enjoin or restrain the operation of the provisions in this section.  
(h)Management of employment eligibility verification system 
(1)In generalThe Secretary shall establish, manage, and modify EEVS to— 
(A)respond to inquiries made by participating employers at any time through the Internet concerning an individual’s identity and whether the individual is authorized to be employed;  
(B)maintain records of the inquiries that were made, of confirmations provided (or not provided), and of the codes provided to employers as evidence of their compliance with their obligations under EEVS; and  
(C)provide information to, and request action by, employers and individuals using the system, including notifying employers of the expiration or other relevant change in an employee’s employment authorization, and directing an employer to convey to the employee a request to contact the appropriate Federal or State agency.  
(2)Design and operation of systemEEVS shall be designed and operated— 
(A)to maximize its reliability and ease of use by employers consistent with insulating and protecting the privacy and security of the underlying information;  
(B)to respond accurately to all inquiries made by employers on whether individuals are authorized to be employed and to register any times when the system is unable to receive inquiries;  
(C)to maintain appropriate administrative, technical, and physical safeguards to prevent unauthorized disclosure of personal information;  
(D)to allow for auditing use of the system to detect fraud and identify theft, and to preserve the security of the information in EEVS, including— 
(i)the development and use of algorithms to detect potential identity theft, such as multiple uses of the same identifying information or documents;  
(ii)the development and use of algorithms to detect misuse of EEVS by employers and employees;  
(iii)the development of capabilities to detect anomalies in the use of EEVS that may indicate potential fraud or misuse of EEVS;  
(iv)auditing documents and information submitted by potential employees to employers, including authority to conduct interviews with employers and employees;  
(E)to confirm identity and work authorization through verification of records maintained by the Secretary, other Federal departments, States, the Commonwealth of the Northern Mariana Islands, or an outlying possession of the United States, as determined necessary by the Secretary, including— 
(i)records maintained by the Social Security Administration as specified in paragraph (4), including photographs and any other biometric information as may be required;  
(ii)birth and death records maintained by vital statistics agencies of any State or other United States jurisdiction;  
(iii)passport and visa records, including photographs, maintained by the United States Department of State; and  
(iv)State driver’s license or identity card information, including photographs, maintained by the department of motor vehicles of a State;  
(F)to electronically confirm the issuance of the employment authorization or identity document and to display the digital photograph that the issuer placed on the document so that the employer can compare the photograph displayed to the photograph on the document presented by the employee; and  
(G)if in exceptional cases a photograph is not available from the issuer, to implement an alternative procedure, as specified by the Secretary, for confirming the authenticity of a document described in subparagraph (F).  
(3)RulemakingThe Secretary is authorized, with notice to the public provided in the Federal Register, to issue regulations concerning operational and technical aspects of EEVS and the efficiency, accuracy, and security of EEVS.  
(4)Access to information 
(A)Notwithstanding any other provision of law, the Secretary of Homeland Security shall have access to relevant records described in paragraph (2)(E), for the purposes of preventing identity theft and fraud in the use of EEVS and enforcing the provisions of this section governing employment verification. A State or other non-Federal jurisdiction that does not provide such access shall not be eligible for any grant or other program of financial assistance administered by the Secretary.  
(B)The Secretary, in consultation with the Commissioner of Social Security and other appropriate Federal and State officials, shall develop policies and procedures to ensure protection of the privacy and security of personally identifiable information and identifiers contained in the records accessed pursuant to this subsection and subsection (e)(5)(A). The Secretary, in consultation with the Commissioner and other appropriate Federal and State agencies, shall develop and deploy appropriate privacy and security training for the Federal and State employees accessing the records pursuant to this subsection and subsection (e)(5)(A).  
(C)The Chief Privacy Officer of the Department of Homeland Security shall conduct regular privacy audits of the policies and procedures established under subparagraph (B), including any collection, use, dissemination, and maintenance of personally identifiable information and any associated information technology systems, as well as scope of requests for this information. The Chief Privacy Officer shall review the results of the audits and recommend to the Secretary and the Privacy and Civil Liberties Oversight Board any changes necessary to improve the privacy protections of the program.  
(5)Responsibilities of the secretary of homeland security 
(A)As part of EEVS, the Secretary shall establish a reliable, secure method, that— 
(i)compares the name, alien identification or authorization number, or other relevant information provided in an inquiry against such information maintained or accessed by the Secretary in order to confirm (or not confirm) the validity of the information provided, the correspondence of the name and number, whether the alien is authorized to be employed in the United States (or, to the extent that the Secretary determines to be feasible and appropriate, whether the Secretary’s records verify United States citizenship), and such other information as the Secretary may prescribe; and  
(ii)displays the digital photograph described in paragraph (2)(F).  
(B)The Secretary shall have authority to prescribe when a confirmation, nonconfirmation or further action notice shall be issued.  
(C)The Secretary shall perform regular audits under EEVS in accordance with paragraph (2)(D) and shall utilize the information obtained from such audits and any information obtained from the Commissioner of Social Security pursuant to section 253 of the Immigration Enforcement and Border Security Act of 2007, to improve immigration enforcement.  
(D)The Secretary shall make appropriate arrangements to allow employers who are otherwise unable to access EEVS to use Federal Government facilities or public facilities in order to utilize EEVS.  
(6)Responsibilities of the secretary of stateAs part of EEVS, the Secretary of State shall provide to the Secretary access to passport and visa information as needed to confirm that a passport or passport card presented under subsection (c)(1)(B) belongs to the subject of EEVS check, or that a passport or visa photograph matches an individual;  
(7)Updating informationThe Commissioner of Social Security, the Secretary of Homeland Security, and the Secretary of State shall update their information in a manner that promotes maximum accuracy and shall provide a process for the prompt correction of erroneous information.  
(i)Limitation on use of EEVSNotwithstanding any other provision of law, nothing in this section may be construed to permit any agency of the United States Government to utilize any information, database, or other records assembled under this section for any purpose other than for the enforcement and administration of the immigration laws, antiterrorism laws, or for enforcement of Federal criminal law related to the functions of EEVS, including prohibitions on forgery, fraud and identity theft.  
(j)Unauthorized use or disclosure of informationAny employee of the Department of Homeland Security or another Federal or State agency who knowingly uses or discloses the information assembled under this subsection for a purpose other than the purpose authorized under this section shall pay a civil penalty for each such violation in an amount not less than $5,000 and not to exceed $50,000.  
(k)FundsIn addition to any funds otherwise appropriated, the Secretary of Homeland Security may use funds made available under subsections (m) and (n) of section 286, for the maintenance and operation of EEVS, which shall be considered an immigration adjudication service for purposes of such subsections.  
(l)ScopeThe employer shall use the procedures for EEVS specified in this section for all employees without regard to national origin or citizenship status.  
(m)Conforming amendmentTitle IV of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is repealed.  
(n)Compliance 
(1)Complaints and investigationsThe Secretary of Homeland Security shall establish procedures— 
(A)for individuals and entities to file complaints respecting potential violations of subsection (a) or (f)(1);  
(B)for the investigation of those complaints which the Secretary determines should be investigated; and  
(C)for the investigation of such other violations of subsection (a) or (f)(1) as the Secretary determines to be appropriate.  
(2)Authority in investigations 
(A)In generalIn conducting investigations and hearings under this subsection— 
(i)immigration officers shall have reasonable access to examine evidence of any employer being investigated; and  
(ii)immigration officers designated by the Secretary may compel by subpoena the attendance of witnesses and the production of evidence at any designated place in an investigation or case under this subsection.  
(B)Enforcement of subpoenasIn case of contumacy or refusal to obey a subpoena lawfully issued under this paragraph, the Secretary may request that the Attorney General apply in an appropriate district court of the United States for an order requiring compliance with such subpoena, and any failure to obey such order may be punished by such court as a contempt of such court. Failure to cooperate with such subpoena shall be subject to further penalties, including further fines and the voiding of any mitigation of penalties or termination of proceedings under paragraph (3)(B).  
(3)Compliance procedures 
(A)Pre-penalty noticeIf the Secretary has reasonable cause to believe that there has been a civil violation of this section and determines that further proceedings are warranted, the Secretary shall issue to the employer concerned a written notice of the Department’s intention to issue a claim for a monetary or other penalty. Such prepenalty notice shall— 
(i)describe the violation;  
(ii)specify the laws and regulations allegedly violated;  
(iii)disclose the material facts which establish the alleged violation; and  
(iv)inform such employer that he or she shall have a reasonable opportunity to make representations as to why a claim for a monetary or other penalty should not be imposed.  
(B)Remission or mitigation of penaltiesIf any employer receives written prepenalty notice of a fine or other penalty in accordance with subparagraph (A), the employer may, not later than 15 days after receiving such notice, file with the Secretary a petition for the remission or mitigation of such fine or penalty, or a petition for termination of the proceedings. The petition may include any relevant evidence or proffer of evidence the employer wishes to present, and shall be filed and considered in accordance with procedures to be established by the Secretary. If the Secretary determines that such fine, penalty, or forfeiture was incurred erroneously, or that mitigating circumstances as to justify the remission or mitigation of such fine or penalty, the Secretary may remit or mitigate the same upon such terms and conditions as the Secretary considers reasonable and just, or order termination of any related proceedings. Such mitigating circumstances may include good faith compliance and participation in, or agreement to participate in, EEVS, if not otherwise required. This subparagraph shall not apply to an employer that has or is engaged in a pattern or practice of violating paragraph (1)(A), (1)(B), or (2) of subsection (a) or of any other requirement under this section.  
(C)Penalty claimAfter considering any evidence and representations offered by the employer pursuant to subparagraph (B), the Secretary shall determine whether there was a violation and promptly issue a written final determination setting forth the findings of fact and conclusions of law on which the determination is based. If the Secretary determines that there was a violation, the Secretary shall issue the final determination with a written penalty claim. The penalty claim shall specify all charges in the information provided under clauses (i) through (iii) of subparagraph (A) and any mitigation or remission of the penalty that the Secretary determines to be appropriate.  
(4)Civil penalties 
(A)Hiring or continuing to employ unauthorized aliensAny employer that violates any provision under paragraph (1)(A) or (2) of subsection (a)— 
(i)shall pay a civil penalty of $5,000 for each unauthorized alien with respect to which such violation occurred;  
(ii)if an employer has previously been fined under subsection (d)(4)(A), shall pay a civil penalty of $10,000 for each unauthorized alien with respect to which such violation occurred;  
(iii)if an employer has previously been fined more than once under subsection (d)(4)(A), shall pay a civil penalty of $25,000 for each unauthorized alien with respect to which such violation occurred in addition to any penalties previously assessed if the employer failed to comply with a previously issued and final order under this section;  
(iv)if an employer has previously been fined more than twice under subsection (d)(4)(A), shall pay a civil penalty of $75,000 for each alien with respect to which such violation occurred; and  
(v)shall, in addition to any penalties assessed under clauses (i) through (iv), be fined $75,000 for each violation if the employer failed to comply with a previously issued and final order under this section.  
(B)Recordkeeping or verification practicesAny employer that violates or fails to comply with any requirement under subsection (b), (c), or (d)— 
(i)shall pay a civil penalty of $1,000 for each such violation;  
(ii)if an employer has previously been fined under subsection (d)(4)(B), shall pay a civil penalty of $2,000 for each such violation;  
(iii)if an employer has previously been fined more than once under subsection (d)(4)(B), shall pay a civil penalty of $5,000 for each such violation in addition to any penalties previously assessed if the employer failed to comply with a previously issued and final order under this section;  
(iv)if an employer has previously been fined more than twice under subsection (d)(4)(B), shall pay a civil penalty of $15,000 for each violation; and  
(v)shall, in addition to any penalties previously assessed, be fined $15,000 for each such violation if the employer failed to comply with a previously issued and final order under this section.  
(C)Other penaltiesThe Secretary may impose additional penalties for violations, including cease and desist orders, specially designed compliance plans to prevent further violations, suspended fines to take effect in the event of a further violation, and in appropriate cases, the remedy provided by subsection (f)(2). All penalties in this section may be adjusted every 4 years to account for inflation as provided by law.  
(D)Reduction or mitigation of penaltiesThe Secretary may reduce or mitigate penalties imposed upon employers, based upon factors including the employer’s hiring volume, compliance history, good-faith implementation of a compliance program, participation in a temporary worker program, and voluntary disclosure of violations of this subsection to the Secretary.  
(5)Order of internal review and certification of complianceIf the Secretary has reasonable cause to believe that an employer has failed to comply with this section, the Secretary is authorized, at any time, to require that the employer certify that it is in compliance with this section, or has instituted a program to come into compliance. Not later than 60 days after receiving a notice from the Secretary requiring such a certification, the employer’s chief executive officer or similar official with responsibility for, and authority to bind the company on, all hiring and immigration compliance notices shall certify under penalty of perjury that the employer is in conformance with the requirements of paragraphs (1) through (4) of subsection (c), pertaining to document verification requirements, and with any additional requirements that the Secretary may promulgate by regulation pursuant to subsections (c) and (k), or that the employer has instituted a program to come into compliance with these requirements. At the request of the employer, the Secretary may extend the 60-day deadline for good cause. The Secretary may publish in the Federal Register standards or methods for such certification, require specific recordkeeping practices with respect to such certifications, and audit such records at any time. The authority granted under this paragraph may not be construed to diminish or qualify any other penalty provided under this section.  
(6)Judicial review 
(A)In generalNotwithstanding any other provision of law, including sections 1361 and 1651 of title 28, United States Code, no court shall have jurisdiction to consider a final determination or penalty claim issued under paragraph (3)(C), except as specifically provided under this paragraph. Except as specifically provided in this paragraph, judicial review of a final determination under paragraph (4) shall be governed exclusively under chapter 158 of such title 28. The filing of a petition under this paragraph shall stay the Secretary’s determination until entry of judgment by the court. The Secretary may require that petitioner provide, prior to filing for review, security for payment of fines and penalties through bond or other guarantee of payment acceptable to the Secretary.  
(B)Requirements for review of a final determinationWith respect to judicial review of a final determination or penalty claim issued under paragraph (3)(C), the following requirements shall apply: 
(i)DeadlineThe petition for review shall be filed not later than 30 days after the date of the final determination or penalty claim issued under paragraph (3)(C).  
(ii)Venue and formsThe petition for review shall be filed with the court of appeals for the judicial circuit wherein the employer resided when the final determination or penalty claim was issued. The record and briefs do not have to be printed. The court of appeals shall review the proceeding on a typewritten record and on typewritten briefs.  
(iii)ServiceThe respondent is either the Secretary of Homeland Security or the Commissioner of Social Security, but not both, depending upon who issued (or affirmed) the final nonconfirmation notice. In addition to serving the respondent, the petitioner must also serve the Attorney General.  
(iv)Petitioner’s briefThe petitioner shall serve and file a brief in connection with a petition for judicial review not later than 40 days after the date on which the administrative record is available, and may serve and file a reply brief not later than 14 days after service of the brief of the respondent, and the court may not extend these deadlines, except for good cause shown. If a petitioner fails to file a brief within the time provided in this paragraph, the court shall dismiss the appeal unless a manifest injustice would result.  
(v)Scope and standard for reviewThe court of appeals shall decide the petition only on the administrative record on which the final determination is based. The burden shall be on the petitioner to show that the final determination was arbitrary, capricious, not supported by substantial evidence, or otherwise not in accordance with law. Administrative findings of fact are conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.  
(C)Exhaustion of administrative remediesA court may review a final determination under paragraph (3)(C) only if— 
(i)the petitioner has exhausted all administrative remedies available to the petitioner as of right; and  
(ii)another court has not decided the validity of the order, unless the reviewing court finds that the petition presents grounds that could not have been presented in the prior judicial proceeding or that the remedy provided by the prior proceeding was inadequate or ineffective to test the validity of the order.  
(D)Limit on injunctive reliefRegardless of the nature of the action or claim or of the identity of the party or parties bringing the action, no court, except for the Supreme Court, shall have jurisdiction or authority to enjoin or restrain the operation of the provisions in this section, other than with respect to the application of such provisions to an individual petitioner.  
(7)Enforcement of ordersIf an employer fails to comply with a final determination issued against such employer under this subsection, and the final determination is not subject to review under paragraph (6), the Attorney General may file suit to enforce compliance with the final determination in any appropriate district court of the United States. In any such suit, the validity and appropriateness of the final determination shall not be subject to review.  
(8)Liens 
(A)Creation of lienIf any employer is held liable for a fee or penalty under this section, neglects or refuses to pay such liability, and fails to file a petition for review under paragraph (6), such liability is a lien in favor of the United States on all property and rights to property of such person as if the liability of such person were a liability for a tax assessed under the Internal Revenue Code of 1986. If a petition for review is filed under paragraph (6), the lien shall arise upon the entry of a final judgment by the court and shall continue for 20 years or until the liability is satisfied, remitted, set aside, or terminated.  
(B)Effect of filing notice of lienUpon filing a notice of lien in the manner in which a notice of tax lien would be filed under paragraphs (1) and (2) of section 6323(f) of the Internal Revenue Code of 1986, the lien shall be valid against any purchaser, holder of a security interest, mechanic’s lien or judgment lien creditor, except with respect to properties or transactions specified in subsection (b), (c), or (d) of such section 6323 for which a notice of tax lien properly filed on the same date would not be valid. The notice of lien shall be considered a notice of lien for taxes payable to the United States for the purpose of any State or local law providing for the filing of a notice of a tax lien. A notice of lien that is registered, recorded, docketed, or indexed in accordance with the rules and requirements relating to judgments of the courts of the State where the notice of lien is registered, recorded, docketed, or indexed shall be considered for all purposes as the filing prescribed by this section. The provisions of section 3201(e) of title 28, United States Code, shall apply to liens filed under this section.  
(C)Enforcement of a lienA lien obtained through this process shall be considered a debt (as defined in section 3002 of title 28, United States Code) and enforceable pursuant to subchapter C of chapter 176 of title 28, United States Code (commonly known as the Federal Debt Collection Procedures Act).  
(o)Criminal penalties and injunctions for pattern or practice violations 
(1)Criminal penaltyAny employer that engages in a pattern or practice of knowing violations of paragraph (1)(A) or (2) of subsection (a) shall be fined not more than $75,000 for each unauthorized alien with respect to whom such a violation occurs, imprisoned for not more than 6 months for the entire pattern or practice, or both.  
(2)Enjoining of pattern or practice violationsIf the Secretary of Homeland Security or the Attorney General has reasonable cause to believe that an employer is engaged in a pattern or practice of employment, recruitment, or referral in violation of paragraph (1)(A) or (2) of subsection (a), the Attorney General may bring a civil action in the appropriate district court of the United States requesting such relief, including a permanent or temporary injunction, restraining order, or other order against the employer, as the Secretary determines to be necessary.  
(p)Prohibition of indemnity bonds 
(1)ProhibitionIt is unlawful for an employer, in the hiring, recruiting, or referring for employment of any individual, to require the individual to post a bond or security, to pay or agree to pay an amount, or otherwise to provide a financial guarantee or indemnity, against any potential liability arising under this section relating to such hiring, recruiting, or referring of the individual.  
(2)Civil penaltyIf the Secretary determines, after notice and opportunity for mitigation of the monetary penalty under subsection (d), that an employer has violated paragraph (1), the employer shall be subject to a civil penalty of $10,000 for each violation and to an administrative order requiring the return of any amounts received in violation of such paragraph to the employee or, if the employee cannot be located, to the general fund of the Treasury.  
(q)Government contracts 
(1)Employers 
(A)In generalIf the Secretary determines that an employer who does not hold Federal contracts, grants, or cooperative agreements is a repeat violator of this section or is convicted of a crime under this section, the employer shall be subject to debarment from the receipt of Federal contracts, grants, or cooperative agreements for a period not to exceed 2 years in accordance with the procedures and standards prescribed by the Federal Acquisition Regulations.  
(B)Notification; listingThe Secretary or the Attorney General shall notify the Administrator of General Services of any such debarment, and the Administrator of General Services shall list the employer on the List of Parties Excluded from Federal Procurement and Nonprocurement Programs for the period of the debarment.  
(C)Waiver; limitationThe Administrator of General Services, in consultation with the Secretary and Attorney General, may waive operation of this subsection or may limit the duration or scope of the debarment.  
(D)RulemakingThe Secretary shall promulgate a regulation, in accordance with the requirements under section 553 of title 5, United States Code, that defines the term repeat violator for purposes of this subsection.  
(2)Contractors and recipients 
(A)In generalIf the Secretary determines that an employer who holds Federal contracts, grants, or cooperative agreements is a repeat violator of this section or is convicted of a crime under this section, the employer shall be subject to debarment from the receipt of Federal contracts, grants, or cooperative agreements for a period not to exceed 2 years in accordance with the procedures and standards prescribed by the Federal Acquisition Regulations.  
(B)NotificationBefore such debarment, the Secretary, in cooperation with the Administrator of General Services, shall notify all agencies holding contracts, grants, or cooperative agreements with the employer of the proceedings to debar the employer from the receipt of new Federal contracts, grants, or cooperative agreements for a period not to exceed 2 years.  
(C)Waiver; limitationAfter consideration of the views of agencies holding contracts, grants or cooperative agreements with the employer, the Secretary may, instead of debarring the employer from receiving new Federal contracts, grants, or cooperative agreements for a period not to exceed 2 years, waive operation of this subsection, limit the duration or scope of the proposed debarment, or may refer to an appropriate lead agency the decision of whether to seek debarment of the employer, for what duration, and under what scope in accordance with the procedures and standards prescribed by the Federal Acquisition Regulation.  
(D)ReviewAny proposed debarment predicated on an administrative determination of liability for civil penalty by the Secretary or the Attorney General shall not be reviewable in any debarment proceeding.  
(3)SuspensionIndictments for violations of this section or adequate evidence of actions that could form the basis for debarment under this subsection shall be considered a cause for suspension under the procedures and standards for suspension prescribed by the Federal Acquisition Regulation.  
(4)Inadvertent violationsInadvertent violations of recordkeeping or verification requirements, in the absence of any other violations of this section, shall not be a basis for determining that an employer is a repeat violator for purposes of this subsection.  
(r)DocumentationIn providing documentation or endorsement of authorization of aliens (other than aliens lawfully admitted for permanent residence) authorized to be employed in the United States, the Secretary shall provide that any limitations with respect to the period or type of employment or employer shall be conspicuously stated on the documentation or endorsement.  
(s)Deposit of amounts receivedExcept as otherwise specified, civil penalties collected under this section shall be deposited by the Secretary into the general fund of the Treasury.  
(t)No match notice 
(1)In generalFor the purpose of this subsection, a no match notice is written notice from the Social Security Administration to an employer reporting earnings on a Form W–2 that employees’ names or corresponding social security account numbers fail to match SSA records. The Secretary, in consultation with the Commissioner of Social Security, is authorized to establish by regulation requirements for verifying the identity and work authorization of employees who are the subject of no-match notices.  
(2)RulemakingThe Secretary shall establish, by regulation, a reasonable period during which an employer shall allow an employee who is subject to a no match notice to resolve the no match notice with no adverse employment consequences to the employee. The Secretary may establish, by regulation, penalties for noncompliance.  
(u)Challenges to validity 
(1)In generalAny right, benefit, or claim not otherwise waived or limited under this section is available in an action instituted in the United States District Court for the District of Columbia. Such action shall be limited to determinations of— 
(A)whether this section, or any regulation issued to implement this section, violates the Constitution of the United States; or  
(B)whether such a regulation issued by or under the authority of the Secretary to implement this section, is contrary to applicable provisions of this section or was issued in violation of chapter 5 of title 5, United States Code.  
(2)Deadlines for bringing actionsAny action instituted under this paragraph shall be filed not later than 90 days after the date the challenged section or regulation described in subparagraph (A) or (B) of paragraph (1) is first implemented.  
(3)Class actionsThe court may not certify a class under Rule 23 of the Federal Rules of Civil Procedure in any action under this section.  
(4)Rule of constructionIn determining whether the Secretary’s interpretation regarding any provision of this section is contrary to law, a court shall accord to such interpretation the maximum deference permissible under the Constitution.  
(5)No attorneys’ feesNotwithstanding any other provision of law, the court shall not award fees or other expenses to any person or entity based upon any action relating to this section that is brought under this subsection.  
(v)Notification of expiration of admissionNotwithstanding any other provision of this Act, an employer or educational institution shall notify an alien in writing of the expiration of the alien’s period of authorized admission not later than 14 days before such eligibility expires. .  
252.Disclosure of certain taxpayer information to assist in immigration enforcement 
(a)Disclosure of Certain Taxpayer Identity Information 
(1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(21)Disclosure of certain taxpayer identity information by social security administration to department of homeland security 
(A)In generalFrom taxpayer identity information or other information which has been disclosed or otherwise made available to the Social Security Administration and upon written request by the Secretary of Homeland Security (referred to in this paragraph as the Secretary), the Commissioner of Social Security shall disclose directly to officers, employees, and contractors of the Department of Homeland Security— 
(i)the taxpayer identity information of each person who has filed an information return required by reason of section 6051 after calendar year 2005 and before the date specified in subparagraph (D) which contains— 
(I)1 (or any greater number the Secretary shall request) taxpayer identifying number, name, and address of any employee (within the meaning of such section) that did not match the records maintained by the Commissioner of Social Security, or  
(II)2 (or any greater number the Secretary shall request) names, and addresses of employees (within the meaning of such section), with the same taxpayer identifying number, and the taxpayer identity of each such employee, and 
(ii)the taxpayer identity of each person who has filed an information return required by reason of section 6051 after calendar year 2005 and before the date specified in subparagraph (D) which contains the taxpayer identifying number (assigned under section 6109) of an employee (within the meaning of section 6051)— 
(I)who is under the age of 14 (or any lesser age the Secretary shall request), according to the records maintained by the Commissioner of Social Security,  
(II)whose date of death, according to the records so maintained, occurred in a calendar year preceding the calendar year for which the information return was filed,  
(III)whose taxpayer identifying number is contained in more than one (or any greater number the Secretary shall request) information return filed in such calendar year, or  
(IV)who is not authorized to work in the United States, according to the records maintained by the Commissioner of Social Security, and the taxpayer identity and date of birth of each such employee. 
(B)ReimbursementThe Secretary shall transfer to the Commissioner the funds necessary to cover the additional cost directly incurred by the Commissioner in carrying out the searches or manipulations requested by the Secretary.   
(2)Compliance by dhs contractors with confidentiality safeguardsSection 6103(p) of such Code is amended by adding at the end the following new paragraph: 
 
(9)Disclosure to dhs contractorsNotwithstanding any other provision of this section, no return or return information shall be disclosed to any contractor of the Department of Homeland Security unless such Department, to the satisfaction of the Secretary— 
(A)has requirements in effect which require each such contractor which would have access to returns or return information to provide safeguards (within the meaning of paragraph (4)) to protect the confidentiality of such returns or return information,  
(B)agrees to conduct an on-site review every 3 years (mid-point review in the case of contracts or agreements of less than 3 years in duration) of each contractor to determine compliance with such requirements,  
(C)submits the findings of the most recent review conducted under subparagraph (B) to the Secretary as part of the report required by paragraph (4)(E), and  
(D)submits a certification to the Secretary for the most recent annual period that includes the name and address of each contractor, a description of the contract or agreement with such contractor, and the duration of such contract or agreement, and certifies that such contractor is in compliance with all such requirements. .  
(3)Conforming amendments 
(A)Section 6103(a)(3) of such Code is amended by striking or (20) and inserting (20), or (21).  
(B)Section 6103(p)(3)(A) of such Code is amended by adding at the end the following new sentence: The Commissioner of Social Security shall provide to the Secretary such information as the Secretary may require in carrying out this paragraph with respect to return information inspected or disclosed under the authority of subsection (l)(21)..  
(C)Section 6103(p)(4) of such Code is amended— 
(i)by striking or (17) both places it appears and inserting (17), or (21); and  
(ii)by striking or (20) each place it appears and inserting (20), or (21).  
(D)Section 6103(p)(8)(B) of such Code is amended by inserting or paragraph (9) after subparagraph (A).  
(E)Section 7213(a)(2) of such Code is amended by striking or (20) and inserting (20), or (21).  
(b)Falsely claiming citizenship or nationalitySection 212(a)(6)(C)(ii)(I) is amended by inserting or national after citizen.  
(c)Repeal of Reporting Requirements 
(1)Report on earnings of aliens not authorized to workSection 290(c) of the Immigration and Nationality Act (8 U.S.C. 1360) is repealed.  
(2)Report on fraudulent use of social security account numbersSection 414(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1360 note) is repealed.  
(d)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of Homeland Security such sums as are necessary to carry out the amendments made by this section.  
(e)Effective Dates 
(1)In generalThe amendments made by subsection (a) shall apply to disclosures made on or after the date of the enactment of this Act.  
(2)CertificationsThe first certification under section 6103(p)(9)(D) of the Internal Revenue Code of 1986, as added by subsection (a)(2), shall be made with respect to calendar year 2007.  
(3)RepealsThe repeals made by subsection (c) shall take effect on the date of the enactment of this Act.  
253.Increasing security and integrity of Social Security cards 
(a)Fraud-Resistant, Tamper-Resistant, and Wear-Resistant Social Security Cards 
(1)IssuanceNot later than the first day of the second fiscal year in which amounts are appropriated pursuant to subsection (e), the Commissioner of Social Security shall begin to administer and issue fraud-resistant, tamper-resistant, and wear-resistant social security cards displaying a photograph.  
(2)InterimNot later than the first day of the seventh fiscal year in which amounts are appropriated pursuant to subsection (e), the Commissioner of Social Security shall issue only fraud-resistant, tamper-resistant, and wear-resistant social security cards displaying a photograph.  
(3)CompletionNot later than the first day of the tenth fiscal year in which amounts are appropriated pursuant to subsection (e), all social security cards that are not fraud-resistant, tamper-resistant, and wear-resistant shall be invalid for establishing employment authorization for any individual 16 years of age or older.  
(4)ExemptionNothing in this section may be construed to— 
(A)require an individual under the age of 16 years to be issued or to present for any purpose a social security card described in this subsection, unless needed to establish employment authorization; or  
(B)prohibit the Commissioner of Social Security from issuing a social security card that does not meet the requirements under this subsection to an individual under the age of 16 years who otherwise meets the eligibility requirements for a social security card.  
(b)Additional duties of the Social Security AdministrationIn accordance with the responsibilities of the Commissioner of Social Security under section 205(c)(2)(I) of the Social Security Act, as added by section 256 of this Act, the Commissioner— 
(1)shall issue a social security card to an individual at the time of the issuance of a social security account number to such individual, which card shall— 
(A)contain such security and identification features as determined by the Secretary of Homeland Security, in consultation with the Commissioner; and  
(B)be fraud-resistant, tamper-resistant, and wear-resistant;  
(2)in consultation with the Secretary, shall issue regulations specifying such particular security and identification features, renewal requirements (including updated photographs), and standards for the social security card as necessary to be acceptable for purposes of establishing identity and employment authorization under the immigration laws of the United States; and  
(3)may not issue a replacement social security card to any individual unless the Commissioner determines that the purpose for requiring the issuance of the replacement document is legitimate.  
(c)Reporting requirements 
(1)Report on the use of identification documentsNot later than the first day of the tenth fiscal year in which amounts are appropriated pursuant to subsection (e), the Secretary shall submit to Congress a report recommending which documents, if any, among those described in section 274A(c)(1) of the Immigration and Nationality Act, should continue to be used to establish identity and employment authorization in the United States.  
(2)Report on implementation 
(A)In generalNot later than 12 months after the date on which the Commissioner begins to administer and issue fraud-resistant, tamper-resistant, and wear-resistant cards under subsection (d)(1), and annually thereafter, the Commissioner shall submit to Congress a report on the implementation of this section.  
(B)ContentsThe report submitted under subparagraph (A) shall include an analysis of— 
(i)the amounts needed to be appropriated to implement this section; and  
(ii)any measures taken to protect the privacy of individuals who hold social security cards described in this section.  
(d)Access to social security card informationSection 205(c)(2)(I)(i) of the Social Security Act, as added by section 256 of this Act, is further amended by inserting at the end of the flush text at the end the following: As part of the employment eligibility verification system established under section 274A of the Immigration and Nationality Act, the Commissioner of Social Security shall provide to the Secretary of Homeland Security access to any photograph, other feature, or information included in the social security card..  
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section and the amendments made by this section.  
254.Increasing security and integrity of identity documents 
(a)PurposeThe Secretary of Homeland Security, shall establish the State Records Improvement Grant Program (referred to in this section as the Program), under which the Secretary may award grants to States for the purpose of advancing the purposes of this Act and of issuing or implementing plans to issue driver’s license and identity cards that— 
(1)can be used for purposes of verifying identity under section 274A of the Immigration and Nationality Act, as added by section 251 of this Act; and  
(2)comply with the State license requirements under section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note).  
(b)IneligibilityStates that do not certify their intent to comply with the provisions of the REAL ID Act of 2005 or do not submit a compliance plan acceptable to the Secretary are not eligible to receive a grant under the Program. Driver’s license or identification cards issued by States that do not comply with the provisions of the REAL ID Act of 2005 may not be used to verify identity under section 274A of the Immigration and Nationality Act, except under conditions approved by the Secretary.  
(c)Grants and Contracts Authorized 
(1)In generalThe Secretary is authorized to award grants, subject to the availability of appropriations, to a State to provide assistance to such State agency to meet the deadlines for the issuance of a driver’s license which meets the requirements of section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49 U.S.C. 30301 note).  
(2)DurationGrants may be awarded under this subsection during fiscal years 2008 through 2012.  
(3)Competitive basisThe Secretary shall give priority to States whose plan to implement the provisions of the REAL ID Act of 2005 is compatible with the employment verification systems, processes, and implementation schedules set forth in section 274A of the Immigration and Nationality Act, as determined by the Secretary. Minimum standards for compatibility will include the ability of the State to promptly verify the document and provide access to the digital photograph displayed on the document.  
(4)Funding optionsIf the Secretary of Homeland Security determines that compliance with the provisions of the REAL ID Act of 2005 and with the requirements of the employment verification system can best be met by awarding grants or contracts to a State, a group of States, a government agency, or a private entity, the Secretary may utilize Program funds to award such a grant, grants, contract or contracts.  
(5)Improving accuracy and availability of recordsOn an expedited basis, the Secretary shall award grants or contracts for the purpose of improving the accuracy and electronic availability of states’ records of births, deaths, driver’s licenses, and of other records necessary for implementation of the Employment Eligibility Verification System and as otherwise necessary to advance the purposes of this Act.  
(d)Use of FundsGrants or contracts awarded pursuant to the Program may be used to assist State compliance with the requirements under the REAL ID Act of 2005, including— 
(1)upgrading and maintaining technology;  
(2)obtaining equipment;  
(3)hiring additional personnel;  
(4)covering operational costs, including overtime; and  
(5)acquiring such other resources as are available to assist such grantee.  
(e)Application 
(1)In generalEach eligible state seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.  
(2)ContentsEach application submitted pursuant to paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; and  
(B)provide such additional assurances as the Secretary determines to be essential to ensure compliance with the requirements of this section.  
(f)ConditionsAll grants under the Program shall be conditioned on the recipient— 
(1)certifying compliance with the provisions under the REAL ID Act of 2005 and providing implementation plans that are acceptable to the Secretary, including— 
(A)the adoption of appropriate security measures to protect against improper issuance of driver’s licenses and identity cards, tampering with electronic issuance systems, and identity theft as the Secretary may prescribe;  
(B)ensuring introduction and maintenance of such security features and other measures necessary to make the documents issued by recipient resistant to tampering, counterfeiting, and fraudulent use as the Secretary may prescribe; and  
(C)ensuring implementation and maintenance of such safeguards for the security of the information contained on these documents as the Secretary may prescribe;  
(2)agreeing to adhere to the timetables and procedures for issuing driver’s licenses and identification cards that comply with the provisions of the REAL ID Act of 2005, as required under section 274A(c)(1)(F) of the Immigration and Nationality Act; and  
(3)agreeing to implement the requirements of this Act and any implementing regulations to the satisfaction of the Secretary of Homeland Security.  
(g)Authorization of AppropriationsThere are authorized to be appropriated $300,000,000 for each of fiscal years 2008 through 2012 to carry out the provisions of this section.  
(h)Supplement Not SupplantAmounts appropriated for grants under this section shall be used to supplement and not supplant other State and local public funds obligated for the purposes provided under this title.  
(i)Additional UsesAmounts authorized under this section may also be used to assist in sharing of law enforcement information between States and the Department of Homeland Security, at the discretion of the Secretary of Homeland Security.  
255.Voluntary Advanced Verification Program to Combat Identity Theft 
(a)Voluntary Advanced Verification Program 
(1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary shall establish and make available to willing employers a voluntary program, to be known as the Voluntary Advanced Verification Program, to allow employers to submit and verify an employee’s fingerprints for purposes of determining the identity and work authorization of the employee.  
(2)Voluntary participationNothing in this section may be construed to require employers to participate in the Voluntary Advanced Verification Program.  
(b)Limited Retention Period for Fingerprints 
(1)In generalThe Secretary may only maintain fingerprint records of any citizen of the United States that were submitted by an employer through the Employment Eligibility Verification System (referred to in this section as EEVS) for 10 business days. At the end of such period, such records shall be purged from any EEVS-related system unless the fingerprints have been ordered to be retained for purposes of a fraud or similar investigation by a government agency with criminal or other investigative authority.  
(2)ExceptionFor purposes of preventing identity theft or other harm, an employee who is a citizen of the United States may submit a written request that the employee's fingerprint records be retained for employee verification purposes by the Secretary. Upon receiving written consent, the Secretary may retain such fingerprint records until the employee notifies the Secretary in writing that such consent has been withdrawn, at which time the Secretary shall purge such fingerprint records within 10 business days unless the fingerprints have been ordered to be retained for purposes of a fraud or similar investigation by a government agency with an independent criminal or other investigative authority.  
(c)Limited Use of Fingerprints Submitted for ProgramThe Secretary and the employer may use any fingerprints taken from the employee and transmitted for querying EEVS solely for the purposes of verifying identity and employment eligibility during the employee verification process. Such transmitted fingerprints may not be used for any other purpose. This provision does not alter any other provisions regarding the use of non-fingerprint information in EEVS.  
(d)Safeguarding of Fingerprint InformationThe Secretary, subject to specifications and limitations set forth under this section and other relevant provisions of this Act, shall be responsible for safely and securely maintaining and storing all fingerprints submitted under this program.  
256.Responsibilities of the Social Security AdministrationSection 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)), is amended by adding at the end the following new subparagraphs: 
 
(I) 
(i)As part of the verification system established under this paragraph, the Commissioner of Social Security shall, subject to the provisions of section 274A(d) of the Immigration and Nationality Act, establish a reliable, secure method that, operating through the Employment Eligibility Verification System— 
(I)compares the name, social security account number and available citizenship information provided in an inquiry against such information maintained by the Commissioner in order to confirm (or not confirm) the validity of the information provided regarding an individual whose identity and employment eligibility must be confirmed;  
(II)analyzes the correspondence of the name, number, and any other identifying information;  
(III)determines whether the name and number belong to an individual who is deceased;  
(IV)determines whether an individual is a national of the United States (when available);  
(V)determines whether the individual has presented a social security account number that is not valid for employment; and  
(VI)does not disclose or release social security information to employers through the confirmation system (other than such confirmation or nonconfirmation).  
(ii)For purposes of preventing identity theft, protecting employees, and reducing burden on employers, and notwithstanding section 6103 of the Internal Revenue Code of 1986, the Commissioner of Social Security, in consultation with the Secretary of Homeland Security, shall— 
(I)review the Social Security Administration databases and information technology to identify any deficiencies and discrepancies related to name, birth date, citizenship status, or death records of the social security accounts and social security account holders that are likely to contribute to fraudulent use of documents, or identity theft, or to affect the proper functioning of EEVS;  
(II)correct any errors identified under subclause (I); and  
(III)ensure that a system for identifying and correcting such deficiencies and discrepancies is adopted to ensure the accuracy of the Social Security Administration’s databases.  
(iii)The Commissioner of Social Security, in consultation with the Secretary of Homeland Security, shall establish a secure process whereby an individual can request that the Commissioner preclude any confirmation under EEVS based on that individual’s Social Security number until it is reactivated by that individual. .  
257.Immigration enforcement support by the Internal Revenue Service and the Social Security Administration 
(a)Tightening Requirements for the Provision of Social Security Numbers on Form W–2 Wage and Tax StatementsSection 6724 of the Internal Revenue Code of 1986 (relating to waiver; definitions and special rules) is amended by adding at the end the following new subsection: 
 
(f)Special rules with respect to social security numbers on withholding exemption certificates 
(1)Reasonable cause waiver not to applyExcept as provided in paragraph (2), subsection (a) shall not apply with respect to the social security account number of an employee furnished under section 6051(a)(2).  
(2)Exception 
(A)In generalExcept as provided in subparagraph (B), paragraph (1) shall not apply in any case in which the employer— 
(i)receives confirmation that the discrepancy described in section 205(c)(2)(I) of the Social Security Act (42 U.S.C. 405(c)(2)(I)) has been resolved, or  
(ii)corrects a clerical error made by the employer with respect to the social security account number of an employee not later than 60 days after receiving notification under section 205(c)(2)(I) of the Social Security Act that the social security account number contained in wage records provided to the Social Security Administration by the employer with respect to the employee does not match the social security account number of the employee contained in relevant records otherwise maintained by the Social Security Administration.  
(B)Exception not applicable to frequent offendersSubparagraph (A) shall not apply— 
(i)in any case in which not fewer than 50 of the statements required to be made by an employer pursuant to section 6051 either fail to include an employee’s social security account number or include an incorrect social security account number, or  
(ii)with respect to any employer who has received written notification under section 205(c)(2)(1) of the Social Security Act during each of the 3 preceding taxable years that the social security account numbers in the wage records provided to the Social Security Administration by such employer with respect to 10 more employees do not match relevant records otherwise maintained by the Social Security Administration. .  
(b)Enforcement 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary, shall establish a unit within the Criminal Investigation Office of the Internal Revenue Service to investigate violations of the Internal Revenue Code of 1986 related to the employment of individuals who are not authorized to work in the United States.  
(2)Special agents; support staffThe Secretary of the Treasury— 
(A)shall assign to the unit established pursuant to paragraph (1) not fewer than 10 full-time special agents and necessary support staff; and  
(B)may employ not more than 200 full time special agents for this unit based on investigative requirements and work load.  
(3)ReportsDuring each of the first 5 calendar years beginning after the date on which the unit was established, and biennially thereafter, the unit shall transmit to Congress a report that describes its activities and includes the number of investigations and cases referred for prosecution.  
(c)Increase in Penalty on Employer Failing To File Correct Information ReturnsSection 6721 of such Code (relating to failure to file correct information returns) is amended— 
(1)in subsection (a)(1)— 
(A)by striking $50 and inserting $200; and  
(B)by striking $250,000 and inserting $1,000,000;  
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking $15 in lieu of $50 and inserting $60 instead of $200; and  
(ii)in subparagraph(B), by striking $75,000 and inserting $300,000; and  
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking $30 in lieu of $50 and inserting $120 instead of $200; and  
(ii)in subparagraph (B), by striking $150,000 and inserting $600,000; and  
(3)in subsection (d)— 
(A)in the subsection heading, by striking $5,000,000 and inserting $2,000,000;  
(B)in paragraph (1)— 
(i)in subparagraph (A), by striking $100,000 for $250,000 and inserting $400,000 for $1,000,000;  
(ii)in subparagraph (B), by striking $25,000 for $75,000 and inserting $100,000 for $300,000; and  
(iii)in subparagraph (C), by striking $50,000 for $150,000 and inserting $200,000 for $600,000; and  
(C)in paragraph (2)(A), by striking $5,000,000 and inserting $2,000,000; and  
(4)in subsection (e)— 
(A)in paragraph (2)— 
(i)in subparagraph (A), by striking $100 and inserting $400;  
(ii)in subparagraph (C)(i), by striking $25,000 and inserting $100,000; and  
(iii)in subparagraph (C)(ii), by striking $100,000 and inserting $400,000; and  
(B)in paragraph (3)(A), by striking $250,000 and inserting $1,000,000.  
(d)Effective DateThe amendments made by subsections (b) and (c) shall apply to failures occurring after December 31, 2006.  
258.Additional criminal penalties for misuse of social security account numbers 
(a)In generalSection 208(a) of the Social Security Act (42 U.S.C. 408(a)) is amended— 
(1)by amending paragraph (7) to read as follows: 
 
(7)for any purpose— 
(A)knowingly possesses or uses a social security account number or social security card knowing that such number or card was obtained from the Commissioner of Social Security by means of fraud or false statements;  
(B)knowingly and falsely represents a number to be the social security account number assigned by the Commissioner of Social Security to the person or to another person, when in fact such number is not the social security account number assigned by the Commissioner of Social Security to such person or to such other person;  
(C)knowingly buys, sells, or possesses with intent to buy or sell a social security account number or a social security card that is or purports to be a number or card issued by the Commissioner of Social Security;  
(D)knowingly alters, counterfeits, forges, or falsely makes a social security account number or a social security card; or  
(E)knowingly possesses, uses, distributes, or transfers a social security account number or a social security card knowing the number or card to be altered, counterfeited, forged, falsely made, or stolen; or ;  
(2)in paragraph (8)— 
(A)by inserting knowingly before discloses;  
(B)by inserting account after security; and  
(C)by inserting or after the semicolon at the end;  
(3)by inserting after paragraph (8) the following: 
 
(9)without lawful authority, knowingly produces or acquires for any person a social security account number, a social security card, or a number or card that purports to be a social security account number or social security card, ; and  
(4)in the flush text at the end, by striking five and inserting 10.  
(b)Conspiracy and disclosureSection 208 of such Act is further amended by adding at the end the following: 
 
(f)Whoever attempts or conspires to violate any criminal provision under this section shall be punished in the same manner as a person who completes a violation of such provision.  
(g) 
(1)Subject to paragraph (3) and notwithstanding any other provision of law, the Commissioner of Social Security shall disclose to any Federal law enforcement agency the records described in paragraph (2) if such law enforcement agency requests such records for the purpose of investigating a violation of this section or any other felony offense.  
(2)The records described in this paragraph are records of the Social Security Administration concerning— 
(A)the identity, address, location, or financial institution accounts of the holder of a social security account number or social security card;  
(B)the application for and issuance of a social security account number or social security card; and  
(C)the existence or nonexistence of a social security account number or social security card.  
(3)The Commissioner of Social Security may not disclose any tax return or tax return information pursuant to this subsection except as authorized under section 6103 of the Internal Revenue Code of 1986. .  
259.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to the Secretary of Homeland Security such sums as may be necessary to carry out the provisions of this Act, and the amendments made by this Act, including— 
(1)in each of the 2 fiscal years beginning on the date of the enactment of this Act, the appropriations necessary to hire not fewer than 2,500 new personnel at the Department of Homeland Security assigned exclusively or principally to an office or offices dedicated to monitoring and enforcing compliance with sections 274A and 274C of the Immigration and Nationality Act (8 U.S.C. 1324a and 1324c), including compliance with the requirements of the Employment Eligibility Verification System, which personnel shall monitor compliance by— 
(A)verifying the Employment Identification Numbers of employers participating in the Employment Eligibility Verification System (referred to in this section as EEVS);  
(B)verifying compliance of employers participating in EEVS with the requirements for participation that are prescribed by the Secretary;  
(C)monitoring EEVS for multiple uses of Social Security numbers and any immigration identification numbers for evidence that could indicate identity theft or fraud;  
(D)monitoring EEVS to identify discriminatory practices;  
(E)monitoring EEVS to identify employers who are not using the system properly, including employers who fail to make appropriate records with respect to their queries and any notices of confirmation, nonconfirmation, or further action;  
(F)identifying instances in which employees allege that an employer violated their privacy rights;  
(G)analyzing and auditing the use of EEVS and the data obtained through EEVS to— 
(i)identify fraud trends, including fraud trends across industries, geographical areas, or employer size; and  
(ii)develop compliance tools as necessary to respond to changing patterns of fraud;  
(H)providing employers with additional training and other information on the proper use of EEVS;  
(I)performing threshold evaluation of cases for referral to United States Immigration and Customs Enforcement and to liaise with such agency with respect to these referrals;  
(J)any other compliance and monitoring activities that, in the Secretary’s judgment, are necessary to ensure the functioning of EEVS;  
(K)investigating identity theft and fraud detected through EEVS and undertake the necessary enforcement actions;  
(L)investigating the use of fraudulent documents or access to fraudulent documents through local facilitation and undertake the necessary enforcement actions;  
(M)providing support to United States Citizenship and Immigration Services with respect to the evaluation of cases for referral to United States Immigration and Customs Enforcement; and  
(N)performing any other investigation that the Secretary determines to be necessary to ensure the functioning of EEVS, and undertake any enforcement actions necessary as a result of these investigations; and  
(2)the appropriations necessary to acquire, install, and maintain technological equipment necessary to support the functioning of EEVS and the connectivity between United States Citizenship and Immigration Services and United States Immigration and Customs Enforcement with respect to the sharing of information to support EEVS and related immigration enforcement actions.  
(b)Authorization of appropriations 
(1)Commission of Social securityThere are authorized to be appropriated to Commissioner of Social Security such sums as may be necessary to carry out the duties of the Commissioner under this subtitle and the amendments made by this subtitle.  
(2)Secretary of Homeland SecurityIn addition to any other amounts authorized to be appropriated in this Act, there are authorized to be appropriated to the Secretary, in each of the 2 fiscal years beginning after the date of the enactment of this Act, such sums as may be necessary to annually hire not fewer than 2,500 personnel of the Department of Homeland Security, who shall be assigned exclusively or principally to an office or offices dedicated to monitoring and enforcing compliance with sections 274A and 274C of the Immigration and Nationality Act (8 U.S.C. 1324a and 1324c), including compliance with the requirements of EEVS. These personnel shall perform the compliance and monitoring activities described in subparagraphs (A) through (N) of subsection (a)(1).  
 
 
November 2, 2007 
Read the second time and placed on the calendar  
